Exhibit 10.21
Execution Version
 

AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
EUREKA MOLY, LLC
 
BETWEEN
 
NEVADA MOLY, LLC
 
AND
 
POS–Minerals CORPORATION
 
 
THE INTERESTS DESCRIBED AND REPRESENTED BY THIS LIMITED LIABILITY COMPANY
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS (THE “SECURITIES LAWS”) AND MAY BE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED IN RULE 144 UNDER THE SECURITIES
LAWS. TO THE EXTENT THE INTERESTS CONSTITUTE SECURITIES UNDER THE SECURITIES
LAWS, THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR QUALIFICATION UNDER
THE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES LAWS, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.


AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
SOLO COVER PAGE


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

     
Page No.
       
ARTICLE I DEFINITIONS
1
 
1.1
Definitions
1
 
1.2
Interpretation
11
       
ARTICLE II NAME, PURPOSES AND TERM
12
 
2.1
General
12
 
2.2
Name
12
 
2.3
Purposes
12
 
2.4
Limitation
12
 
2.5
Term
13
 
2.6
Registered Agent; Offices
13
       
ARTICLE III RELATIONSHIP OF THE MEMBERS
13
 
3.1
No State-Law Partnership
13
 
3.2
Federal Tax Elections and Allocations
13
 
3.3
State Income Tax
13
 
3.4
Tax Returns
13
 
3.5
Other Business Opportunities
13
 
3.6
Waiver of Right to Partition
13
 
3.7
Implied Covenants; No Additional Duties
14
 
3.8
Liabilities; Indemnification.
14
       
ARTICLE IV CONTRIBUTIONS BY MEMBERS
15
 
4.1
Initial Contributions
15
 
4.2
Failure of POS-Minerals to Make the
Second and Third Contribution Installments
17
 
4.3
Operating Loan from Nevada Moly
17
 
4.4
Valuation of Nevada Moly Capital Contributions
18
 
4.5
Catch-Up Contributions
18
 
4.6
Additional Cash Contributions
19
 
4.7
Return of Contributions
19
       
ARTICLE V PERCENTAGE INTERESTS
20
 
5.1
Initial Percentage Interests
20
 
5.2
Changes in Percentage Interests
20
 
5.3
Voluntary Reduction in Percentage Interest
20
 
5.4
Default in Making Contributions.
21
 
5.5
Continuing Obligations and Liabilities
23
 
5.6
Elimination of Minority Interest
23
 
5.7
Grant of Security Interest
24
       
ARTICLE VI MANAGEMENT COMMITTEE
25
 
6.1
Organization and Composition
25


AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TABLE OF CONTENTS – Page 1

--------------------------------------------------------------------------------





 
6.2
Powers
25
 
6.3
Decisions
26
 
6.4
Major Decisions.
26
 
6.5
Meetings
28
 
6.6
Action Without Meeting
28
 
6.7
Matters Requiring Approval
29
       
ARTICLE VII MANAGER
29
 
7.1
Appointment
29
 
7.2
Powers and Duties of Manager
29
 
7.3
Standard of Care
33
 
7.4
Resignation; Removal; Replacement
33
 
7.5
Payments To Manager
34
 
7.6
Transactions With Affiliates
35
 
7.7
Activities During Deadlock
35
   
ARTICLE VIII PROGRAMS AND BUDGETS
36
 
8.1
Initial Program and Budget
36
 
8.2
Operations Pursuant to Programs and Budgets
36
 
8.3
Presentation of Programs and Budgets
36
 
8.4
Approval of Proposed Programs and Budgets
36
 
8.5
Election to Participate
37
 
8.6
Deadlock on Proposed Programs and Budgets
37
 
8.7
Budget Overruns; Program Changes
37
 
8.8
Emergency or Unexpected Expenditures
37
   
ARTICLE IX ACCOUNTS AND SETTLEMENTS
38
 
9.1
Monthly Statements
38
 
9.2
Monthly Capital Calls
38
 
9.3
Failure to Meet Cash Calls
38
 
9.4
Audits
38
   
ARTICLE X DISTRIBUTIONS; DISPOSITION OF PRODUCTION
39
 
10.1
Distributions
39
 
10.2
Disposition of Products
40
 
10.3
Excess Nevada Moly Products
41
 
10.4
Failure of Member to Remove Product
42
   
ARTICLE XI RESIGNATION AND DISSOLUTION
42
 
11.1
Dissolution
42
 
11.2
Resignation
42
 
11.3
Liquidation and Termination After Dissolution
43
 
11.4
Non-Compete Covenants
43
 
11.5
Right to Data After Termination
43
 
11.6
Continuing Authority
43
   
ARTICLE XII ACQUISITIONS WITHIN AREA OF INTEREST
44


AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TABLE OF CONTENTS – Page 2

--------------------------------------------------------------------------------





 
12.1
General
44
 
12.2
Notice to Nonacquiring Member
44
 
12.3
Option Exercised
44
 
12.4
Option Not Exercised
44
   
ARTICLE XIII ABANDONMENT AND SURRENDER OF PROPERTIES
45
 
13.1
Surrender or Abandonment of Property
45
 
13.2
Reacquisition
45
   
ARTICLE XIV TRANSFER OF INTEREST
45
 
14.1
General
45
 
14.2
Limitations on Free Transferability
45
 
14.3
Right of First Refusal
46
 
14.4
Exceptions to Right of First Refusal
47
 
14.5
Right to Purchase Before Foreclosure
47
 
14.6
Sale Right
49
 
14.7
Substitution of a Member
50
 
14.8
Conditions to Substitution
50
 
14.9
Admission as a Member
50
   
ARTICLE XV DISPUTES
51
 
15.1
Dispute Resolution
51
 
15.2
Executive Mediation
51
 
15.3
Arbitration.
51
   
ARTICLE XVI GENERAL PROVISIONS
53
 
16.1
Entire Agreement; Successors and Assigns
53
 
16.2
Governing Law; Language
53
 
16.3
Force Majeure
53
 
16.4
Confidentiality
53
 
16.5
Headings
54
 
16.6
Notices
54
 
16.7
Severability
54
 
16.8
Amendment; Waiver
54
 
16.9
Further Assurances
54
 
16.10
No Benefit to Others
55
 
16.11
Counterparts
55
 
16.12
Rules of Construction
55
 
16.13
Currency
55
 
16.14
Project Lease
55
 
16.15
Survival of Terms and Conditions
55


AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TABLE OF CONTENTS – Page 3

--------------------------------------------------------------------------------



EXHIBITS


Exhibit A
Property Description
Exhibit B
Accounting Procedure
Exhibit C
Tax Matters
Exhibit D
Insurance
Exhibit E
Initial Program And Budget
Exhibit F
Major Permits
Exhibit G
Volume I of Bankable Feasibility Study
Exhibit H
Example Calculation of Catch-Up Contribution


AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TABLE OF CONTENTS – Page 4

--------------------------------------------------------------------------------




AMENDED AND RESTATED    
LIMITED LIABILITY COMPANY AGREEMENT
OF
EUREKA MOLY, LLC
 
This Amended and Restated Limited Liability Company Agreement is made as of
February 26, 2008 (the “Execution Date”) between Nevada Moly, LLC, a Delaware
limited liability company (“Nevada Moly”), and POS-Minerals Corporation, a
Delaware corporation (“POS-Minerals”).
 
RECITALS
 
A. The Company (as defined below) was formed by the filing of the certificate of
formation of the Company by an authorized person with the Delaware Secretary of
State on December 21 2007, and has been governed by the Limited Liability
Company Agreement of the Company, dated as of January 1, 2008 (the “Original LLC
Agreement”), by General Moly (as defined below), as the sole member.
 
B. The Company owns or controls certain Properties (as defined below) in Eureka
County, Nevada.
 
C. POS-Minerals desires to participate with the Company in the evaluation,
development, mining and processing of mineral resources within the Properties or
any other properties acquired pursuant to the terms of this Agreement.
 
D. Pursuant to the Contribution Agreement (defined below), (i) POS-Minerals has
agreed to make certain capital contributions to the Company, and (ii) General
Moly has assigned and transferred its remaining interest in the Company to
Nevada Moly, such that POS-Minerals and Nevada Moly shall have the Membership
Interests to be held by each such Member as provided in this Agreement.
 
E. Nevada Moly and POS-Minerals now desire to amend and restate the Original LLC
Agreement pursuant to this Agreement to reflect POS-Minerals and Nevada Moly as
Members and to make the other changes to the governance of the Company as set
forth herein.
 
AGREEMENT
 
In consideration of the covenants and agreements contained herein, Nevada Moly
and POS-Minerals agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1 Definitions. As used in this Agreement, the following terms have the
meanings indicated:
 
“Accounting Procedure” means the procedures set forth in Exhibit B.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 1

--------------------------------------------------------------------------------



“Act” means the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et
seq.
 
“Affiliate” means with respect to a Person, any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. As used in this definition, the word
“control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. Notwithstanding the foregoing sentence, for purposes of this
Agreement, the Company shall not be considered an Affiliate of Nevada Moly,
POS-Minerals or any of their respective Affiliates.
 
“Agreement” means this Amended and Restated Limited Liability Company Agreement
and all Exhibits hereto, which hereby are incorporated herein by this reference.
 
“Area of Interest” means (a) the land area within the exterior perimeter of the
Project boundary as described in Section 2.F.1 of the Plan of Operations, and
(b) the land area within the five (5) mile area beyond the exterior perimeter of
the Project boundary as described in clause (a) above.
 
“Assets” means the Properties, Products and all other real and personal
property, tangible and intangible, held by the Company, plus all existing
permits, permit applications, bonds, financial sureties, studies, data, core
samples, information, supplies and equipment contributed to the Company by
General Moly or otherwise owned or controlled by the Company or subsequently
acquired by the Company to develop and, if applicable, construct and operate the
Project.
 
“Assumed Liabilities” means the “Assumed Liabilities” as such term is defined in
the Contribution Agreement.
 
“Bankable Feasibility Study” means the Mount Hope Project Molybdenum Mine and
Process Plant Bankable Feasibility Study, dated August 29, 2007, numbered
M3-PN06236 and prepared by M3 Engineering & Technology Corp. for Idaho General
under Canadian Standard NI 43-101 format, consisting of a Volume I, a copy of
which is attached as Exhibit G, and a Volume II, a copy of which has been
provided to each Member and is incorporated herein by reference.
 
“BLM” means the U.S. Bureau of Land Management.
 
“Budget” means a detailed estimate of all costs to be incurred by the Company
with respect to a Program and a schedule of cash capital contributions to be
made by the Members with respect to such Program.

“Business Account” means the account maintained in accordance with the
Accounting Procedure.
 
AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 2

--------------------------------------------------------------------------------


 
“Business Day” means any day other than Saturday, Sunday or a day on which banks
in Denver, Colorado, U.S. or Seoul, Republic of Korea are required or permitted
by Law to close.
 
“Capital Account” means the capital account maintained for each Member in
accordance with Treas. Regs. § 1.704-1(b)(2)(iv) and Article IV of Exhibit C.
 
“Change of Control” means:
 
(a)  with respect to General Moly, the completion of any transaction or series
of transactions that results in both:
 
(i)  any “person” or “group” (in each case within the meaning of Sections 13(d)
of the Exchange Act) becoming the “beneficial owner” (within the meaning of Rule
13d-3 and Rule 13d-5 under the Exchange Act) of more than 35% of the aggregate
voting power of all outstanding classes of General Moly’s voting stock; and
 
(ii)  a majority of the board of directors of General Moly ceasing to be
Continuing Directors at the end of any period of twelve (12) consecutive months
following the Execution Date; and
 
(b)  with respect to Nevada Moly, Nevada Moly ceasing to be an Affiliate of
General Moly;
 
provided that for purposes of this definition:
 
(1)  for purposes of clause (b) above, the completion of any transaction or
series of transactions between or among any of General Moly, Nevada Moly and
their respective Affiliates shall not be deemed to be or result in a “Change of
Control”;
 
(2)  a “person” or “group” shall not be deemed the “beneficial owner” of (A) any
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such “person” or “group” until such tendered securities are accepted for
purchase or exchange thereunder or (B) any securities the “beneficial ownership”
of which (x) arises solely as a result of a revocable proxy delivered in
response to a proxy or consent solicitation and (y) is not then reportable on
Schedule 13D (or any successor schedule) under the Exchange Act; and
 
(3)  “Continuing Directors” means, with respect to any period of twelve (12)
consecutive months following the Execution Date, (A) individuals who at the
beginning of any such period constituted the board of directors of General Moly
and (B) any new directors whose election or appointment by the board of
directors of General Moly or whose nomination for election by the stockholders
of General Moly was approved by a vote or consent of a majority of directors
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously approved and any new
directors designated in or provided for in any agreement regarding such
transaction.
 
“Closing Date” has the meaning set forth in the Contribution Agreement.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 3

--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986.


“Commercial Production” means the first date on which the output of roasted
Products from Operations in accordance with the specifications for a consecutive
thirty (30) day period equals or exceeds 1,939,000 pounds (which amount the
parties agree equals seventy percent (70%) of the average monthly production of
roasted Product based on the annual planned production for the first year of
production at the Project as set forth in the Bankable Feasibility Study), as
such planned production has been increased or decreased as set forth in any
Program and Budget approved by the unanimous approval of the Management
Committee hereunder. As used in this definition, the “specifications” for
Product shall be the following: (i) minimum of 57% molybdenum; (ii) maximum of
0.50% copper; (iii) maximum of 0.10% sulfur; (iv) maximum of 0.10% carbon,
(v) maximum of 0.05% phosphorus; (vi) maximum of 1.5% silicon; (vii) maximum of
0.05% lead; and (viii) maximum 2.0% moisture.
 
“Company” means Eureka Moly, LLC, the Delaware limited liability company
governed by this Agreement.
 
“Confidential Information” means the terms of this Agreement and the other
Project Documents, and all information, data, knowledge and know-how (including
formulas, patterns, compilations, programs, devices, methods, techniques and
processes) that derive independent economic value, actual or potential, as a
result of not being generally known to, or readily ascertainable by, third
parties and which are the subject of efforts that are reasonable under the
circumstances to maintain their secrecy, including all analyses,
interpretations, compilations, studies and evaluations of such information,
data, knowledge and know-how generated or prepared by or on behalf of either
Member, the Manager or the Company.
 
“Continuing Obligations” means obligations or responsibilities with respect to a
particular area of the Properties that are reasonably expected to, or actually,
continue or arise after Operations on such particular area of the Properties
have ceased or are suspended, including future monitoring, stabilization or
Environmental Compliance.
 
“Contributed Assets” means the “Contributed Assets” as such term is defined in
the Contribution Agreement.
 
“Contributed Assets Value” is defined in Subparagraph 4.1(b) of Exhibit C.
 
“Contribution Agreement” means the Contribution Agreement, dated as of the date
hereof, among Nevada Moly, General Moly, POS-Minerals and the Company, together
with all exhibits and schedules thereto.
 
“Default Rate” means a rate per annum equal to LIBOR plus eight percentage
points (8%).
 
“Default Trigger Event” means, with respect to a Member, the date that such
Member (a) has failed to make all or any portion of its required capital
contribution under Section 4.5, 4.6 or Section 4.7 by the date such capital
contribution is required to be made pursuant to Section 4.5 or 4.6 or by the
date required to allow for the distribution by the date required pursuant to
Section 4.7, as applicable, and (b) has not cured such failure within 30 days
after the date such capital contribution was required to be made.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 4

--------------------------------------------------------------------------------



“Development” means all preparation for the removal and recovery of Products,
including the construction or installation of a mill and a roasting facility,
together with any other improvements to be used for the mining, handling,
milling, processing or other beneficiation of Products, together with all
activities directed toward ascertaining the existence, location, quantity,
quality or commercial value of additional deposits of Products, if any, within
the Area of Interest.


 
“Effective Date” means January 1, 2008.
 
“Emergency” means a sudden occurrence or event determined by the Manager in
accordance with Standard Mining Industry Practices to require immediate response
or action to avoid or minimize loss of life, limb or property, including the
following: collapse of the pit wall; failure of the tailings dam; mine worker
fatality; acts of God; acts of war or terrorism or conditions arising out of or
attributable to war or terrorism, whether declared or undeclared; riot, civil
strife, insurrection, insurgency or rebellion; fire, explosion, earthquake,
storm, flood, sink holes, drought, hurricane, tsunami or other adverse weather
condition; or release of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances as wastes into the environment.
 
“Encumbrance” means mortgages, deeds of trust, security interests, pledges,
liens, net profits interests, royalties or overriding royalty interests, other
payments out of production, or other burdens of any nature.
 
“Environmental Compliance” means action performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Properties or other compliance with
Environmental Laws.
 
“Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
release of pollutants, contaminants, chemicals or industrial, toxic or hazardous
substances as wastes into the environment, including ambient air, surface water
and groundwater; and all other laws relating to the manufacturing, processing,
distribution, use, treatment, storage, disposal, handling or transport of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.
 
“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including attorneys’
fees and costs, experts’ fees and costs, and consultants’ fees and costs) of any
kind or of any nature whatsoever that are asserted against the Company, either
Member or the Manager, by any Person other than the other Member, alleging
liability (including liability for studies, testing or investigatory costs,
cleanup costs, response costs, removal costs, remediation costs, containment
costs, restoration costs, corrective action costs, closure costs, reclamation
costs, natural resource damages, property damages, business losses, personal
injuries, penalties or fines) arising out of, based on or resulting from (a) the
presence, release, threatened release, discharge or emission into the
environment of any hazardous materials or substances existing or arising on,
beneath or above the Properties or emanating or migrating or threatening to
emanate or migrate from the Properties to off-site properties; (b) physical
disturbance of the environment; or (c) the violation or alleged violation of any
Environmental Laws.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 5

--------------------------------------------------------------------------------



“Equity Interest” means any Membership Interest or similar security, including
warrants, options or other rights to acquire Membership Interests directly or
indirectly, securities containing equity features and securities containing
profit participation features, or any security or instrument convertible or
exchangeable directly or indirectly, with or without consideration, into or for
any Membership Interest or similar security (including convertible notes), or
any security carrying any warrant or right to subscribe for or purchase any
Membership Interest or similar security, or any such warrant or right.


“Exchange Act” means the U.S. Securities Exchange Act of 1934.
 
“Exxon Assignment” has the meaning set forth in the Contribution Agreement.
 
“Force Majeure” means, with respect to a Member or Manager, any cause, whether
foreseeable or unforeseeable, beyond its reasonable control, including labor
disputes (however arising); acts of God; Laws of any Governmental Authority the
intent or affect or absence of which is to prohibit or delay Operations; acts of
war or terrorism or conditions arising out of or attributable to war or
terrorism, whether declared or undeclared; riot, civil strife, insurrection,
insurgency or rebellion; fire, explosion, earthquake, storm, flood, sink holes,
drought, hurricane, tsunami or other adverse weather condition; unless caused by
the intentional or grossly negligent acts or omissions of such Member or
Manager, delay or failure by suppliers or transporters of materials, parts,
supplies, services or equipment or by contractors’ or subcontractors’ shortage
of, or inability to obtain, labor, transportation, materials, machinery,
equipment, supplies, utilities or services; accidents; or breakdown of
equipment, machinery or facilities not caused by the intentional or grossly
negligent acts or omissions of such Member or Manager.
 
“GAAP” means generally accepted accounting principles as used in the U.S.,
applied on a consistent basis.
 
“General Moly” means General Moly, Inc., a Delaware corporation,
successor-by-merger to Idaho General.
 
“Governmental Authority” means any domestic or foreign national, regional,
state, tribal, or local court, governmental department, commission, authority,
central bank, board, bureau, agency, official, or other instrumentality
exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government.
 
“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by Law to locate and
hold unpatented mining claims.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 6

--------------------------------------------------------------------------------



“Idaho General” means Idaho General Mines, Inc., that by corporate merger and
name change effective October 8, 2007 became General Moly.
 
“Indebtedness” means, without duplication, (a) all obligations created, issued,
or incurred for borrowed money (whether by loan, the issuance and sale of debt
securities, or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such other Person); (b) all obligations to pay the deferred purchase price
or acquisition price of property or services (other than accrued expenses and
trade accounts payable incurred in the ordinary course of business); (c) all
obligations to pay money evidenced by a note, bond, debenture, or similar
instrument; and (d) all reimbursement obligations in respect of letters of
credit or similar instruments issued or accepted by banks and other financial
institutions.
 
“Initial Contribution” means (a) with respect to Nevada Moly, the Nevada Moly
Initial Contribution, and (b) with respect to POS-Minerals, the POS-Minerals
Initial Contribution.
 
“Kobeh Valley Ranch” means Kobeh Valley Ranch, LLC, a Nevada limited liability
company and a wholly-owned subsidiary of General Moly.
 
“KVR Water Lease” means the Water Rights Lease Agreement, dated as of the
Effective Date, among Kobeh Valley Ranch, General Moly and the Company attached
as Exhibit E-6 to the Contribution Agreement.
 
“Law” means all applicable federal, state and local laws (statutory or common),
rules, ordinances, regulations, grants, concessions, franchises, licenses,
orders, directives, judgments, decrees, proclamations, instructions, requests
and other governmental restrictions, including permits and other similar
requirements, whether legislative, municipal, administrative or judicial in
nature.
 
“LIBOR” means, as of the date of determination, a rate per annum equal to the
London interbank offered rate for deposits in dollars having a maturity of three
months that appears on Telerate Page 3750 on or about 11:00 a.m. London time on
the date of determination; provided that if the date of determination is not a
Business Day or a date that the London interbank market for leading banks does
not give quotations in dollars, then LIBOR shall be determined on the next
succeeding Business Day or date that the London interbank market for leading
banks gives quotations in dollars.
 
“Major Permits” means the permits, licenses and authorizations from Governmental
Authorities listed on Exhibit F.
 
“Management Committee” means the committee established under Article VI.
 
“Manager” means the Person appointed under Article VII from time to time as the
manager of the Company.
 
“Member” mean Nevada Moly and POS-Minerals and any other Person admitted as a
substituted or additional Member of the Company under this Agreement.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 7

--------------------------------------------------------------------------------



“Membership Interest” means, with respect to any Member: (a) that Member’s
status as a Member; (b) that Member’s Capital Account and share of the profits,
losses and other items of income, gain, loss, deduction and credits of, and the
right to receive distributions (liquidating or otherwise) from the Company under
the terms of this Agreement; (c) all other rights, benefits and privileges
enjoyed by that Member in its capacity as a Member, including that Member’s
rights to vote, consent and approve those matters described in this Agreement;
and (d) all obligations, duties and liabilities imposed on that Member under
this Agreement in its capacity as a Member.
 
“Mining” means mining, extracting, producing, handling, milling or other
processing of Products.
 
“NMO Products” means Nevada Moly’s share of the Products as determined pursuant
to Section 10.1(c).
 
“Operations” means the activities carried out by the Company under this
Agreement.
 
“Percentage Interest” means the percentage interest of a Member in certain
allocations of profits and losses and other items of income, gain, loss or
deduction and certain distributions of cash or property, representing the
Membership Interest of a Member in the Company, as such interest may from time
to time be adjusted hereunder. Percentage Interests shall be calculated to three
decimal places and rounded to two (e.g., 1.519% rounded to 1.52%). Decimals of
.005 or more shall be rounded up. Decimals of less than .005 shall be rounded
down. The initial Percentage Interests of the Members are set forth in Section
5.1.
 
“Person” means a natural person, corporation, joint venture, partnership,
limited liability partnership, limited partnership, limited liability limited
partnership, limited liability company, trust, estate, business trust,
association, Governmental Authority or any other entity.
 
“Plan of Operations” means the Mount Hope Project Plan of Operations and
Reclamation Permit Application prepared by SRK Consulting for Idaho General,
dated June, 2006, revised September, 2006, and revised again June, 2007, and as
revised from time to time.
 
“POSCO Competitor” means a Person and its Affiliates (other than a Member or an
Affiliate of a Member as of the Execution Date) that is engaged in the
manufacture of steel, including hot rolled and cold rolled products, plates,
wire rods, silicon steel sheets or stainless steel products.
 
“POS-M Products” means POS-Mineral’s share of the Products as determined
pursuant to Section 10.1(c).
 
“Products” means molybdenum and all other ores, minerals and mineral resources
produced from the Properties for sale or distribution to the Members under this
Agreement.
 
“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Manager for a year or, with respect to
the Initial Program and Budget, from the Effective Date through Commercial
Operations.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 8

--------------------------------------------------------------------------------



“Project” means the molybdenum mine and process plant described in the Plan of
Operations.
 
“Project Documents” means the Transaction Documents and each other document,
agreement or instrument attached as an Exhibit or Schedule to this Agreement or
to the Contribution Agreement.
 
“Project Lease” means the Lease Agreement, dated effective October 19, 2005,
between Mount Hope Mines, Inc. and Idaho General, together with the Memorandum
of Agreement that was filed for recording on January 6, 2006 in Book 430 at Page
307 in the Official Records of Eureka County, Nevada, as amended by the
Amendment to Lease Agreement, dated November 20, 2007, between Mount Hope Mines,
Inc. and General Moly.
 
“Properties” means (a) those interests in real property described in Exhibit A
and all other interests in real property within the Area of Interest that are
acquired and held by the Company, and (b) the rights to use the Water Rights
acquired or to be acquired and held by the Company.
 
“Record of Decision” means the Record of Decision of the BLM approving Nevada
Moly’s 43 CFR § 3809 Plan of Operations for the Project.
 
“Spot Price” means (a) the average of the Platt’s Metals Week published prices
for TMO Dealer Oxide for the month prior to the applicable month of sale or
delivery as determined under Section 10.1(c), or (b) in the event Platt’s Metals
Week ceases to publish prices for TMO Dealer Oxide or Platt’s Metals Week ceases
to be published, and for minerals other than molybdenum, a commercially
reasonable spot price for Products unanimously agreed by the Representatives on
the Management Committee.
 
“Standard Mining Industry Practices” means, with respect to the performance of
any act or activity, that such act or activity is performed in a good,
workmanlike and efficient manner, in accordance with sound mining and other
applicable industry standards and practices generally engaged in or observed by
experienced owners and operators in the mining and mineral processing industries
in the U.S.
 
“Third Installment Value Adjustment” means (a) if the Third Contribution
Conditions have been satisfied on or before December 31, 2009, zero ($0); or (b)
if the Third Contribution Conditions have not been satisfied on or before
December 31, 2009, (i) if POS-Minerals has made a Third Installment Election to
utilize Section 4.1(c)(i), Eighty Million Seven Hundred Sixty Nine Thousand Two
Hundred Thirty One Dollars ($80,769,231); or (ii) if POS-Minerals has made a
Third Installment Election to utilize Section 4.1(c)(ii), Seventy Million
Dollars ($70,000,000).
 
“Transaction Document” means a “Transaction Document” as such term is defined in
the Contribution Agreement.
 
“Transfer” means, with respect to any asset, including any Membership Interest
or any interest therein, including any right to receive distributions from the
Company or any other economic interest in the Company, a sale, assignment,
transfer, conveyance, gift, exchange or other disposition of such asset, whether
such disposition be voluntary, involuntary or by merger, exchange, consolidation
or other operation of Law, including the following: (a) in the case of an asset
owned by a natural person, a transfer of such asset upon the death of its owner,
whether by will, intestate succession or otherwise, (b) in the case of an asset
owned by a Person that is not a natural person, a distribution of such asset,
including in connection with the dissolution, liquidation, winding up or
termination of such Person (other than a liquidation under a deemed termination
solely for tax purposes), and (c) a disposition in connection with, or in lieu
of, a foreclosure of an Encumbrance on such asset; provided, however, that an
Encumbrance on an asset shall not constitute a Transfer of such asset.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 9

--------------------------------------------------------------------------------



“Treasury Regulations” or “Treas. Regs.” means regulations issued by the United
States Department of Treasury under the Code.
 
“Unpaid Contribution Amount” is defined in Subparagraph 3.3(c) of Exhibit C.
 
“Water Rights” means those water interests and permits leased to the Company
pursuant to the KVR Water Lease or leased to the Company pursuant to the Project
Lease.
 
“U.S.” means the United States of America and its territories and possessions,
including the District of Columbia.
 
In addition to the terms defined above, the following terms are defined in this
Agreement as indicated below:
 
Term
 
Section
     
AAA
 
Section 15.3
Accounting Arbitrator
 
Section 9.4(c)
Additional Catch-Up Contribution
 
Section 4.5
Agent Member
 
Section 10.4
Annual Forecast
 
Section 10.2(b)
Appraisal Procedure
 
Section 14.5(d)
Appraiser
 
Section 14.5(d)
Arbitration Panel
 
Section 15.3(a)
Catch-Up Contribution
 
Section 4.5
Default Amount
 
Section 5.4(a)
Delinquent Member
 
Section 5.4(a)
Dispute
 
Section 15.1
Dispute Party
 
Section 15.1
Execution Date
 
Preamble
Encumbered Interest
 
Section 14.5(a)
Encumbered Member
 
Section 14.5(a)
Excess Nevada Moly Contribution
 
Section 4.3
Fair Market Value
 
Section 14.5(c)
First Contribution Installment
 
Section 4.1(b)(i)
Foreclosure Notice
 
Section 14.5(a)
Funded Program Amount
 
Section 5.3

 
AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 10

--------------------------------------------------------------------------------


 
Initial Catch-Up Contribution
 
Section 4.5
Initial Program and Budget
 
Section 8.1
Major Decision
 
Section 6.4(a)
Monthly Capital Call
 
Section 9.2
Nevada Moly
 
Preamble
Nevada Moly Initial Contribution
 
Section 4.5
Nevada Moly NSR Royalty
 
Section 5.6(b)
Non-Defaulting Member
 
Section 5.4(a)
Non-Encumbered Member
 
Section 14.5(a)
Notice of Capital Requirements
 
Section 9.2
Notified Member
 
Section 14.3(a)
NSR Election Notice
 
Section 5.6(b)
Offer Notice
 
Section 14.3(a)
Offered Interest
 
Section 14.3(a)
Offered Price
 
Section 14.3(a)
Offered Terms
 
Section 14.3(a)
Original LLC Agreement
 
Recitals
Percentage Program Amount
 
Section 5.3
Plant
 
Section 2.3
POS-Minerals
 
Preamble
POS-Minerals Initial Contribution
 
Section 4.5
Pre-Excess Nevada Moly Initial Contribution
 
Section 4.5
Pre-RD Advances
 
Section 4.3
Put Notice
 
Section 14.6(a)
Put Price
 
Section 14.6(b)
Recipient Member
 
Section 10.4
Representative
 
Section 6.1
Resigning Member
 
Section 5.6(a)
Second Contribution Installment
 
Section 4.1(b)(ii)
Selling Member
 
Section 14.3(a)
Surviving Entity
 
Section 14.6(a)
Third Contribution Conditions
 
Section 4.1(b)(iii)
Third Contribution Deadline
 
Section 4.1(c)
Third Contribution Installment
 
Section 4.1(b)(iii)
Third Contribution Installment Date
 
Section 4.3
Third Installment Election
 
Section 4.1(c)
Voting Interest
 
Section 6.3


1.2 Interpretation. As used herein, except as otherwise indicated herein or as
the context may otherwise require: (a) the words “include,” “includes,” and
“including” are deemed to be followed by “without limitation” whether or not
they are in fact followed by such words or words of like import, (b) the words
“hereof,” “herein,” “hereunder,” and comparable terms refer to the entirety of
this Agreement, including the Exhibits hereto, and not to any particular
article, section, or other subdivision hereof or Exhibit hereto, (c) any pronoun
shall include the corresponding masculine, feminine, and neuter forms, (d) the
singular includes the plural and vice versa, (e) references to any agreement or
other document are to such agreement or document as amended, modified,
supplemented, and restated now or hereafter from time to time, (f) references to
any statute or regulation are to it as amended, modified, supplemented, and
restated now or hereafter from time to time, and to any corresponding provisions
of successor statutes or regulations, (g) except as otherwise expressly provided
in this Agreement, references to “Article,” “Section,” “preamble,” “recital,” or
another subdivision or to an “Exhibit” are to an article, section, preamble,
recital or subdivision hereof or an “Exhibit” hereto, and (h) references to any
Person include such Person’s respective successors and permitted assigns. Any
reference herein to a “day” or number of “days” (without the explicit
qualification of “Business”) shall be deemed to refer to a calendar day or
number of calendar days. If interest is to be computed under this Agreement,
such interest shall be computed on the basis of a 360-day year of twelve 30-day
months. If any action or notice is to be taken or given on or by a particular
calendar day, and such calendar day is not a Business Day, then such action or
notice may be taken or given on the next succeeding Business Day. Any financial
or accounting terms that are not otherwise defined herein shall have the
meanings given thereto under GAAP.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 11

--------------------------------------------------------------------------------



ARTICLE II
NAME, PURPOSES AND TERM
 
2.1 General. The Company has been duly organized pursuant to the Act by the
filing of its certificate of formation in the office of the Delaware Secretary
of State by an authorized Person. The Members agree that all of their rights
with respect to the Company shall be subject to and governed by this Agreement.
To the fullest extent permitted by the Act, this Agreement shall control as to
any conflict between this Agreement and the Act or as to any matter provided for
in this Agreement that is also provided for in the Act.
 
2.2 Name. The name of the Company shall continue to be Eureka Moly, LLC. The
Manager shall accomplish any filings or registration required by Laws where the
Company conducts any Operations.
 
2.3 Purposes. This Company is formed for the following purposes and for no
others, and shall serve as the exclusive means by which the Members, or either
of them, accomplish such purposes: (a) to acquire Assets, including the
Contributed Assets; (b) to engage in Development and Mining on the Properties;
(c) to engage in the Operations; (d) to construct and operate a roasting
facility to roast the molybdenum concentrates produced on the Properties (the
“Plant”); (e) to complete and satisfy any Environmental Compliance obligations
and Continuing Obligations affecting the Properties; (f) to perform any other
activities necessary, appropriate, or incidental to any of the foregoing; and
(g) to perform any other activities approved by Representatives to the
Management Committee holding one hundred percent (100%) of the Voting Interests.
 
2.4 Limitation. Unless the Members otherwise agree in writing, the activities of
the Company shall be limited to the purposes described in Section 2.3, and
nothing in this Agreement shall be construed to enlarge such purposes.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 12

--------------------------------------------------------------------------------



2.5 Term. The term of the Company shall be perpetual, unless earlier dissolved
pursuant to Section 11.1.
 
2.6 Registered Agent; Offices. The initial registered office and registered
agent of the Company shall be as set forth in the Company’s certificate of
formation. The Manager may from time to time designate a successor registered
office and registered agent and may amend the certificate of formation of the
Company to reflect any such change. The location of the principal place of
business of the Company shall be at such location within the United States as
the Manager shall from time to time select.
 
ARTICLE III
RELATIONSHIP OF THE MEMBERS
 
3.1 No State-Law Partnership. Nothing contained in this Agreement shall be
deemed to constitute either Member the partner of the other, or to create any
mining, commercial or other partnership (other than a partnership for federal
and state tax purposes). Except pursuant to the authority expressly granted
herein or as otherwise agreed in writing between the Members, neither Member
shall have any authority to act for the Company or another Member or to assume
any obligation or responsibility on behalf of the Company or the other Members,
solely by virtue of being a Member.
 
3.2 Federal Tax Elections and Allocations. The Company shall be treated as a
partnership for federal income tax purposes. Tax elections and allocations shall
be made as set forth in Exhibit C.
 
3.3 State Income Tax. The Members also agree that, to the extent permissible
under Law, their relationship shall be treated for state income tax purposes in
the same manner as it is for Federal income tax purposes.
 
3.4 Tax Returns. The TMP, as defined in Exhibit C, shall prepare and shall file,
after approval of the Management Committee, any tax returns or other tax forms
required.
 
3.5 Other Business Opportunities. Except as provided in Article XII, in the KVR
Water Lease, or as otherwise expressly provided in this Agreement, each Member
and the Manager shall have the right independently to engage in and receive full
benefits from business activities, whether or not competitive with the
Operations, without consulting the other. The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied to any other
activity, venture, or operation of either Member or the Manager, and neither
Member nor the Manager shall have any obligation to any Member with respect to
any opportunity to acquire any property outside the Area of Interest at any
time, or within the Area of Interest after the termination of the Company.
Unless otherwise agreed in writing, no Member shall have any obligation to mill,
beneficiate or otherwise treat any Products in any facility owned or controlled
by the Manager or any other Member.
 
3.6 Waiver of Right to Partition. The Members hereby waive and release all
rights of partition, or of sale in lieu thereof, or other division of Assets,
including any such rights provided by statute.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 13

--------------------------------------------------------------------------------



3.7 Implied Covenants; No Additional Duties. There are no implied covenants
contained in this Agreement other than those of the contractual covenant of good
faith and fair dealing. No Member shall have any fiduciary or other duties to
the Company except as specifically provided by this Agreement, and the Members’
duties and liabilities otherwise existing at law or in equity are restricted and
eliminated by the provisions of this Agreement to those duties and liabilities
specifically set forth in this Agreement. Notwithstanding any contrary provision
of this Agreement, in carrying out any duties hereunder, the Members shall not
be liable to the Company nor to any Member for breach of any duty for any such
Member’s good faith reliance on the provisions of this Agreement. The preceding
sentence shall in no way limit any Person’s right to rely on information to the
extent provided in Section 18-406 of the Act.
 
3.8 Liabilities; Indemnification.
 
(a) No Member or Manager of the Company, or any combination of the foregoing,
shall be personally liable under any judgment of a court, or in any other
manner, for any debt, obligation or liability of the Company, whether such
liability or obligation arises in contract, tort or otherwise, solely by reason
of being a Member or Manager of the Company or any combination of the foregoing.
 
(b) The Company shall indemnify, defend and hold harmless each Member (including
in such Member’s capacity as the Manager), and their respective Representatives,
directors, officers, employees, agents and attorneys, from and against any and
all third party losses, claims, damages and liabilities arising out of or
relating to (i) the Company or the Operations, including Environmental
Liabilities and Continuing Obligations, and (ii) any reimbursement by one Member
to the other Member of any losses, claims, damages and liabilities pursuant to
Section 5.5, except in each case of clause (i) and (ii) to the extent such
losses, claims, damages or liabilities (A) arise out of or result from any
breach by such Member of any covenant contained in this Agreement (or any action
or omission by the Manager in connection with its management of the Company)
that constitutes fraud, willful misconduct or gross negligence or (B) constitute
Losses (as such term is defined in the Contribution Agreement) that give rise to
a claim for indemnification under Article V of the Contribution Agreement, which
indemnification provisions under such Article V of the Contribution Agreement
shall be the sole and exclusive remedy with respect to any such Losses. In all
cases of this Section 3.8(b), indemnification shall be provided only out of and
to the extent of the net assets of the Company and no Member shall have any
personal liability whatsoever on account thereof. Notwithstanding the foregoing
provisions of this Section 3.8(b), the Company’s indemnification pursuant to
this Section 3.8(b) as to third party claims shall be only with respect to such
loss, liability or damage that is not otherwise compensated by insurance carried
for the benefit of the Company.
 
(c) To the extent that the Company and/or any of its employees participates in
any employee benefit plan sponsored by a Member or an Affiliate of a Member, (i)
such Member shall indemnify, defend and hold harmless the Company from and
against all losses, claims, damages and liabilities arising out of or relating
to any non-Company employees under any such plan, and (ii) without limiting in
any way the rights of any Person or the obligations of the Company under Section
3.8(b), the Company shall indemnify, defend and hold harmless such Member and/or
Affiliate of such Member from and against all losses, claims, damages and
liabilities arising out of or relating to any Company employees under any such
plan.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 14

--------------------------------------------------------------------------------



(d) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO PERSON OTHER
THAN A MEMBER OR THE COMPANY SHALL HAVE THE RIGHT TO ENFORCE ANY OBLIGATION OF A
MEMBER TO CONTRIBUTE CAPITAL, TO FUND CONTINUING OBLIGATIONS OR TO REIMBURSE ANY
OTHER MEMBER HEREUNDER, AND SPECIFICALLY NO LENDER OR OTHER THIRD PARTY SHALL
HAVE ANY SUCH RIGHT, IT BEING EXPRESSLY UNDERSTOOD THAT THE CAPITAL CONTRIBUTION
OBLIGATIONS, CONTINUING OBLIGATIONS, AND REIMBURSEMENT OBLIGATIONS OF THE
MEMBERS HEREUNDER SHALL BE ENFORCEABLE ONLY BY A MEMBER OR THE COMPANY AGAINST
ANOTHER MEMBER (WHICH, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, ARE IN ALL SUCH CASES FOR THE BENEFIT OF THE COMPANY AND THE MEMBERS,
AS APPLICABLE). ANY MEMBER MAY BRING A DIRECT ACTION AGAINST ANY OTHER MEMBER
WITH RESPECT TO ANY OBLIGATION OF SUCH OTHER MEMBER TO CONTRIBUTE CAPITAL, TO
FUND CONTINUING OBLIGATIONS OR FOR REIMBURSEMENT HEREUNDER WITHOUT THE
REQUIREMENT TO BRING A DERIVATIVE ACTION OR TO OTHERWISE SATISFY THE
REQUIREMENTS OF SECTIONS 18-1001 THROUGH 18-1004 OF THE ACT OR OTHER SIMILAR
REQUIREMENTS.
 
ARTICLE IV
CONTRIBUTIONS BY MEMBERS
 
4.1 Initial Contributions. The Members have or shall make the capital
contributions in the form and manner set forth in this Section 4.1.
 
(a) Pursuant to the Contribution Agreement, General Moly has contributed the
Contributed Assets to the Company, and the Company has assumed from General Moly
the Assumed Liabilities. General Moly has assigned its interest in the Company
to Nevada Moly such that Nevada Moly has the Membership Interests in the Company
described in this Agreement.
 
(b) POS-Minerals has or shall contribute up to an aggregate of One Hundred
Seventy Million Dollars ($170,000,000.00) on the terms and at the times set
forth in this Section 4.1(b), which capital contributions shall be used by the
Company to fund the Initial Program and Budget and additional Programs and
Budgets approved pursuant to Article VIII.
 
(i) the first installment of Fifty Million Dollars ($50,000,000.00) (the “First
Contribution Installment”) has been paid by POS-Minerals to the Company by wire
transfer of immediately available funds as of the Closing Date pursuant to the
Contribution Agreement;
 
(ii) the second installment of Fifty Million Dollars ($50,000,000.00) (the
“Second Contribution Installment”) shall be paid by POS-Minerals to the Company
by wire transfer of immediately available funds on or before July 1, 2008, to an
account designated in writing by the Manager at least fifteen (15) days prior to
such date; and

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 15

--------------------------------------------------------------------------------



(iii) subject to Sections 4.1(c) and 4.1(d), the final installment of Seventy
Million Dollars ($70,000,000.00) (the “Third Contribution Installment”) shall be
paid by POS-Minerals to the Company by wire transfer of immediately available
funds within fifteen (15) days after the satisfaction of the following
conditions (the “Third Contribution Conditions”): (A) the Record of Decision has
become effective, and any administrative or judicial appeals with respect
thereto are final, and (B) all Major Permits have been obtained. POS-Minerals
may waive in writing any of the Third Contribution Conditions in its sole
discretion.
 
(c) The Members anticipate that the Third Contribution Conditions shall be
satisfied on or before February 28, 2009. If the Third Contribution Conditions
have not been satisfied on or before December 31, 2009 (the “Third Contribution
Deadline”), then POS-Minerals shall have the right, but not the obligation, by
written notice of its election to Nevada Moly (a “Third Installment Election”)
delivered at any time before January 31, 2010, to either:
 
(i) not make the Third Contribution Installment, in which case the Percentage
Interest of POS-Minerals shall immediately upon delivery of the Third
Installment Election be reduced from twenty percent (20%) to thirteen percent
(13%) (and the Percentage Interest of Nevada Moly shall be increased from eighty
percent (80%) to eighty-seven percent (87%)); or
 
(ii) reduce the amount of the Third Contribution Installment from Seventy
Million Dollars ($70,000,000.00) to Fifty-Six Million Dollars ($56,000,000.00)
without any corresponding reduction to its Percentage Interest, in which case
the reduced Third Contribution Installment shall continue to be payable by
POS-Minerals on the date such contribution is required to be made under Section
4.1(b)(iii); or
 
(iii) resign from the Company as a Member, but only in the case of this clause
(iii), if the Third Contribution Condition has not been satisfied because of (A)
the failure of Nevada Moly, as the Manager, to use Standard Mining Industry
Practices to cause the Third Contribution Conditions to have been satisfied, (B)
a material breach by Nevada Moly of its covenants contained in this Agreement,
or (C) a material breach by Nevada Moly or General Moly of any of their
respective representations, warranties or covenants contained in the
Contribution Agreement. If POS-Minerals elects to resign from the Company as a
Member pursuant to this clause (iii), then the Company shall distribute to
POS-Minerals, within five (5) Business Days of the date of the Third Installment
Election, an amount equal to the sum of (1) all amounts previously contributed
by POS-Minerals to the Company, plus (2) an amount calculated like interest at a
rate of ten percent (10%) per annum on amounts contributed by POS-Minerals to
the Company, determined from the date of each such contribution to the date
distributed to POS-Minerals pursuant to this clause (iii).
 
AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 16

--------------------------------------------------------------------------------


 
The remedies available to POS-Minerals under this Section 4.1(c) shall be the
sole and exclusive remedies available to POS-Minerals for the failure of the
Third Contribution Conditions to be satisfied before the Third Contribution
Deadline. THE MEMBERS AGREE THAT THE LIQUIDATED DAMAGES DESCRIBED IN THIS
SECTION 4.1(c) ARE A FAIR AND ADEQUATE MEASURE OF THE DAMAGES THAT WILL BE
SUFFERED BY POS-MINERALS AS A RESULT OF THE FAILURE OF THE THIRD CONTRIBUTION
CONDITIONS TO BE SATISFIED BEFORE THE THIRD CONTRIBUTION DEADLINE AND NOT A
PENALTY.

(d) If the Company dissolves pursuant to Section 11.1 before POS-Minerals has
contributed the Second Contribution Installment or the Third Contribution
Installment to the Company, then without limiting the application of
Subparagraphs 3.3(c) and 4.2(b) of Exhibit C, POS-Minerals shall be permitted,
but not required, to contribute such Second Contribution Installment and Third
Contribution Installment to the Company and the amount of any Catch-Up
Contribution before the liquidation of the Company pursuant to Section 11.3.
 
4.2 Failure of POS-Minerals to Make the Second and Third Contribution
Installments.
 
(a) If POS-Minerals fails to make the Second Contribution Installment pursuant
to Section 4.1(b)(ii), it shall be deemed to have immediately resigned from the
Company as a Member, and its entire Membership Interest in the Company shall be
automatically redeemed by the Company in exchange for the obligation of the
Company to pay to POS-Minerals Twelve Million Five-Hundred Thousand Dollars
($12,500,000.00), representing twenty-five percent (25%) of the First
Contribution Installment. POS-Minerals shall not be entitled to any additional
consideration for its Membership Interest in connection with its resignation
under this Section 4.2(a), including the return of any remaining portion of its
First Contribution Installment.
 
(b) If POS-Minerals fails to make the Third Contribution Installment pursuant to
Section 4.1(b)(iii) after application of Section 4.1(c), the Percentage Interest
of POS-Minerals shall be reduced from twenty percent (20%) to ten percent (10%),
the Percentage Interest of Nevada Moly shall be increased from eighty percent
(80%) to ninety percent (90%) and the obligation of POS-Minerals to make the
Third Contribution Installment shall be extinguished.
 
4.3 Operating Loan from Nevada Moly. If the Company fully expends the First
Contribution Installment before July 1, 2008, Nevada Moly shall make advances to
the Company to fund Programs and Budgets (“Pre-RD Advances”), without interest,
and as soon as practicable after July 1, 2008, the amount of the Second
Contribution Installment shall be applied by the Company to repay such advances.
From the date that the Company has fully expended the First Contribution
Installment and the Second Contribution Installment until the date POS-Minerals
is required to make the Third Contribution Installment (or, if the obligation to
make the Third Contribution Installment is eliminated pursuant to Section
4.1(c)(i) or 4.2(b), the date that POS-Minerals would have been obligated to
make such Third Contribution Installment under Section 4.1(b)(iii) or 4.2(b) if
such obligation had not been eliminated) (the “Third Contribution Installment
Date”), Nevada Moly shall make additional Pre-RD Advances to fund Programs and
Budgets, without interest. Provided that POS-Minerals makes the Third
Contribution Installment or the Initial Catch-Up Contribution, on the Third
Contribution Installment Date the amount of such Third Contribution Installment
and the amount of the Initial Catch-Up Contribution shall be applied by the
Company to repay to Nevada Moly the amount of any Pre-RD Advances made by Nevada
Moly. If the sum of the amount of the Third Contribution Installment and the
amount of the Initial Catch-Up Contribution is less than the amount of Pre-RD
Advances made by Nevada Moly under this Section 4.3, the excess amount (the
“Excess Nevada Moly Contribution”) shall be deemed to be a capital contribution
to the Company by Nevada Moly on the Third Contribution Installment Date and
shall increase the Capital Account of Nevada Moly. The Members anticipate as a
projection and estimate only that expenditures with respect to the Project from
the Effective Date until the Record of Decision has become effective will range
between approximately One Hundred Fifty Million Dollars ($150,000,000) and
approximately Two Hundred Million Dollars ($200,000,000), plus the amount of any
reclamation, bonding, royalties and payments to lessors.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 17

--------------------------------------------------------------------------------



4.4 Valuation of Nevada Moly Capital Contributions. For purposes of maintaining
the Capital Accounts of the Members and for purposes of calculating the Catch-Up
Contribution under Section 4.5, the value of the capital contribution of Nevada
Moly under Section 4.1(a) shall be determined and adjusted as set forth in
Subparagraph 4.1(b) of Exhibit C.
 
4.5 Catch-Up Contributions. On the Third Contribution Installment Date,
POS-Minerals shall make a capital contribution to the Company (the “Initial
Catch-Up Contribution”) in an amount equal to the difference of (a) the product
of (i) the Percentage Interest of POS-Minerals, multiplied by (ii) the quotient
of (A) the aggregate capital contributions made by Nevada Moly through and
including the Third Contribution Installment Date (including the Contributed
Assets Value of the capital contribution of Nevada Moly under Section 4.1(a) as
determined under Subparagraph 4.1(b) of Exhibit C, reduced by the Third
Installment Value Adjustment, but not including the Excess Nevada Moly
Contribution) (such aggregate capital contributions as adjusted are referred to
herein as the “Pre-Excess Nevada Moly Initial Contribution”); divided by (B) the
Percentage Interest of Nevada Moly as of the Third Contribution Installment
Date, minus (b) the sum of the aggregate capital contributions made by
POS-Minerals through and including the Third Contribution Installment Date
(including the First Contribution Installment, the Second Contribution
Installment and the Third Contribution Installment, if any) (such aggregate
capital contributions, together with the Catch-Up Contribution, are referred to
herein as the “POS-Minerals Initial Contribution”). On the Third Contribution
Installment Date, POS-Minerals shall make a capital contribution to the Company
(the “Additional Catch-Up Contribution” and, collectively with the Initial
Catch-Up Contribution, the “Catch-Up Contribution”) in an amount equal to the
difference of (a) the product of (i) the Percentage Interest of POS-Minerals,
multiplied by (ii) the quotient of (A) the sum of (I) the Pre-Excess Nevada Moly
Initial Contribution, plus (II) the amount of any Excess Nevada Moly
Contribution (such sum is referred to herein as the “Nevada Moly Initial
Contribution”); divided by (B) the Percentage Interest of Nevada Moly as of the
Third Contribution Installment Date, minus (b) the sum of (I) the POS-Minerals
Initial Contribution plus (II) the Initial Catch-Up Contribution, if any. The
Members intend that immediately after the Catch-Up Contribution pursuant to this
Section 4.5, the Percentage Interest of each Member shall equal the ratio of the
aggregate capital contributions made by such Member to the Company (i.e., with
respect to Nevada Moly, the Nevada Moly Initial Contribution, and, with respect
to POS-Minerals, the POS-Minerals Initial Contribution), divided by the
aggregate capital contributions made by all Members to the Company (i.e., the
sum of the Nevada Moly Initial Contribution and the POS-Minerals Initial
Contribution). An example of this calculation is attached as Exhibit H.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 18

--------------------------------------------------------------------------------



4.6 Additional Cash Contributions. From and after the date POS-Minerals makes
the Catch-Up Contribution pursuant to Section 4.5, subject to any election
permitted under Section 5.3, the Members shall be obligated to contribute funds
pursuant to adopted Programs and Budgets and to pay emergency expenditures
pursuant to Section 8.8 in proportion to their respective Percentage Interests.
Contributions of additional capital to fund Programs and Budgets shall be made
pursuant to Monthly Capital Calls in accordance with Section 9.2. Contributions,
if any, to fund emergency expenditures pursuant to Section 8.8 shall be made to
the Company within five (5) Business Days after receipt of a written notice from
the Manager of the amount required to be contributed by each Member based on
such Member’s Percentage Interest to pay the expenditures with respect to any
such emergency.
 
4.7 Return of Contributions.
 
(a) Except as provided in Sections 4.1(c)(iii), 4.2(a), 4.7(b), and 14.6, no
Member shall be entitled to the return of any part of its capital contributions
or to be paid interest in respect of either its Capital Account or its capital
contributions. No unrepaid capital contribution shall constitute a liability of
the Company, the Manager or any Member. The provisions of this Section 4.7 shall
not limit a Member’s rights or obligations under Article XI.
 
(b) If Commercial Production at the Project is delayed beyond December 31, 2011,
for any reason other than an event of Force Majeure, the Company shall make a
distribution to POS-Minerals within twenty (20) Business Days after such date
equal to (i) if the Third Contribution Conditions have been satisfied on or
before the Third Contribution Deadline and POS-Minerals has timely made the
Third Contribution Installment in accordance with Section 4.1(b)(iii) after the
application of Section 4.1(c), Fifty Million Dollars ($50,000,000.00); (ii) if
the Third Contribution Conditions have been satisfied on or before the Third
Contribution Deadline, but POS-Minerals has not timely made the Third
Contribution Installment in accordance with Section 4.1(b)(iii) after the
application of Section 4.1(c), Zero Dollars ($0); (iii) if POS-Minerals has made
a Third Installment Election to utilize Section 4.1(c)(i), Thirty-Three Million
Dollars ($33,000,000.00); (iv) if POS-Minerals has made a Third Installment
Election to utilize Section 4.1(c)(ii) and has made the Third Contribution
Installment as adjusted pursuant to Section 4.1(c)(ii), Thirty-Six Million
Dollars ($36,000,000.00); and (v) if POS-Minerals has made a Third Installment
Election to utilize Section 4.1(c)(ii) but has not made the Third Contribution
Installment as adjusted pursuant to Section 4.1(c)(ii), Zero Dollars ($0);
provided, that the Members acknowledge that the Percentage Interest of
POS-Minerals shall not be reduced as a result of any such distribution. Nevada
Moly shall make a timely capital contribution to the Company in the amount of
such distribution to be utilized to make such distribution. In the event Nevada
Moly fails to make the capital contribution required pursuant to the previous
sentence, Nevada Moly shall be subject to the provisions of Section 5.4.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 19

--------------------------------------------------------------------------------



ARTICLE V
PERCENTAGE INTERESTS
 
5.1 Initial Percentage Interests. As of the Execution Date, the Members have the
following initial Percentage Interests:
 
Nevada Moly – eighty percent (80%)
POS-Minerals – twenty percent (20%).
 
5.2 Changes in Percentage Interests. A Member’s Percentage Interest shall be
adjusted as follows:
 
(a) As provided in Section 4.1(c)(i) or 4.2(b); or
 
(b) Upon an election by a Member pursuant to Section 5.3 to contribute less to
an adopted Program and Budget than the percentage reflected by its Percentage
Interest; or
 
(c) In the event of a default by a Member in making its agreed-upon contribution
pursuant to Section 4.7 or to an adopted Program and Budget pursuant to Section
4.6 or for emergency expenditures pursuant to Section 4.6, followed by an
election by the other Member to invoke Section 5.4; or
 
(d) Upon the Transfer by a Member of all or less than all of its Membership
Interest pursuant to Article XIV; or
 
(e) Upon the issuance of additional Membership Interests in the Company with the
approval of the Management Committee pursuant to Section 6.4(a)(xi).
 
5.3 Voluntary Reduction in Percentage Interest. After POS-Minerals makes its
Catch-Up Contribution pursuant to Section 4.5, a Member may elect, as provided
in Section 8.5, to limit its contributions to an adopted Program and Budget to
some lesser amount with respect to such Member (the “Funded Program Amount”)
than the amount that would otherwise be required to be contributed by such
Member with respect to such Program and Budget in accordance with its Percentage
Interest (the “Percentage Program Amount”). If a Member elects to make capital
contributions with respect to a Program and Budget in a Funded Program Amount
that is less than the Percentage Program Amount for such Member, the Percentage
Interest of such Member at the time of such election shall be reduced by an
amount (expressed as a percentage) equal to (a) 1.25, multiplied by (b) the
excess of the Percentage Program Amount less the Funded Program Amount; divided
by (c) the sum of (i) all capital contributions made or deemed made before such
date by all Members (including the Initial Contributions and any additional
contributions made under Sections 4.5, 4.6 or 4.7) and (ii) the aggregate amount
of capital contributions required to be contributed by the Members for the
adopted Program and Budget that is the subject of the election. The Percentage
Interest of the other Member shall be increased by the reduction in the
Percentage Interest of the Member making the election to contribute the lesser
amount with respect to the Program and Budget.
 
To illustrate the foregoing, if a Program and Budget requires aggregate capital
contributions of One-Hundred Million Dollars ($100,000,000), a Member with a
twenty percent (20%) Percentage Interest elects to contribute Ten Million
Dollars ($10,000,000) instead of Twenty Million Dollars ($20,000,000) with
respect to such Program and Budget Dollars, and the aggregate capital
contributions prior to such date are One Billion Sixty-Two Million, Five Hundred
Thousand Dollars ($1,062,500,000), then the Percentage Interest of such Member
shall be reduced by an amount (expressed as a percentage) equal to (1) 1.25,
multiplied by (2) Twenty Million Dollars ($20,000,000) minus Ten Million Dollars
($10,000,000), divided by One Billion One Hundred Sixty-Two Million, Five
Hundred Thousand Dollars ($1,162,500,000), which equals 1.075%, and the
Percentage Interest of the other Member shall be increased by 1.075%. The
electing Member will have a Percentage Interest of 18.925% after such election
and the other Member will have a Percentage Interest of 81.075% after such
election.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 20

--------------------------------------------------------------------------------



5.4 Default in Making Contributions.
 
(a) Subject to an election properly made under Section 5.3, if, after the
occurrence of a Default Trigger Event with respect to a Member, a Member (the
“Delinquent Member”) has not contributed all or any portion of one or more
capital contributions that such Member is or was required to contribute under
Sections 4.5, 4.6 or 4.7 (the “Default Amount”), then the other Member (the
“Non-Defaulting Member”) may make an election on or before the tenth (10th) day
after, (i) in the case of a Member that is the Manager, the occurrence of the
Default Trigger Event, or (ii) in the case of any other Member, the receipt of
written notice of the occurrence of the Default Trigger Event, to exercise its
rights under Section 5.4(b) or 5.4(c). If the Non-Defaulting Member makes such
an election, the Non-Defaulting Member shall send a written notice to the
Delinquent Member of such election on or before such tenth (10th) day.
 
(b) If the Non-Defaulting Member makes an election under this Section 5.4(b),
within thirty (30) days after its election, the Non-Defaulting Member shall
advance to the Company an amount equal to the entire Default Amount, which
advance shall constitute a loan from the Non-Defaulting Member to the Delinquent
Member and a capital contribution of that amount to the Company by the
Delinquent Member pursuant to the applicable provisions of this Agreement, with
the following results:
 
(i) the amount of such loan shall bear interest at the Default Rate from the
date that the Non-Defaulting Member makes such loan until the date that such
loan, together with all interest accrued and unpaid thereon, is repaid to the
Non-Defaulting Member;
 
(ii) all distributions or sales of Products by the Company pursuant to Section
10.2 and distributions of proceeds of such sales pursuant to the last two
sentences of Section 10.1(a) that otherwise would be made to the Delinquent
Member after the date of the default (whether before or after the dissolution of
the Company) instead shall be made to the Non-Defaulting Member until such loan
and all accrued and unpaid interest thereon shall have been paid in full to the
Non-Defaulting Member (with payments being applied first to accrued and unpaid
interest and then to principal);
 
(iii) the principal balance of such loan and all accrued and unpaid interest
thereon shall be due and payable in whole within five (5) Business Days after
written demand to the Company by the Non-Defaulting Member, which demand may be
made at any time after the date that is six (6) months after the date of such
loan;

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 21

--------------------------------------------------------------------------------



(iv) after the default in the payment of the principal of or interest on such
loan, the Non-Defaulting Member shall be entitled to exercise the rights of a
secured party under the Uniform Commercial Code of the State of Delaware, as
more fully set forth in Section 5.7, and any other rights and remedies granted
to it pursuant to this Agreement or available to it at law or in equity as the
Non-Defaulting Member may deem appropriate in its sole discretion to obtain
payment by the Delinquent Member of such loan and all accrued and unpaid
interest thereon, all at the cost and expense of the Delinquent Member; and
 
(v) during the period that any such loan is in default, all rights of such
Delinquent Member to vote, veto or consent to any matter with respect to the
Company, or for any member of the Management Committee designated by such Member
to vote, veto or consent to any matter with respect to the Company, including
any Major Decision or any other matter pursuant to this Agreement or the Act,
shall be suspended, and the Percentage Interest of the Delinquent Member shall
be deemed not outstanding for purposes of determining whether a quorum exists at
any meeting of the Management Committee or whether any specified percentage of
votes required to adopt, consent to or approve any Major Decision or any other
matter has been obtained.
 
(c) If the Non-Defaulting Member makes an election under this Section 5.4(c), on
the date of such election, the Percentage Interest of the Delinquent Member
shall be reduced by an amount (expressed as a percentage) equal to (i) 1.50,
multiplied by (ii) the Default Amount; divided by (iii) the sum of (A) all
capital contributions made or deemed made before such date by all Members
(including the Initial Contributions and any additional contributions made under
Sections 4.5, 4.6 and 4.7) and (B) the aggregate amount of capital contributions
that were required to be contributed by all of the Members with respect to the
Monthly Capital Calls relating to the default. The Percentage Interest of the
Non-Defaulting Member shall be increased by the reduction in the Percentage
Interest of the Delinquent Member.
 
To illustrate the foregoing, if a Monthly Capital Call requires aggregate
capital contributions of One Hundred Million Dollars ($100,000,000), a Member
with an eighty percent (80%) Percentage Interest defaults on the entire amount
of its required Eighty Million Dollars ($80,000,000) capital contribution, and
the aggregate capital contributions prior to such date are One Billion Twenty
Million Dollars ($1,020,000,000), then the Percentage Interest of the Delinquent
Member shall be reduced by an amount (expressed as a percentage) equal to (1)
1.50, multiplied by (2) Eighty Million Dollars ($80,000,000), divided by (3) One
Billion One Hundred Twenty Million Dollars ($1,120,000,000), which equals
10.714%, and the Percentage Interest of the Non-Defaulting Member shall be
increased by 10.714%. The Delinquent Member will have a Percentage Interest of
69.286% after such election and the other Member will have a Percentage Interest
of 30.714% after such election.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 22

--------------------------------------------------------------------------------



(d) If the Non-Defaulting Member makes an election under this Section 5.4 with
respect to the default by the Delinquent Member in making its capital
contribution with respect to a Monthly Capital Call under Section 4.6, the
provisions of this Section 5.4 shall be the sole and exclusive remedy for the
failure by the Delinquent Member to make such required capital contribution. THE
MEMBERS AGREE THAT THE LIQUIDATED DAMAGES DESCRIBED IN THIS SECTION 5.4 ARE A
FAIR AND ADEQUATE MEASURE OF THE DAMAGES THAT WILL BE SUFFERED BY THE
NON-DEFAULTING MEMBER AS A RESULT OF A BREACH BY A MEMBER OF ITS OBLIGATION TO
MAKE CAPITAL CONTRIBUTIONS UNDER SECTION 4.6 AND NOT A PENALTY.
 
5.5 Continuing Obligations and Liabilities. Each Member shall be liable to the
other Member (including in its capacity as a Manager) to reimburse and pay to
such other Member its respective share, based on Percentage Interests, of any
and all third party losses, claims, damages and liabilities arising out of or
relating to any Environmental Liabilities and Continuing Obligations incurred by
such other Member, but only with respect to Environmental Liabilities or
Continuing Obligations arising out of, relating to or in connection with
activities and Operations conducted during the period that such Member held a
Membership Interest. Subject to the foregoing, the reimbursement obligation of a
Member under this Section 5.5 shall apply whether or not any such losses,
claims, damages or liabilities accrue before or after the resignation or deemed
resignation of such Member, the Transfer by such Member of all or any portion of
its Membership Interest, the dissolution or liquidation of the Company, or any
reduction of such Member’s Percentage Interest, but in each case only to the
extent not indemnified by the Company pursuant to Section 3.8(b). For purposes
of this Section 5.5, such Member’s share of such liability shall be equal to its
Percentage Interest at the time such liability was incurred (or as to any such
liabilities arising or existing prior to the Execution Date, such Member’s
initial Percentage Interest). Any resignation or deemed resignation of a Member,
any Transfer by such Member of all or any portion of its Membership Interest, or
any adjustment of a Member’s Percentage Interest under this Article V or
otherwise shall not relieve such Member of its share of any such liability
accruing before such resignation, Transfer or reduction. Notwithstanding the
foregoing provisions of this Section 5.5, the provisions of this Sections 5.5
shall apply only in the case that the Member requesting reimbursement is finally
determined to be personally liable for such losses, claims, damages or
liabilities, and shall not be construed as a waiver or reduction of the
limitations under the Act or other Law of the liability of a Member or the
Manager for Company obligations.
 
5.6 Elimination of Minority Interest.
 
(a) Upon the reduction of its Percentage Interest to an amount that is equal to
or less than five percent (5%), a Member (the “Resigning Member”) shall be
deemed to have resigned from the Company as a Member under Section 18-306(2) of
the Act and to have relinquished its entire Membership Interest. Subject to
Section 5.6(b), the Resigning Member shall be entitled to no consideration
whatsoever for its Membership Interest, other than an economic right to continue
to receive payments of Products in kind from the Company at the times that
Products are distributed or sold to the remaining Members in the Company and in
the aggregate amounts that such Resigning Member would have received as
distributions or sales from the Company pursuant to Section 10.2 (based on the
Percentage Interest of the Resigning Member at the time of the resignation) if
the Resigning Member had remained a Member in the Company, but only until the
Resigning Member has received aggregate payments or Products in kind after the
date of such resignation equal to the sum of (i) the Resigning Member’s Capital
Account as of the date of such resignation, plus (ii) interest at a rate of
LIBOR, plus three percent (3%) on the outstanding amount that remains unpaid
under clause (i) above from the date of the resignation until the date paid.
Payment in kind of Products to such Person shall be credited to such deferred
payment obligation based on the Spot Price of Products delivered to the
Resigning Member after the date of the resignation. Upon any such resignation,
the Resigning Member shall take such action as the other Member may request to
evidence the relinquishment to the Company of its entire Membership Interest,
free and clear of any Encumbrances arising by, through or under the Resigning
Member. Any such resignation under this Section 5.6 shall not relieve the
resigning Member of its obligations under Section 5.5 (whether any liability
with respect thereto accrues before or after such resignation) arising out of
Operations conducted prior to such resignation.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 23

--------------------------------------------------------------------------------



(b) If POS-Minerals is the Resigning Member under Section 5.6(a), the Resigning
Member may elect to convert its right to payment in kind of Products under
Section 5.6(a) to the Nevada Moly NSR Royalty by delivering written notice (an
“NSR Election Notice”) of such election to Nevada Moly within thirty (30) days
after the date of such resignation. Upon receipt of the NSR Election Notice,
Nevada Moly shall execute and deliver to POS-Minerals an agreement whereby it
will irrevocably agree to pay to POS-Minerals an amount (the “Nevada Moly NSR
Royalty”) equal to the product of (i) an amount expressed as a percentage, the
numerator of which equals the Percentage Interest of the Resigning Member at the
time of the delivery of its NSR Election Notice, and the denominator of which
equals five (5); multiplied by (ii) the amount of any gross revenue received by
Nevada Moly or any of its Affiliates, successors or assigns, from the sale of
Products produced in Operations and distributed to Nevada Moly; divided by (iii)
the Percentage Interest of Nevada Moly and its Affiliates in the Company. The
Nevada Moly NSR Royalty shall be paid monthly within thirty (30) days after the
end of the month during which any gross revenue is received by Nevada Moly or
any of its Affiliates. Nevada Moly shall cause General Moly to be jointly and
severally liable for the Nevada Moly NSR Royalty, but the Company shall not have
any liability or responsibility therefor, and the Nevada Moly NSR Royalty shall
not constitute an Encumbrance on any of the Assets or Properties of the Company.
 
(c) Notwithstanding anything herein to the contrary, the provisions of this
Section 5.6 shall be the exclusive remedies of the Company and the other Member
(including in its capacity as Manager) for the Resigning Member’s failure to
maintain a Percentage Interest of five percent (5%) or more.
 
5.7 Grant of Security Interest. Each Member hereunder grants to the other Member
a security interest in its Membership Interest, and any accessions thereto and
any proceeds and products therefrom, to secure each and every obligation of such
Member to contribute capital, to repay advances made to such Member and to
reimburse the other Member for Continuing Obligations hereunder. Each Member
hereby authorizes the other Member to file and record all financing statements,
continuation statements or other instruments necessary or desirable to perfect
or effectuate the provisions hereof. In connection with any foreclosure,
transfer in lieu, or other enforcement of rights in the security interest
granted in this Section 5.7, notwithstanding any contrary provision in
Article XIV, the acquiring Person shall, at the election of the remaining
Member, automatically be admitted as a Member in the Company without any further
action of the defaulting Member, and the defaulting Member shall take all action
that the non-defaulting Member may reasonably request to effectuate the
admission of the transferee as a Member of the Company. Notwithstanding the
foregoing provisions of this Section 5.7, the security interest granted pursuant
to this Section 5.7 shall be subordinate to any security interest granted by a
Member in all or any portion of its Membership Interest to secure the
Indebtedness of such Member or any Affiliate of such Member that is permitted
under Section 14.4(b), and each Member hereby agrees to execute such
subordination agreements as the other Member or its lender may reasonably
request to evidence such agreement to subordinate.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 24

--------------------------------------------------------------------------------



ARTICLE VI
MANAGEMENT COMMITTEE
 
6.1 Organization and Composition. The Members hereby establish a Management
Committee consisting of four members (each referred to as a “Representative”):
(a) two Representatives appointed by Nevada Moly and (b) two Representatives
appointed by POS-Minerals. A Representative of Nevada Moly shall serve as chair
of the Management Committee. Each Member may appoint one or more alternate
Representatives to act in the absence of a regular Representative. Appointments
of Representatives shall be made or changed by notice to the other Member.
Representatives shall not be considered managers under the Act, but derive all
of their right, power and authority from the Members. No Member or
Representative shall have the power to bind the Company, except in such Member’s
capacity as the Manager. All documents and instruments executed on behalf of the
Company shall be signed by the Manager or by an officer or employee to whom the
Manager has delegated the general or specific authority.
 
6.2 Powers. The Management Committee shall have exclusive authority and power to
determine all management matters, overall policies, objectives, procedures,
methods and actions under this Agreement related to the Company. This power
shall include the powers to:
 
(a) exercise overall direction and control of the Manager;
 
(b) make the Major Decisions set forth in Section 6.4;
 
(c) approve annual financial statements, reports and production projections;
approve capital appropriation requests (i) set forth in an approved Program and
Budget in excess of $5,000,000, and (ii) not set forth in an approved Program
and Budget in excess of $125,000, in each case on an individual basis;
 
(d) approve any contract recommended by the Manager (i) set forth in an approved
Program and Budget that provides for an aggregate cost to the Company of more
than $5,000,000, and (ii) not set forth in an approved Program and Budget that
provides for an aggregate cost to the Company of more than $125,000; and
 
(e) approve budgets for community, charitable and other contributions that have
not already been approved in an approved Program and Budget.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 25

--------------------------------------------------------------------------------



6.3 Decisions. Each of Nevada Moly and POS-Minerals, acting through its
Representatives, shall have a number of votes on the Management Committee (a
“Voting Interest”) equal to the ratio of (a) its Percentage Interest; divided by
(b) the aggregate Percentage Interests of Nevada Moly and POS-Minerals;
multiplied by (c) one hundred (100%). The Representatives appointed by Nevada
Moly shall vote as a group, and the Representatives appointed by POS-Minerals
shall vote as a group. If one but not both Representatives appointed by a Member
is not present at a meeting of the Management Committee, the Representative
appointed by such Member that is present shall have the entire Voting Interest
of the appointing Member. Whenever any provision of this Agreement requires or
permits the vote, consent or approval of the Members or the Management
Committee, such provision shall be deemed to require or permit, as applicable,
the vote, consent or approval of Representatives with a Voting Interest of
greater than fifty percent (50%), unless such provision requires the vote,
consent or approval of all of the Members or the entire Management Committee, in
which case such provision shall be deemed to require or permit, as applicable,
the vote, consent or approval of Representatives with one hundred percent (100%)
of the Voting Interests.
 
6.4 Major Decisions.
 
(a) Notwithstanding Sections 6.1, 6.2 or 6.3, or Article VII, neither the
Manager nor any agent of the Company shall have any authority to bind or take
any action on behalf of the Company with respect to any Major Decision unless
such Major Decision has been approved by Representatives holding one hundred
percent (100%) of the Voting Interests. Each of the following matters shall
constitute a “Major Decision”:
 
(i) approval of a Program and Budget (other than approval of the Initial Program
and Budget, which is deemed approved, but including approval of any updates to
the Initial Program and Budget), including any Program and Budget for capital
costs to be incurred prior to Commercial Production at the mine that are not
within the scope of the Bankable Feasibility Study;
 
(ii) cost overruns in excess of fifteen percent (15%) of an approved Program and
Budget;
 
(iii) any amendment or modification to any Program and Budget; provided, that
cost overruns that do not exceed fifteen percent (15%) of the applicable Program
and Budget and expenditures with respect to emergencies shall be deemed to
automatically amend such Program and Budget;
 
(iv) expansion or contraction of the average tons per day planned production
schedule of the mill at the Project of twenty percent (20%) or more of the
relevant tons per day throughput schedule in the Bankable Feasibility Study (as
such planned production has been increased or decreased as set forth in any
Program and Budget approved hereunder), in each case for reasons other than
regular maintenance or an event of Force Majeure;
 
(v) termination of the Project;

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 26

--------------------------------------------------------------------------------



(vi) dissolution of the Company or any event that will cause the liquidation of
the Company under the Code or Treasury Regulations;
 
(vii) decisions to cease production for a period greater than three (3) months
for reasons other than regular maintenance or an event of Force Majeure;
 
(viii) acquisition or disposition of significant real property, water rights or
real estate assets (including acquisition or disposition of significant patented
and unpatented mining claims under Section 7.2(n)) other than in the ordinary
course of business;
 
(ix) conduct of businesses other than the Development, construction, Operations
and financing of the Project;
 
(x) other than purchase money security interests or other security interests in
Company equipment to finance the acquisition or lease of Company equipment used
in the Operations, the incurrence by the Company of any Indebtedness that
requires any of the following as security for the obligations arising under or
with respect to such Indebtedness: (A) an Encumbrance on all or any material
portion of the Assets; (B) the pledge by any Member of its Membership Interest;
or (C) the guaranty by any Member or any Affiliate of any such Member of the
obligations of the Company with respect to such Indebtedness; provided, that
nothing in this clause (x) shall be deemed to prohibit or restrict the right of
a Member to pledge all or any portion of its Membership Interest pursuant to
Section 14.4(b) as security for any Indebtedness incurred by such Member;
 
(xi) the issuance of an Equity Interest to any Person other than a Member, or
the admission of any Person as a new Member of the Company; provided, that this
clause (xi) shall not be deemed to prohibit or restrict the adjustment of the
Percentage Interests of the Members in accordance with this Agreement;
 
(xii) a decision to construct and open an additional mine within the Project
that would be a new mine not included in the Bankable Feasibility Study;
 
(xiii) a decision for the Company to construct a ferromoly converter facility
either on or off the Properties;
 
(xiv) a decision to grant authorization for the Company to file a petition for
relief under any chapter of the U.S. Bankruptcy Code, Title 11 U.S.C. or to
consent to such relief in any involuntary petition filed against the Company by
any third party, or to admit in writing any insolvency of the Company or
inability to pay its debts as they become due or to consent to any receivership
(or similar proceeding) of the Company;
 
(xv) a contract between the Company and any Member or any Affiliate of a Member
or any other Person to allow roasting of ore at the Company’s roasting facility
from such Member’s or its Affiliate’s or such other Person’s other properties,
including the Hall-Tonopah project owned by an Affiliate of Nevada Moly;

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 27

--------------------------------------------------------------------------------



(xvi) execution by the Company of any contract or other agreement or arrangement
between the Company and any Member (including in its capacity as a Manager) or
Affiliate of a Member, including under Section 7.6;
 
(xvii) determination of the price at which the Company shall sell Products to
the Members in accordance with Section 10.2(b); and
 
(xviii) replacement of the Manager under Section 7.4(c).
 
(b) If a Person other than Nevada Moly or POS-Minerals (or a permitted
transferee of the entire Membership Interest of Nevada Moly or POS-Minerals that
is an Affiliate of Nevada Moly or POS-Minerals) is admitted to the Company as a
Member, unless otherwise agreed by Nevada Moly and POS-Minerals and set forth in
an amendment to this Agreement, such Person shall have no right to appoint a
Representative to the Management Committee, shall have no Voting Interest, and
the vote of such Person shall not be required for any decision of the Members or
the Management Committee hereunder.
 
6.5 Meetings. Management Committee meetings shall be held at least (a) monthly
during Development, (b) every other month during the first 12-month period after
commencement of Commercial Production and (c) quarterly thereafter, at such
times as the Management Committee shall determine. Management Committee meetings
shall be held in Lakewood, Colorado at the principal office of Nevada Moly, or
at such other place in the United States as Nevada Moly and POS-Minerals shall
agree. Except for regularly scheduled meetings as agreed by the Members, the
Manager or any Representative may call a special meeting of the Management
Committee upon fifteen (15) days’ written notice. In case of emergency,
reasonable notice of a special meeting shall suffice. There shall be a quorum if
at least one Representative appointed by each Member is present. Each notice of
a meeting shall include an itemized agenda prepared by the Manager in the case
of a regular meeting, or by the Manager or Representative calling the meeting in
the case of a special meeting, but any matters may be considered with the
approval of one or more Representatives appointed by each Member. Meetings of
the Management Committee may be held by means of conference telephone or other
communications equipment by means of which all Persons participating in the
meeting can hear each other, and participation in a meeting by such
communications equipment shall constitute presence in person at the meeting. The
Manager shall prepare minutes of all meetings and shall distribute copies of
such minutes to the Representatives within seven (7) Business Days after the
meeting. The minutes, when approved by one or more Representatives appointed by
each Member, shall be the official record of the decisions made by the
Management Committee and shall be binding on the Management Committee, the
Manager and the Members. Reasonable costs incurred in connection with attendance
shall be a Company cost.
 
6.6 Action Without Meeting. Any action required or permitted to be taken at a
meeting of the Management Committee may be taken without a meeting and without
prior notice if the action is evidenced by a written consent describing the
action taken, signed by Representatives having the requisite Voting Interest to
take such action at a meeting at which all of the Representatives were present
and voted; provided that written notice of all actions taken by Representatives
with less than one hundred percent (100%) of the Voting Interests shall be
provided to all Representatives (other than Representatives executing such
consent) not later than ten (10) days after the taking of such action. Action
taken under this Section 6.5 shall be effective when Representatives holding the
requisite Voting Interest have signed the consent, unless the consent specifies
a different effective date.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 28

--------------------------------------------------------------------------------



6.7 Matters Requiring Approval. Except as otherwise delegated to the Manager in
Section 7.2, the Management Committee shall have exclusive authority to
determine all management matters related to the Company.
 
ARTICLE VII
MANAGER
 
7.1 Appointment. The Members hereby appoint Nevada Moly as the Manager with
overall management responsibility for Development and Operations. Nevada Moly
hereby agrees to serve unless and until it resigns or is removed as provided in
Section 7.4.
 
7.2 Powers and Duties of Manager. Subject to the terms and provisions of this
Agreement, the Manager shall have the following powers and duties by and on
behalf of the Company, which shall be discharged in accordance with adopted
Programs and Budgets:
 
(a) The Manager shall manage, direct and control Operations, including mining,
processing, stockpiling and delivering Products.
 
(b) The Manager shall implement the decisions of the Management Committee, shall
make from Company funds all expenditures necessary to carry out adopted Programs
and Budgets, and shall promptly advise the Management Committee if the Company
lacks sufficient funds for the Manager to carry out its responsibilities under
this Agreement.
 
(c) The Manager shall prepare and transmit to each Member proposed Programs and
Budgets in accordance with Section 8.3.
 
(d) The Manager shall: (i) purchase or otherwise acquire all material, supplies,
equipment, water, utility and transportation services required for Operations,
such purchases and acquisitions to be made on the best terms available, taking
into account all of the circumstances; (ii) obtain such customary warranties and
guarantees as are available in connection with such purchases and acquisitions;
and (iii) keep the Project free and clear of all Encumbrances, except for those
existing at the time of, or created concurrent with, the acquisition of such
Asset, or landlord’s, mechanic’s or materialmen’s liens (which shall be released
or discharged in a diligent manner), or Encumbrances specifically approved by
the Management Committee.
 
(e) The Manager shall conduct such title examinations and cure such title
defects as may be advisable in the judgment of the Manager acting in accordance
with Standard Mining Industry Practices. The Manager shall acquire in the name
of the Company all necessary water rights, surface rights, rights-of-way and
other real property interests required for the Properties.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 29

--------------------------------------------------------------------------------



(f) The Manager shall: (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets; (ii)
pay all taxes, assessments and like charges on Operations and Assets (except
taxes determined or measured by a Member’s sales revenue or net income); and
(iii) shall do all other acts reasonably necessary to maintain the Assets. If
authorized by the Management Committee, the Manager shall have the right to
contest in the courts or otherwise, the validity or amount of any taxes,
assessments or charges if the Manager deems them to be unlawful, unjust, unequal
or excessive, or to undertake such other steps or proceedings as the Manager may
deem reasonably necessary to secure a cancellation, reduction, readjustment or
equalization thereof before the Manager shall be required to pay them, but in no
event shall the Manager permit or allow title to the Assets to be lost as the
result of the nonpayment of any taxes, assessments or like charges.
 
(g) The Manager shall, in accordance with the Accounting Procedure, engage, hire
and train the necessary personnel to perform the work required for the Project.
 
(h) The Manager shall: (i) apply for all necessary permits, licenses and
approvals; (ii) comply with Law; (iii) notify promptly the Management Committee
of any allegations of substantial violation thereof; and (iv) prepare and file
all reports or notices required for Operations. The Manager shall not be in
breach of this provision if a violation has occurred in spite of the Manager’s
efforts to comply with Standard Mining Industry Practices, and the Manager has
timely cured or disposed of such violation through performance, or payment of
fines and penalties (provided that any such payment of fines or penalties shall
be without reimbursement from the Company to the extent arising from the fraud,
gross negligence or willful misconduct of the Manager).
 
(i) The Manager shall prosecute and defend, but shall not initiate without
consent of the Management Committee, all litigation or administrative
proceedings arising out of Operations; provided, however, without the consent of
the Management Committee, the Manger may prosecute and defend (i) all actions
arising out of or relating to the perfection of the Water Rights for use at the
Project, and (ii) all actions against the Manager or any Member arising out of
the Operations or the performance by the Manager or any such Member of its
obligations under this Agreement or the Contribution Agreement.
 
(j) The Manager shall obtain insurance for the benefit of the Company as
provided in Exhibit D or as may otherwise be determined from time to time by the
Management Committee.
 
(k) The Manager may dispose of Assets, whether by abandonment, surrender or
Transfer in the ordinary course of business, except that Properties may be
abandoned or surrendered only as provided in Article XIII. Without prior
authorization from the Management Committee, however, the Manager shall not: (i)
dispose of Assets in any one transaction having a value in excess of $100,000
(other than the distribution of Products hereunder); (ii) enter into any sales
contracts or commitments for Product, except as provided in Section 10.3; or
(iii) dispose of all or a substantial part of the Assets that are necessary to
achieve the purposes of the Company.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 30

--------------------------------------------------------------------------------



(l) The Manager shall have the right to carry out its responsibilities hereunder
through agents, Affiliates or independent contractors.
 
(m) The Manager shall timely pay all Governmental Fees required to hold and
maintain the unpatented mining claims held as a part of the Assets. To the
extent required by Law, the Manager shall perform or cause to be performed
during the term of this Agreement all assessment and other work required by law
in order to maintain the unpatented mining claims included within the
Properties. The Manager shall have the right to perform the assessment work
required hereunder pursuant to a common plan of continued actual occupancy of
such claims and sites shall not be required. The Manager shall not be liable on
account of any determination by any court or governmental agency that the work
performed by the Manager does not constitute the required annual assessment work
or occupancy for the purposes of preserving or maintaining ownership of the
claims, provided that the work done is in accordance with the adopted Program
and Budget and, to the extent consistent with the adopted Program and Budget,
Standard Mining Industry Practices. The Manager shall timely record with the
appropriate county and file with the appropriate United States agency,
affidavits in proper form attesting to the performance of assessment work or
notices of intent to hold in proper form, and allocating therein, to or for the
benefit of each claim, at least the minimum amount required by law to maintain
such claim or site.
 
(n) Subject to Section 6.4(a)(viii), if authorized by the Management Committee,
the Manager may: (i) locate, amend or relocate any unpatented mining claim or
mill site or tunnel site; (ii) locate any fractions resulting from such
amendment or relocation; (iii) apply for patents or mining leases or other forms
of mineral tenure for any such unpatented claims or sites; (iv) abandon any
unpatented mining claims for the purpose of locating mill sites or otherwise
acquiring from the U.S. rights to the ground covered thereby; (v) abandon any
unpatented mill sites for the purpose of locating mining claims or otherwise
acquiring from the U.S. rights to the ground covered thereby; (vi) exchange with
or convey to the U.S. any of the Properties for the purpose of acquiring rights
to the ground covered thereby or other adjacent ground; and (vii) convert any
unpatented claims or mill sites into one or more leases or other forms of
mineral tenure pursuant to any Federal law hereafter enacted.
 
(o) The Manager shall keep and maintain all required accounting and financial
records pursuant to the Accounting Procedure and in accordance with customary
cost accounting practices in the mining industry.
 
(p) The Manager shall keep the Management Committee advised of all Operations by
submitting in writing to the Management Committee: (i) monthly progress reports
which include statements of expenditures and comparisons of such expenditures to
the adopted Budget; (ii) periodic summaries of data acquired; (iii) copies of
reports concerning Operations; (iv) a detailed final report within forty-five
(45) days after completion of each Program and Budget, which shall include
comparisons between actual and budgeted expenditures and comparisons between the
objectives and results of Programs; and (v) such other reports as the Management
Committee may reasonably request. At all reasonable times the Manager shall
provide to the Members and its agents and representatives, upon the written
request of any Representative of such Member, access to, and the right to
inspect and copy all maps, drill logs, core tests, reports, surveys, assays,
analyses, production reports, operations, technical, accounting and financial
records, and other information acquired in Operations. In addition, the Manager
shall allow the Member that is not the Manager and its agents, at the latter’s
sole risk and expense, and subject to reasonable safety regulations, to inspect
the Assets and Operations at all reasonable times, so long as the inspecting or
auditing Member does not unreasonably interfere with Operations.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 31

--------------------------------------------------------------------------------



(q) The Manager shall ensure that POS-Minerals will have adequate office space
at the Project site headquarters (when constructed), including telephone and
internet access, and that POS-Minerals shall be provided reasonable overnight
accommodations to the extent housing is provided for the Manager’s officers and
employees, the expenses of which shall be borne by the Company.
 
(r) The Manager shall maintain Capital Accounts of the Members in accordance
with Exhibit C.
 
(s) The Manager shall prepare an Environmental Compliance plan for all
Operations consistent with the requirements of any Laws or contractual
obligations and shall include in each Program and Budget sufficient funding to
implement the Environmental Compliance plan and to satisfy the financial
assurance requirements of any Law or contractual obligation pertaining to
Environmental Compliance. To the extent practical, the Environmental Compliance
plan shall incorporate concurrent reclamation of Properties disturbed by
Operations.
 
(t) The Manager shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of Commercial
Production. The Manager shall have the right to delegate performance of
Continuing Obligations to persons having demonstrated skill and experience in
relevant disciplines. As part of each Program and Budget submittal, the Manager
shall specify in such Program and Budget the measures to be taken for
performance of Continuing Obligations and the cost of such measures. The Manager
shall keep the Management Committee fully informed about the Manager’s efforts
to discharge Continuing Obligations. Each Member and its authorized agents and
representatives shall have the right from time to time to enter the Properties
to inspect work directed toward satisfaction of Continuing Obligations and audit
books, records and accounts related thereto.
 
(u) The funds that are to be deposited into the Environmental Compliance Fund
shall be maintained by the Manager in a separate, interest bearing cash
management account, which may include money market investments and money market
funds, or in longer term investments if approved by the Management Committee.
Such funds shall be used solely for Environmental Compliance and Continuing
Obligations, including the committing of such funds, interests in property,
insurance or bond policies, or other security to satisfy Laws regarding
financial assurance for the reclamation or restoration of the Properties, and
for other Environmental Compliance requirements.
 
(v) The Manager may cause the Company to become a member of the Nevada Mining
Association, or with the approval of the entire Management Committee, other
national, state or local mining or other trade associations to the extent the
Manager determines that membership in any such trade associations will benefit
the Company.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 32

--------------------------------------------------------------------------------



(w) The Manager shall prepare or cause to be prepared the engineering and design
plans and specifications for the Project.
 
(x) The Manager shall, in accordance with the Exhibit C, prepare and file with
Governmental Authorities all tax and other returns required by Law pertaining to
the Project.
 
(y) Subject to the availability of funds under Sections 6.4(a)(ii) and (iii),
and except for the permissible acquisition and disposition of assets hereunder,
the Manager shall maintain in good working condition and replace when necessary
all machinery, plant and equipment and other Assets.
 
(z) The Manager shall undertake all other activities reasonably necessary to
fulfill the foregoing.
 
Notwithstanding anything in this Agreement to the contrary, the Manager shall
not be in default of any duty under this Section 7.2 if its failure to perform
results from the failure of the Member that is not the Manager or its
Representatives or Affiliates to perform acts or to contribute amounts required
under this Agreement.
 
7.3 Standard of Care. The Manager shall perform its duties under this Agreement
in accordance with Standard Mining Industry Practices, or in accordance with the
terms and provisions of leases, licenses, permits, contracts and other
agreements pertaining to the Assets. Notwithstanding anything in this Agreement
to the contrary, the Manager shall not be liable to the Members or the Company
for any breach of this Agreement or other act or omission resulting in damage or
loss except to the extent caused by or attributable to the Manager’s fraud,
willful misconduct or gross negligence.
 
7.4 Resignation; Removal; Replacement.
 
(a) The Manager may voluntarily resign upon six (6) months’ prior written notice
to the Representatives of the other Member, in which case Representatives
holding one hundred percent (100%) of the Voting Interests shall designate a
replacement Manager. If any of the following shall occur with respect to the
Manager, the Manager shall be deemed to have offered to resign, which offer may
be accepted by the other Member in its sole discretion within thirty (30) days
following such deemed offer:
 
(i) The Percentage Interest of the Manager and its Affiliates becomes in the
aggregate less than fifty percent (50%); or
 
(ii) The Manager fails to perform a material obligation imposed upon it under
this Agreement in a manner that constitutes fraud, willful misconduct or gross
negligence and such failure continues for a period of sixty (60) days after
notice from the other Member or its Representatives demanding performance; or
 
(iii) A receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for a substantial part of the Manager’s assets is appointed and
such appointment is neither made ineffective nor discharged within sixty (60)
days after the making thereof, or such appointment is consented to, requested
by, or acquiesced in by the Manager; or

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 33

--------------------------------------------------------------------------------



(iv) The Manager commences a voluntary case under any applicable bankruptcy,
insolvency or similar Law now or hereafter in effect; consents to the entry of
an order for relief in an involuntary case under any such Law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; makes a general assignment for the benefit of creditors;
fails generally to pay its debts as such debts become due; or takes corporate or
other action in furtherance of any of the foregoing; or
 
(v) Entry is made against the Manager of a judgment, decree or order for relief
affecting a substantial part of its assets by a court of competent jurisdiction
in an involuntary case commenced under any applicable bankruptcy, insolvency or
other similar law of any jurisdiction now or hereafter in effect.
 
(b) The Manager may be removed at any time by the holders of a majority of the
Voting Interests (including the Voting Interests of the Manager and its
Affiliates). The Manager may also be removed by the holders of a majority of the
Voting Interests (exclusive of the Voting Interests of the Manager and any
Affiliate of the Manager) after the occurrence of a final non-appealable
judgment or determination of a court of competent jurisdiction or arbitration
panel finding that the Manager has committed gross negligence, willful
misconduct or fraud.
 
(c) In the event the Manager resigns, is deemed to resign or is removed pursuant
to this Section 7.4, a Member may propose a replacement Manager that has
reasonably sufficient financial resources and experience in the molybdenum
mining and beneficiation industry to conduct the Operations in a commercially
reasonable manner. Such a replacement Manager shall be subject to the approval
of Representatives holding one hundred percent (100%) of the Voting Interests,
such approval not to be unreasonably withheld or delayed; provided, that if the
Manager is removed pursuant to Section 7.4(b), (i) if any individuals who are
Representatives of Nevada Moly were responsible for all or any part of the
conduct giving rise to the removal of the Manager, such individuals shall
immediately be removed and replaced by Nevada Moly as Representatives, (ii) any
replacement Manager proposed by Nevada Moly shall be subject to an absolute veto
right of POS-Minerals, which right may be exercised by POS-Minerals in its sole
and absolute discretion, and (iii) any individual proposed as the general
manager for the Operations shall be subject to an absolute veto right of
POS-Minerals, which right may be exercised by POS-Minerals in its sole and
absolute discretion.
 
(d) Notwithstanding anything herein to the contrary, the resignation or removal
of a Person as the Manager shall not require or result in the resignation or
removal of such Person as a Member, reduce the Percentage Interest or Voting
Interest of such Member or its Representatives, or restrict the right of such
Member to appoint Representatives to the Management Committee.
 
7.5 Payments To Manager. The Manager shall be compensated for its services and
reimbursed for its costs hereunder in accordance with the Accounting Procedure.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 34

--------------------------------------------------------------------------------



7.6 Transactions With Affiliates.
 
(a) Subject to Sections 7.6(b) and 7.6(c), the Company shall not enter into any
agreement or contract (including the payment of any fees or other compensation)
with the Manager, any Affiliate of the Manager or any Member, or any material
modification or amendment to any such agreement or contract, except (a) on terms
that have been approved by Representatives of the Member that is not the Manager
(including as may have been approved in a Program and Budget) or (b) that are
specifically set forth in this Agreement.
 
(b) Notwithstanding Section 7.6(a) or any other provision of this Agreement to
the contrary, the Members acknowledge and agree that the services and duties to
be performed by the Manager hereunder may be delegated to any Affiliate of the
Manager and performed by any such Affiliate, or any of its officers, employees,
contractors or agents, and the costs and charges of such Affiliates in the
performance of such duties shall be reimbursed by the Company and subject to the
other charges to the Business Account to the same extent as if such costs were
incurred directly by the Manager, but in all cases subject to the requirements
of the Accounting Procedure. The delegation by the Manager of any of its duties
or obligations hereunder shall not relieve or release the Manager from any such
duties or obligations, including the cost to account for any such reimbursements
or costs incurred by Affiliates of the Manager as and to the extent provided in
the Accounting Procedure.
 
(c) If a Dispute or question shall arise relating to the application of this
Section 7.6 or any other conflict of interest between the Manager or any of its
Affiliates, on the one hand, and the Company or any other Member, on the other
hand, any action taken by the Manager, in the absence of bad faith, fraud,
willful misconduct or gross negligence, shall not constitute a breach of this
Agreement or any other Transaction Document or a breach of any standard of care
or duty imposed herein. Notwithstanding anything to the contrary in this
Agreement, (i) if it is determined that the Manager or any of its Affiliates
received an Administrative Charge or other payment beyond that to which they
were entitled, the Manager shall, or shall cause its Affiliate to, reimburse the
Company for such overpayment, regardless of whether such overpayment was the
result of any bad faith, fraud, willful misconduct or gross negligence, and (ii)
if it is determined that the Manager or any of its Affiliates is entitled to
receive an Administrative Charge or other payment beyond that which it actually
received, the Company shall promptly pay to the Manager or such Affiliate of the
Manager such underpayment.
 
7.7 Activities During Deadlock. If the Management Committee for any reason fails
to adopt a Program and Budget, subject to the contrary direction of the
Management Committee and to the receipt of necessary funds, the Manager shall
continue Operations at levels substantially comparable with the last adopted
Program and Budget and as necessary to protect the interests of the Members and
maintain the integrity of the Project. For purposes of determining the required
contributions of the Members, the last adopted Program and Budget shall be
deemed extended and Article IV shall continue to apply.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 35

--------------------------------------------------------------------------------



ARTICLE VIII
PROGRAMS AND BUDGETS
 
8.1 Initial Program and Budget. The initial Program and Budget, covering the
entire period from the Effective Date through commencement of Commercial
Production (the “Initial Program and Budget”), a copy of which is attached as
Exhibit E, shall hereby be deemed to have been adopted by the Management
Committee. The Initial Program and Budget contains a monthly Budget through
December 31, 2008, and annual Budgets thereafter through the commencement of
Commercial Production. The Initial Program and Budget shall be updated annually
through the commencement of Commercial Production.
 
8.2 Operations Pursuant to Programs and Budgets. Except as otherwise provided in
Section 8.8 and Article XII, Operations shall be conducted, expenses shall be
incurred, and Assets shall be acquired only pursuant to approved Programs and
Budgets. Each Program and Budget adopted pursuant to this Agreement shall (a)
provide for accrual of reasonably anticipated Environmental Compliance expenses
for all Operations contemplated under the Program and Budget and (b) shall
provide for the payment of all obligations of the Company under real property
and equipment lease obligations.
 
8.3 Presentation of Programs and Budgets. Proposed Programs and Budgets
(including any updates to the Initial Program and Budget) shall be prepared by
the Manager for calendar year periods. Not later than November 1 of each
calendar year, a proposed Program and Budget for the succeeding calendar year
shall be prepared by the Manager and submitted to the Management Committee. The
proposed Program and Budget shall be accompanied by a notice of the date and
time of the meeting to be held pursuant to Section 8.4 to consider the proposed
Program and Budget, which date shall not be less than twenty (20) days after the
submission of the proposed Program and Budget to the Management Committee.
Pursuant to a written request to the Manager, the Representatives of a Member
shall be entitled to review during normal business hours of the Manager all
working papers and other reasonable documentation prepared by the Manager or in
the possession of the Manager that support any proposed or adopted Program and
Budget.
 
8.4 Approval of Proposed Programs and Budgets. On or before December 1 of each
year after submission of a proposed Program and Budget (including any updates to
the Initial Program and Budget) at a meeting of the Management Committee to be
held at the principal office of the Manager, or at such other place as the
Representatives shall agree, the Representatives of each Member shall submit to
the Management Committee: (a) that the Representatives of such Member approve
the proposed Program and Budget, (b) proposed modifications to the proposed
Program and Budget; or (c) that the Representatives of such Member reject the
proposed Program and Budget. If the Representatives of a Member do not approve
the proposed Program and Budget, then the Management Committee shall seek to
develop a Program and Budget acceptable to the Representatives of each Member.
If one or more Representatives of a Member fail to attend any meeting of the
Management Committee the purpose of which is to review and approve a Program and
Budget, then such meeting shall be postponed to the same place and time on a
date that is not less than five (5) Business Days after that date of the
original meeting, and written notice of such postponed meeting shall be provided
by the Company to the Representatives of each Member. If one or more
Representatives of a Member fail to attend any such postponed meeting, then the
Representatives of the Members at such postponed meeting may approve the
proposed Program and Budget; provided, that no other action may be taken at such
postponed meeting.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 36

--------------------------------------------------------------------------------



8.5 Election to Participate. By notice to the Management Committee within twenty
(20) days after the final vote adopting a Program and Budget, if the first
sentence of Section 4.6 is applicable, a Member may elect to contribute to such
Program and Budget (other than the Initial Program and Budget) in some lesser
amount than the amount that would otherwise be required to be contributed by
such Member based on its Percentage Interest, or may elect not to contribute any
amount, in which cases its Percentage Interest shall be adjusted as provided
in Section 5.3. If a Member fails to so notify the Management Committee, the
Member shall be deemed to have elected to contribute to such Program and Budget
in proportion to its respective Percentage Interest. Notwithstanding the
foregoing provisions of this Section 8.5, a Member shall be subject to the
provisions of Section 5.5 if such Member does not contribute to a Program and
Budget a sufficient amount to maintain its Percentage Interest at five percent
(5%) or greater after the application of Section 5.3. Notwithstanding the
election by a Member not to participate or to participate in a lesser amount in
any Program and Budget, such Member shall make the capital contributions
required by Section 8.8 to fund emergency expenditures.
 
8.6 Deadlock on Proposed Programs and Budgets. If the Management Committee does
not approve a Program and Budget (or any updates to the Initial Program and
Budget) by the beginning of the period to which the proposed Program and Budget
relates, the provisions of Section 7.7 shall apply.
 
8.7 Budget Overruns; Program Changes. The Manager shall immediately notify the
Management Committee of any material departure from an adopted Program and
Budget. If the Manager causes or increases budget overruns by more than fifteen
percent (15%) of the expenditures called for in such Budget for any year, then,
unless otherwise agreed by the Management Committee by unanimous vote or
ratification of the Representatives, any excess expenditures over such fifteen
percent (15%) ceiling, unless directly caused by an Emergency expenditure made
pursuant to Section 7.7 or 8.8, shall be at the sole cost and expense of the
Manager. Budget overruns of fifteen percent (15%) or less and expenditures for
Emergencies in accordance with Section 8.8 shall be a cost and expense of the
Company and subject to Monthly Capital Calls.
 
8.8 Emergency or Unexpected Expenditures. In case of Emergency, the Manager
shall have the right and obligation to take such actions as the Manger deems
necessary to protect life, limb or property, to protect the Assets, to comply
with Law and to minimize losses to the Company, in each case in accordance with
Standard Industry Practice. The Manager may also make expenditures in accordance
with Standard Industry Practice for unexpected events that are beyond its
reasonable control and that do not result from a breach by it of its standard of
care; provided in the case of unexpected events that are not Emergencies, such
expenditures do not cause or increase budget overruns of the approved Budget by
fifteen percent (15%) or more. The Manager shall promptly notify the
Representatives of any such Emergency or unexpected event, and, to the extent
the expenditures with respect to such Emergency or unexpected event cause or
increase budget overruns of the approved Program and Budget of greater than
fifteen percent (15%), shall seek ratification of any such expenditures by the
unanimous vote of the Management Committee. If expenditures incurred by the
Manager with respect to an Emergency or unexpected event cause or increase
budget overruns of the approved Program and Budget of greater than fifteen
percent (15%), the Manager shall be reimbursed for such expenditures, (a) in the
case of an Emergency, whether or not approved or ratified by the unanimous vote
of the Management Committee, or (b) in the case of an unexpected event that is
not an Emergency, only if approved or ratified by the unanimous vote of the
Management Committee.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 37

--------------------------------------------------------------------------------


 
ARTICLE IX
ACCOUNTS AND SETTLEMENTS
 
9.1 Monthly Statements. The Manager shall submit to the Management Committee
monthly statements of account reflecting in reasonable detail the charges and
credits to the Business Account within seven (7) Business Days after the end of
each such month.
 
9.2 Monthly Capital Calls. On the basis of the adopted Program and Budget, the
Manager shall make monthly capital calls (“Monthly Capital Calls”) after the
Third Contribution Installment Date by submitting to each Member prior to the
last day of each month, a Notice of Capital Requirements for (a) estimated cash
requirements for the following month (plus the amount of required reserves),
less (b) the aggregate amount of any capital contributions made in months prior
to the date of the Notice of Capital Requirements in excess of the amounts
required to fund adopted Programs and Budgets for such prior months, plus (c)
the amount by which expenditures for adopted Programs and Budgets for months
prior to the date of the Notice of Capital Requirements exceeded the amount of
capital contributions made in such prior months. The “Notice of Capital
Requirements” for each Monthly Capital Call shall set forth for such Monthly
Capital Call the calculation of the aggregate amount to be contributed by the
Members for such month and the components thereof described in clauses (a), (b)
and (c) above, and the amount to be contributed by each Member based on its
Percentage Interest, subject to any election permitted under Section 5.3. Within
ten (10) days after receipt of each such Notice of Capital Requirements, each
Member shall pay to the Manager as a capital contribution to the Company its
proportionate share of the estimated amount. Time is of the essence of payment
of such capital contributions. The Manager shall at all times maintain a cash
balance approximately equal to the rate of disbursement for up to thirty (30)
days. All funds in excess of immediate cash requirements shall be invested in
interest-bearing accounts for the benefit of the Business Account. The Members
shall, after Commercial Production begins, consider requiring the Manager to
make weekly capital calls in lieu of Monthly Capital Calls.
 
9.3 Failure to Meet Cash Calls. Subject to Section 8.5, a Member who fails to
make capital contributions in the amounts and at the times specified in Section
9.2 shall be in default, and the non-defaulting Member shall have those rights,
remedies and elections set forth in Section 5.4.
 
9.4 Audits.
 
(a) The Manager shall order an independent audit of the financial statements of
the Company for each fiscal year of the Company. The initial independent auditor
shall be PriceWaterhouseCoopers L.L.P. In the event PriceWaterhouseCoopers
L.L.P. no longer is the independent auditor for any reason, any subsequent
auditor shall be unanimously agreed upon by the Management Committee (with each
Member’s consent to a subsequent auditor proposed by the Manager not to be
unreasonably withheld if the subsequent auditor is another nationally recognized
public accounting firm with expertise in auditing mining companies).

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 38

--------------------------------------------------------------------------------



(b) Upon reasonable written notice to the Manager, each Member may appoint a
second auditor of its own selection and at its own cost within three (3) months
after receipt of the annual audit report and financial statements with respect
to any fiscal year. Such second auditor shall (as the agent and representative
of the appointing Member) be entitled to access to the books and records of the
Company pursuant to Section 7.2(p) during normal business hours, so long as such
auditor does not unreasonably interfere with or disrupt Operations. The auditing
Member shall reimburse the Manager or the Company, as applicable, for all
reasonable out-of-pocket costs and expenses incurred by the Manager or the
Company in complying with any such request. The auditing Member shall provide a
copy of the audit report of its appointed auditor, and shall within thirty (30)
days after completion of any such audit provide written notice to the Manager of
any exceptions or discrepancies identified in such audit.
 
(c) All exceptions to and claims for discrepancies under Section 9.4(b),
disputes as to price and terms of Product under Section 10.2(b), and disputes
regarding the most competitive price under Section 10.3(b) shall be resolved by
an accounting arbitration before a nationally recognized public accounting firm
(other than the accounting firm that performs the Company’s annual financial
statement audit) with expertise in auditing mining companies selected by the
entire Management Committee (the “Accounting Arbitrator”) within thirty (30)
days after (i) in the case of Section 9.4(b), receipt of a notice of exceptions
or discrepancies, (ii) in the case of Section 10.2(b), a notice from a Member to
the other Member that the first Member desires to submit a dispute under Section
10.2(b) to this Section 9.4(c), and (iii) in the case of Section 10.3(b),
receipt by Nevada Moly from POS-Minerals of its written determination under
Section 10.3(b) that the competitive price information was not reasonably
calculated by Nevada Moly. The procedures for any such accounting arbitration
and the evidence to be reviewed by the Accounting Arbitrator shall be determined
by the Accounting Arbitrator; provided, that the scope of the accounting
arbitration shall be limited to (1) in the case of Section 9.4(b), the
exceptions and discrepancies set forth in the notice from the auditing Member,
(2) in the case of Section 10.2(b), the price and other terms of sales of
Product under Section 10.2(b), and (3) in the case of Section 10.3(b), the
determination of the most competitive price. To the extent practicable, the
accounting arbitration shall be completed, and the Accounting Arbitrator shall
render its written decision, within forty-five (45) days after the appointment
of the Accounting Arbitrator.
 
ARTICLE X
DISTRIBUTIONS; DISPOSITION OF PRODUCTION
 
10.1 Distributions.
 
(a) Disposition by the Company of Products shall be governed by Sections 10.2,
10.3 and 10.4 and, except as provided in those Sections, the Company shall not
dispose of any Products and (notwithstanding anything to the contrary elsewhere
in this Agreement) the Manager shall have no authority to bind the Company with
respect to any disposition of any Products except in accordance with this
Section 10.1 and Sections 10.2, 10.3 and 10.4. All cash resulting from
disposition of POS-M Products shall be distributed to POS-Minerals. All cash
resulting from disposition of NMO Products shall be distributed to Nevada Moly.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 39

--------------------------------------------------------------------------------



(b) All distributions to the Members shall be in cash, except as provided in
Section 10.1(d) or except as otherwise determined by the entire Management
Committee. Except as provided in Section 10.1(a) and Section 10.1(d), (i) no
Member shall have the right to demand distributions in cash or in kind; (ii) the
aggregate amount of all distributions to the Members and the timing of such
distributions shall be determined by the Management Committee;
(iii) distributions shall be made to the Members in accordance with their
respective Percentage Interests.
 
(c) The Members’ respective shares of Products shall be determined on a monthly
basis as of the last day of each month, and each Member’s share of Products
shall equal the Member’s Percentage Interest multiplied by the aggregate amount
of Products produced during the month. If a Member’s Percentage Interest has
changed during the month, the Percentage Interest for purposes of this Section
10.3 shall equal the average daily Percentage Interest for the month. Products
sold to a Member under Section 10.2 shall be deemed sold on the last day of the
month, and Products distributed in kind to a Member shall be deemed distributed
on the last day of the month.
 
(d) A Member may, in lieu of purchasing its share of Products, by written
instruction to the Company, elect to receive its share of Products in kind, or
to take actions as appropriate to cause the sale of its share of Products by the
Company to a third party purchaser on the terms determined by the Member;
provided that the Member shall bear directly all additional costs, expenses,
losses, claims, damages and liabilities incurred as a result of any election
under this Section 10.1(d). Any cash payments or other consideration received by
a Member in connection with its share of Products sold under this Section
10.1(d) shall be deemed to have been received by the Company and distributed to
the Member. A Member shall provide to the Manager all information needed to make
the determinations required under Exhibit C with respect to its share of
Products.
 
10.2 Disposition of Products.
 
(a) Except as provided in Section 10.1(d), each Member shall be sold and take in
kind its share of all Products. Each Member may thereafter separately dispose of
the Products it has purchased from the Company. Each Member shall bear directly
all costs and expenses incurred in connection with such separate disposition.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 40

--------------------------------------------------------------------------------



(b) On or before the date that is sixty (60) days prior to the anticipated date
of Commercial Production and not later than sixty (60) days prior to the
beginning of each calendar year thereafter, the Manager shall deliver to the
Management Committee an estimate of the quantity and timing of production of
Products for such calendar year or other period, provided, that such estimate
shall not be binding on the Manager. Within thirty (30) days after receipt of
such estimate, the Representatives of each Member shall deliver to the Manager
its nomination, based on the Manager’s estimate, of the types (i.e. powder,
briquette or ferromoly) and relative amount of each such type requested to be
sold to such Member in kind based on its Percentage Interest. The
Representatives shall thereafter work together in good faith to agree upon an
annual forecast (the “Annual Forecast”) of monthly scheduled sales of Products
to the Members during the relevant period based on the foregoing estimate and
nominations. To the extent of actual production, the Manager shall thereafter
sell or distribute to each Member, or sell on behalf of the Company, such
Member’s share (based upon the Member’s Percentage Interest) of Products, as
directed and in the types and amounts specified by the Member, to the extent
practicable in accordance with the Annual Forecast, except to the extent such
sales of such amounts and types create an unreasonable burden on the Company or
any other Member. The Manager shall give the Members notice at least ten (10)
days in advance of the delivery date upon which their respective shares of
Products will be available for sale. The Products shall be sold to the Members
at the price determined quarterly by the entire Management Committee; provided
that the price shall be a representative market price taking into consideration
the competitive market conditions, along with normal volume discounts,
commissions, and transportation differentials; and provided, further, that the
price shall not be higher than the price received by Nevada Moly or any of its
Affiliates for external spot sales during the quarter. The Manager may offset
the distribution to be made to a Member pursuant to the last two sentences of
Section 10.1(a) against the sales price to be paid by a Member for the Product
sold to such Member. All disputes or disagreements concerning the price or other
terms of sales of Product under this Section 10.2(b) shall be resolved by the
Accounting Arbitrator in accordance with Section 9.4(c), provided that the
Accounting Arbitrator shall keep all information provided by a Member
confidential and shall not disclose such information to the other Member.
 
(c) Any costs of the Company for severance taxes, net proceeds taxes, ad valorem
taxes and other taxes or royalties imposed (including any potential federal
royalties that may be imposed in the future) in connection with the production
of Products shall be an expense of the Company subject to Monthly Capital Calls.
Any additional expenditures incurred by the Company in the selling in kind and
separate disposition thereafter by any Member of its proportionate share of
Products, including any storage, freight to final destination, insurance, and
premiums for the incremental cost of one type of Product over another type of
Product (i.e. powder, briquette or ferromoly), shall be an expense of such
Member, and shall be reimbursed by such Member to the Company within thirty (30)
days of receipt of an invoice for the same from the Manager. Any such
reimbursement shall not be considered a capital contribution and shall not
increase the Capital Account of the reimbursing Member.
 
10.3 Excess Nevada Moly Products.
 
(a) If Nevada Moly determines in its sole discretion that it has quantities of
Product that are sold or distributed to it, or that are available for sale, by
the Company and that are unsold and uncommitted to third parties, Nevada Moly
shall offer such quantities of Product to POS-Minerals, in which case
POS-Minerals shall have the right to acquire all or any portion of such unsold
and uncommitted quantities at the most competitive price received by Nevada Moly
from third-parties for Product sales of similar quantities, with similar
specifications over similar time periods and on transportation and other similar
terms, as reasonably determined by Nevada Moly.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 41

--------------------------------------------------------------------------------



(b) If POS-Minerals exercises its right pursuant to the preceding sentence, upon
reasonable notice to Nevada Moly, POS-Minerals shall have the right to appoint a
nationally-recognized independent certified public accounting firm with
experience in the mining industry to audit the records of Nevada Moly and its
Affiliates, if applicable, during normal business hours, and so long as such
auditor does not unreasonably interfere with or disrupt the operations of Nevada
Moly and General Moly, to verify that the most competitive price was reasonably
calculated in accordance with Section 10.3(a), which firm shall keep
confidential from POS-Minerals and not disclose to any Person the price and
other information that it reviews, and shall only inform POS-Minerals in writing
whether such most competitive price information was or was not reasonably
calculated by Nevada Moly. A copy of such determination shall promptly be
provided to Nevada Moly. All exceptions to and claims for discrepancies shall be
resolved by the Accounting Arbitrator in accordance with Section 9.4(c),
provided that the Accounting Arbitrator shall keep confidential from
POS-Minerals and not disclose to any Person the price and other information that
it reviews, and shall only inform the parties in writing as to its determination
of a reasonably calculated most competitive price, which shall be binding on the
parties.
 
10.4 Failure of Member to Remove Product. If a Member (the “Recipient Member”)
fails to remove from the Properties its share of any Products as determined
under Section 10.2 within ninety (90) days after the determination of the
Recipient Member’s share of such Products, the other Member (the “Agent Member”)
shall have the right, but not the obligation, for a period of sixty (60) days
after the expiration of the foregoing ninety (90) day period, to purchase such
Products from the Recipient Member for the Agent Member’s own account or to sell
such Products as agent for the Recipient Member at a price not less than ninety
percent (90%) of the Spot Price. Any Agent Member selling Products on behalf of
the Recipient Member pursuant to this Section 10.4 shall be entitled to deduct
from the proceeds of any such sale the reasonable expenses of the Agent Member
incurred in such a sale.
 
ARTICLE XI
RESIGNATION AND DISSOLUTION
 
11.1 Dissolution. The Company shall be dissolved only upon the occurrence of any
of the following:
 
(a) upon the unanimous agreement of the Management Committee; or
 
(b) at the election of POS-Minerals if it has not received the distribution
described in Section 4.1(c)(iii) within ten (10) Business Days after the date of
the Third Installment Election.
 
11.2 Resignation. A Member may elect to resign as a Member of the Company by
giving written notice to the other Member of the effective date of the
resignation, which shall be the later of the end of the then current Program and
Budget or at least thirty (30) days after the date of the notice. Upon such
resignation, the Company shall acquire the resigning Member’s entire Membership
Interest for Ten Dollars ($10.00), free and clear of any Encumbrances arising
by, through or under the resigning Member, except for those Encumbrances to
which both Members have given their written consent after the Execution Date,
and such Membership Interest shall be cancelled. The resigning Member shall not
be entitled to any distribution upon such resignation or any further
consideration from the Company whatsoever. Any such resignation under this
Section 11.2 shall not relieve the resigning Member of its obligations under
Section 5.5 (whether any liability with respect thereto accrues before or after
such resignation) arising out of Operations conducted prior to such resignation.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 42

--------------------------------------------------------------------------------



11.3 Liquidation and Termination After Dissolution. Upon the dissolution of the
Company under Section 11.1, the Manager shall appoint in writing one or more
liquidators (who may be a Member or Managers) who shall have the authority set
forth in Section 11.6. The liquidator shall take all action necessary to wind up
the activities of the Company, and all costs and expenses incurred in connection
with the liquidation and termination of the Company shall be expenses chargeable
to the Company. The liquidator may determine which assets, if any, are to be
distributed in kind, and shall sell or otherwise dispose of all other assets of
the Company. All gain or loss with respect to the assets (including assets
distributed in kind) shall be allocated among the Members in accordance with the
applicable provisions of Exhibit C. Should a Member have a deficit balance in
its Capital Account (after giving effect to such allocations of gain or loss),
the Member shall not be obligated to make a contribution to the Company to
restore all or any part of such Capital Account deficit. The assets of the
Company shall first be paid, applied, or distributed in satisfaction of all
liabilities of the Company to third parties (or to making reasonable provision
for the satisfaction thereof) and then to satisfy any debts, obligations, or
liabilities owed to the Members. Thereafter, any remaining cash and all other
Assets shall be distributed to the Members in accordance with Section 4.2(b) of
Exhibit C. Each Member shall have the right to designate another Person to
receive any property that otherwise would be distributed in kind to that Member
pursuant to this Section 11.3. Upon the completion of the winding up of the
Company, the liquidator shall cancel the certificate of formation of the Company
and take such other actions as may be reasonably necessary to terminate the
continued existence of the Company.
 
11.4 Non-Compete Covenants. A Member who resigns from the Company pursuant to
Section 11.2 or is deemed to have resigned pursuant to Section 5.5, or a Member
who Transfers or forfeits its entire Membership Interest, shall not directly or
indirectly acquire any interest in property within the Area of Interest for
twenty-four (24) months after the effective date of the resignation, forfeiture
or Transfer. If a resigning, forfeiting or transferring Member, or any Affiliate
of the foregoing, breaches this Section 11.4, such Member or Affiliate shall be
obligated to offer to convey to the other Member, without cost, any such
property or interest so acquired. Such offer shall be made in writing and can be
accepted by such other Member at any time within forty-five (45) days after it
is received by such other Member.
 
11.5 Right to Data After Termination. After the termination of the continued
existence of the Company pursuant to Section 11.3, each Member shall be entitled
to copies of all information acquired hereunder before the effective date of
termination not previously furnished to it, but a resigning Member, or a Member
that forfeits or Transfers its entire Membership Interest, shall not be entitled
to any such copies after any such resignation.
 
11.6 Continuing Authority. From and after the dissolution of the Company under
Section 11.1, the liquidator shall have the power and authority of the Members,
the Manager and the Management Committee to do all things on behalf of the
Company that are reasonably necessary or convenient to: (a) wind up the
Operations and the Company, (b) continue to operate the Properties and other
Assets of the Company during the winding up of the Operations and the Company
and (c) complete any transaction and satisfy any obligation, unfinished or
unsatisfied, at the time of such dissolution, if the transaction or obligation
arises out of Operations prior to such dissolution. The liquidator shall have
the power and authority to grant or receive extensions of time or change the
method of payment of an already existing liability or obligation, prosecute and
defend actions on behalf of the Company, mortgage Assets, and take any other
reasonable action in any matter with respect to the Company or the Operations.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 43

--------------------------------------------------------------------------------


ARTICLE XII
ACQUISITIONS WITHIN AREA OF INTEREST
 
12.1 General. Any interest or right to acquire any interest in real property
(other than water rights, which are covered by the KVR Water Lease) within the
Area of Interest acquired during the term of this Agreement by or on behalf of a
Member or any Affiliate shall be subject to the terms and provisions of this
Agreement, subject in each case to any rights of Mount Hope Mines, Inc. under
the terms of the Project Lease.
 
12.2 Notice to Nonacquiring Member. Within twenty (20) days after the
acquisition of any interest or the right to acquire any interest in real
property wholly or partially within the Area of Interest (except real property
acquired by or on behalf of the Company pursuant to a Program), the acquiring
Member shall notify the other Member of such acquisition. The acquiring Member’s
notice shall describe in detail the acquisition, the lands and minerals covered
thereby, the cost thereof, and the reasons why the acquiring Member believes
that the acquisition of the interest is in the best interests of the Company
under this Agreement. In addition to such notice, the acquiring Member shall
make any and all information concerning the acquired interest available for
inspection by the other Member.
 
12.3 Option Exercised. If, within fifteen (15) days after receiving the
acquiring Member’s notice, the other Member notifies the acquiring Member of its
election to participate in the acquired interest, the acquiring Member or its
Affiliate shall convey to the Company (or to the other Member or another entity
as mutually agreed by the Members), by special warranty deed, its entire
acquired interest (or if to the other Member, a proportionate undivided interest
therein based on the Percentage Interests of the Members). If conveyed to the
Company, the acquired interest shall become a part of the Properties for all
purposes of this Agreement immediately upon the notice of such other Member’s
election to participate therein. Such other Member shall promptly pay to the
acquiring Member its proportionate share based on Percentage Interests of the
latter’s actual out-of-pocket acquisition costs.
 
12.4 Option Not Exercised. If the other Member does not give such notice within
the fifteen (15) day period set forth in Section 12.3, neither such Member nor
the Company shall have any interest in the acquired interest, and the acquired
interest shall not be a part of the Properties or otherwise be subject to this
Agreement.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 44

--------------------------------------------------------------------------------


 
ARTICLE XIII
ABANDONMENT AND SURRENDER OF PROPERTIES
 
13.1 Surrender or Abandonment of Property. The Management Committee may
authorize the Manager to surrender or abandon part or all of the Properties. If
the Management Committee authorizes any such surrender or abandonment over the
objection of a Member, the Company shall assign to the objecting Member, by
special warranty deed and without cost to the surrendering Member, all of the
Company’s interest in the property to be abandoned or surrendered, and the
abandoned or surrendered property shall cease to be part of the Properties and
the Company shall have no further right, title or interest therein.
 
13.2 Reacquisition. If any Properties are abandoned or surrendered under the
provisions of this Article XIII, then, unless this Agreement is earlier
terminated, neither Member nor any Affiliate thereof shall acquire any interest
in such Properties or a right to acquire such Properties for a period of two (2)
years following the date of such abandonment or surrender. If a Member
reacquires any Properties in violation of this Section 13.2, the other Member
may elect by notice to the reacquiring Member within forty-five (45) days after
it has actual notice of such reacquisition, to have such properties contributed
to the Company. In the event such an election is made, the reacquired properties
shall thereafter be treated as Properties, and the costs of reacquisition shall
be borne solely by the Member required to contribute such Properties to the
Company, but shall not be credited to the Capital Account of the contributing
member or taken into account for purposes of calculating the Members’ respective
Percentage Interests.
 
ARTICLE XIV
TRANSFER OF INTEREST
 
14.1 General. Subject to Sections 14.2 and 14.3 and 14.5, a Member shall have
the right to Transfer to any Person all or any part of its Membership Interest
or any economic interest therein (including its right to receive distributions
of cash or property from the Company).
 
14.2 Limitations on Free Transferability. The Transfer right of a Member in
Section 14.1 shall be subject to the following terms and conditions:
 
(a) No Transfer of a Membership Interest or any economic interest therein shall
be valid or recognized by the Company unless and until the transferring Member
has provided to the other Member and the Company notice of the Transfer
(including all information required in Treas. Regs. § 1.743-1(k)(2)), and the
transferee, as of the effective date of the Transfer, has committed in writing
to be bound by this Agreement to the same extent as the transferring Member;
 
(b) No Member, without the consent of the other Member, shall make a Transfer of
a Membership Interest that shall cause the termination of the Company as a
partnership for Federal income tax purposes, including under Section
708(b)(1)(B) of the Code;
 
(c) So long as POS-Minerals is a Member, no Member shall Transfer a Membership
Interest or any economic interest therein to a POSCO Competitor;

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 45

--------------------------------------------------------------------------------



(d) Nevada Moly shall not make Transfers of its Membership Interest
corresponding to a Percentage Interest of greater than twenty percent (20%) in
the aggregate;
 
(e) POS-Minerals shall not Transfer its Membership Interest or any interest
therein so long as POS-Minerals has any remaining liabilities or obligations
with respect to the POS-Minerals Initial Contribution;
 
(f) No Transfer permitted by this Article XIV shall relieve the transferring
Member of its share of any liability, whether accruing before or after such
Transfer, that arises out of Operations conducted prior to such Transfer;
 
(g) As provided in Exhibit C, the transferring Member and the transferee shall
bear all tax consequences to either of them or to the Company of the Transfer;
 
(h) In the event of a Transfer of less than all of a Member’s Membership
Interest, the transferring Member and its transferee shall thereafter act and be
treated as one Member, with the Member with the greater Percentage Interest
hereby appointed as the agent and attorney-in-fact of the Member with the lesser
Percentage Interest with respect to the exercise of all rights to vote, consent,
approve or otherwise make any decisions with respect to the management or
Operations or the Company;
 
(i) No Member shall enter into any sale or other commitment or agree to dispose
of Products or proceeds from the sale of Products by such Member upon
distribution to it pursuant to Article X if such sale or other commitment will
create in a third party any Encumbrance on any Products or proceeds therefrom
prior to any such distribution;
 
(j) No Membership Interest or any interest therein shall be Transferred to a
Governmental Authority; and
 
(k) No Membership Interest or any interest therein shall be Transferred in
violation of any Law.
 
14.3 Right of First Refusal.
 
 (a) Except as otherwise provided in Section 14.4, no Member (the “Selling
Member”) may Transfer all or any portion of its Membership Interest to any
Person, unless the Selling Member first provides a written offer notice (an
“Offer Notice”) to the other Member (the “Notified Member”) stating that the
Selling Member desires to Transfer all or a portion of its Membership Interest,
designating the specific portion of the Membership Interest (the “Offered
Interest”) that the Selling Member desires to Transfer, and specifying the
proposed purchase price (the “Offered Price”) and all of the other proposed
terms and conditions of the proposed Transfer of the Offered Interest (the
“Offered Terms”).
 
(b) The Notified Member shall have the right, but not the obligation, for a
period of twenty (20) Business Days after its receipt of the Offer Notice, to
elect to purchase all, but not less than all, of the Offered Interest for the
Offered Price and on the other Offered Terms. Any such election shall be made by
providing written notice of such election to the Selling Member within such
twenty (20) Business Day period.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 46

--------------------------------------------------------------------------------



(c) If the Notified Member timely elects to purchase the Offered Interest, the
parties shall close the sale of the Offered Interest for the Offered Price and
on the Offered Terms on the later of (i) thirty (30) Business Days after the
Selling Member provides the Offer Notice, and (ii) five (5) Business Days after
the receipt of all required consents and approvals, if any, with respect to such
Transfer from all Governmental Authorities. If the Notified Member does not
elect to purchase the Offered Interest or the Notified Member fails to close the
purchase thereof within the time period specified above, the Selling Member may
Transfer all, but not less than all, of the Offered Interest to any third-party
purchase during the later of (1) the ninety (90)-day period following the
expiration of such twenty 20-Business Day election period, or (2) if the
Notified Member elects to purchase but fails to close within the time period
specified above, the ninety (90) day period following the expiration of such
period, but only for a cash value of the consideration received by the Selling
Member that is greater than or equal to the Offered Price and on the Offered
Terms. If the Selling Member does not sell the Offered Interest in accordance
with the terms described above within the foregoing ninety (90) day period, the
Selling Member shall again afford the Notified Member the purchase rights set
forth in this Section 14.3 with respect to any offer to sell, assign or dispose
of all or any portion of the Offered Interest or any other Membership Interest
held by the Selling Member.
 
14.4 Exceptions to Right of First Refusal. Section 14.3 shall not apply to the
following:
 
(a) Any Transfer by a Member of all or any part of its Membership Interest to an
Affiliate of such Member (but only for so long as the transferee and its
successors and assigns, remain an Affiliate of such Member);
 
(b) Subject to Section 14.5, the Encumbrance by a Member of its Membership
Interest to secure Indebtedness of such Member or any Affiliate of such Member;
 
(c) Subject to Section 14.6, the indirect transfer by any direct or indirect
member, stockholder, shareholder or other equity owner of any Member; or
 
(d) A sale or other commitment or disposition of Products or proceeds from the
sale of Products by a Member upon distribution to it pursuant to Article X.
 
14.5 Right to Purchase Before Foreclosure
 
(b) If a Member shall cause or permit any Encumbrance on all or any portion of
its Membership Interest (the “Encumbered Interest”) to secure Indebtedness of
such Member or any Affiliate of such Member, the Membership Interest subject to
the Encumbrance shall not be Transferred in foreclosure or in lieu of
foreclosure, unless the Member that has the Membership Interest subject to the
Encumbrance (the “Encumbered Member”) first provides a written offer notice (a
“Foreclosure Notice”) to the other Member (the “Non-Encumbered Member”) stating
that the Encumbered Member desires to Transfer the Encumbered Interest to the
Non-Encumbered Member prior to the Transfer of the Encumbered Interest in
foreclosure or in lieu of foreclosure. The Non-Encumbered Member shall have the
right, but not the obligation, for a period of five (5) Business Days after its
receipt of the Foreclosure Notice, to elect to purchase all, but not less than
all, of the Encumbered Interest for the Fair Market Value of the Encumbered
Interest. Any such election shall be made by providing written notice of such
election to the Encumbered Member within such five (5) Business Day period.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 47

--------------------------------------------------------------------------------



(c) If the Non-Encumbered Member timely elects to purchase the Encumbered
Interest, the parties shall close the sale of the Encumbered Interest for the
Fair Market Value on the later of (i) ten (10) Business Days after the final
determination of the Fair Market Value pursuant to this Section 14.5, and (ii)
five (5) Business Days after the receipt of all required consents and approvals,
if any, with respect to such Transfer from all Governmental Authorities. The
Fair Market Value shall be payable at the closing in immediately available funds
in United States dollars. If the Non-Encumbered Member does not elect to
purchase the Encumbered Interest or the Non-Encumbered Member fails to close the
purchase thereof within the time period specified above, the Encumbered Member
may Transfer the Encumbered Interest in connection with the foreclosure or in
lieu of foreclosure.
 
(d) As used herein, the term “Fair Market Value” means the amount that a willing
buyer would pay and a willing seller would accept in an arm’s-length transaction
for the Encumbered Interest, determined by utilizing a valuation that
(i) assumes the Company continues with the Operations as a going concern, (ii)
takes into account any “control premium” or “minority discount” and (iii) takes
into account any “lack of marketability discount.” The Fair Market Value shall
be agreed by the Encumbered Member and the Non-Encumbered Member within twenty
(20) Business Days after the Foreclosure Notice, or if they cannot agree within
such period, as determined in accordance with the Appraisal Procedure.
 
(e) As used herein, the term “Appraisal Procedure” means the procedure set forth
in this Section 14.5(d) for the determination of the Fair Market Value of the
Encumbered Interest. If the Encumbered Member and the Non-Encumbered Member
cannot agree on the Fair Market Value of the Encumbered Interest as provided in
Section 14.5(c), the Fair Market Value shall be determined by a panel of two
independent investment bankers or business appraisers with substantial
experience in valuing mining companies with assets and businesses reasonably
similar to the Company (the “Appraisers”). One Appraiser shall be designated by
the Encumbered Member and the other Appraiser shall be designated by the
Non-Encumbered Member. Each Appraiser shall be designated as promptly as
practicable, but no later than thirty (30) Business Days after the Foreclosure
Notice. The fees of each Appraiser shall be paid by the party designating such
Appraiser. In the event one party fails to designate an Appraiser and notify the
other party in writing of such designation within the thirty (30)-day period
described above, the Fair Market Value shall be determined by the Appraiser
designated by the other party within such thirty (30)-day period and such
determination shall be binding on the parties. The Appraisers shall be afforded
full access during normal business hours to the properties, books and records of
the Company and the Company shall furnish such additional information as the
Appraisers and their representatives shall from time to time reasonably request.
Each Appraiser shall deliver to the parties its written determination of the
Fair Market Value of the Encumbered Interest within sixty (60) days after the
Foreclosure Notice. If the higher determination of the Fair Market Value is not
greater than one hundred ten percent (110%) of the lower determination, then the
Fair Market Value of the Encumbered Interest shall be deemed to be the average
of those two determinations. If the higher determination of the Fair Market
Value is greater than one hundred ten percent (110%) of the lower determination,
then the two Appraisers shall jointly select a third Appraiser within ten (10)
Business Days after the date on which they are informed of such difference. Such
third Appraiser shall deliver to the parties its written determination of the
Fair Market Value of the Encumbered Interests within thirty (30) days after the
date of its retention, and the Fair Market Value of the Encumbered Interest
shall be deemed to be the average of the two closest determinations or, if there
are not two closest determinations, the average of all three determinations. The
costs of the third Appraiser shall be shared equally by the Encumbered Member
and the Non-Encumbered Member.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 48

--------------------------------------------------------------------------------



(f) Notwithstanding anything herein to the contrary, a Member shall not Encumber
all or any portion of its Membership Interest to secure any Indebtedness unless
the secured party with respect thereto acknowledges and consents to the terms of
this Section 14.5.
 
14.6 Sale Right.
 
(a) If after the occurrence of a Change of Control of Nevada Moly or General
Moly (i) on or before December 31, 2010, Nevada Moly or the transferee or
surviving entity after the Change of Control of Nevada Moly or General Moly (the
“Surviving Entity”), does not initiate full construction of the Project as then
contemplated in either the Bankable Feasibility Study or an approved Program and
Budget by December 31, 2010, or (ii) after December 31, 2010, Nevada Moly or the
Surviving Entity fails, for a period of twelve (12) consecutive months, subject
to an event of Force Majeure, to use Standard Mining Industry Practice in
connection with the Development and Operation of the Project as then
contemplated in either the Bankable Feasibility Study or in an approved Program
and Budget, then, in each such case, POS-Minerals shall have the right (but not
the obligation) to send a notice (a “Put Notice”) to the Surviving Entity, in
which case the Surviving Entity, or one more other Persons designated by the
Surviving Entity, shall be obligated to purchase all, but not less than all, of
the Membership Interests of POS-Minerals for the Put Price with respect to the
applicable Membership Interests. The purchase and sale pursuant to this
Section 14.6 shall take place at a closing in accordance with the following
terms: (i) the Put Price shall be payable at the closing in immediately
available funds in United States dollars or as provided in Section 14.6(c), (ii)
the closing shall occur no more than sixty (60) days after the delivery of the
Put Notice; provided that all necessary approvals of Governmental Authorities
have been obtained, with an effective date of the first day of the month in
which the closing occurs, and (iii) the Membership Interests of POS-Minerals
shall be conveyed free and clear of all Encumbrances created by, through or
under POS-Minerals.
 
(b) The “Put Price” for purposes of this Section 14.6 shall be an amount equal
to the sum of (i) the aggregate amount of capital contributions made by
POS-Minerals to the Company prior to the date of closing, multiplied by one
hundred twenty percent (120%), plus (ii) an amount calculated like interest at a
rate of ten percent (10%) per annum on one hundred twenty percent (120%) of each
capital contribution made by POS-Minerals to the Company, as if one hundred
twenty percent (120%) of each such capital contribution were loaned to Nevada
Moly on the date of each such capital contribution and repaid on the closing of
the purchase and sale pursuant to this Section 14.6.
 
(c) The Put Price for the Membership Interest of POS-Minerals pursuant to this
Section 14.6 may be paid, at the election of the Surviving Entity, twenty
percent (20%) at the time of closing, with the balance paid within six (6)
months after the time of closing with accrued interest on the unpaid balance at
a rate per annum equal to LIBOR, plus three (3) percentage points.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 49

--------------------------------------------------------------------------------



14.7 Substitution of a Member.
 
(a) Any transferee of a Membership Interest with respect to a Transfer that is
permitted hereunder shall, subject to compliance with Sections 14.7(b), 14.8 and
14.9, automatically be admitted to the Company as a Member. No transferee of a
Membership Interest with respect to a Transfer that is not permitted hereunder
shall become a substituted Member without the written consent of the
Representatives of the non-transferring Member, which consent may be withheld in
the sole discretion of such Representatives. A permitted transferee of a
Membership Interest or a transferee of a Membership Interest who receives the
requisite consent to become a Member shall succeed to all of the rights and
interest of its transferor in the Company. A transferee with respect to a
Transfer that is not permitted and who does not receive the requisite consent to
become a Member shall not have any right to be admitted to the Company as a
Member, shall be entitled only to the allocations and distributions to which its
transferor otherwise would have been entitled and shall have no other right to
participate in the management of the business and affairs of the Company or to
become a Member.
 
(b) No Transfer of a Membership Interest otherwise permitted under this
Agreement shall be effective for any purpose whatsoever until the transferee
shall have assumed the transferor’s obligations to the extent of the interest
Transferred, and shall have agreed to be bound by all the terms and conditions
hereof, by written instrument, duly acknowledged, in form and substance
reasonably satisfactory to the Manager. Without the consent of the
non-transferring Member, the Transfer by a Member of all or any portion of its
Membership Interest shall not release such Member from any of its obligations
hereunder with respect to such Membership Interest. Without limiting the
foregoing, any transferee that has not become a substituted Member shall
nonetheless be bound by the provisions of this Article XIV with respect to any
subsequent Transfer.
 
14.8 Conditions to Substitution. As conditions to its admission as a Member (a)
any assignee, transferee or successor of a Member shall execute and deliver such
instruments, in form and substance satisfactory to the Manager, as the Manager
shall deem necessary, and (b) such assignee, transferee or successor shall pay
all reasonable expenses in connection with its admission as a substituted
Member.
 
14.9 Admission as a Member. No Person shall be admitted to the Company as a
Member unless either (a) the Membership Interest or part thereof acquired by
such Person has been registered under the Securities Act, and any applicable
state securities laws or (b) the Manager has received a favorable opinion of the
transferor’s legal counsel or of other legal counsel acceptable to the Manager
to the effect that the Transfer of the Membership Interest to such Person is
exempt from registration under those Laws. The Members (excluding the
transferring Member), however, may waiver the requirements of this Section 14.9.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 50

--------------------------------------------------------------------------------


ARTICLE XV
DISPUTES
 
15.1 Dispute Resolution. Except as provided in Sections 9.4 and 10.3 of this
Agreement or Section 2.4 of the Contribution Agreement, any controversy, claim
or dispute between or among two or more of the Members, the Manager, the Company
and any of their respective Affiliates, if any (each, a “Dispute Party”) (but
excluding any controversy, claim or dispute to which all of the parties thereto
are any of Nevada Moly and its Affiliates, or any controversy, claim or dispute
to which all of the parties thereto are any of POS-Minerals and its Affiliates)
arising out of, relating to or in connection with any Project Document or the
Company (a “Dispute”), and that is not otherwise settled by agreement between or
among such parties, shall be exclusively and finally resolved pursuant to the
provisions and procedures set forth in this Article XV. Without limiting the
generality of the foregoing, the following shall be considered Disputes for this
purpose: (a) all questions relating to the interpretation or breach of any
Project Document, (b) all questions relating to any representations,
negotiations and other proceedings leading to the execution of any Project
Document and (c) all questions regarding the application of this Article XV and
the arbitration provisions contained herein or in any other Project Document to
any Dispute. Notwithstanding the foregoing provisions of this Section 15.1, the
Dispute Parties agree that any legal action for a preliminary injunction or
other prejudgment relief will be resolved by the Arbitration Panel appointed in
accordance with Section 15.3; provided, that, at any time before the Arbitration
Panel has been appointed, any Dispute Party may seek a preliminary injunctive or
other prejudgment relief from the Delaware Court of Chancery or other court of
competent jurisdiction to the extent necessary to preserve the status quo or to
preserve a Dispute Party’s ability to obtain meaningful relief pending the
outcome of the arbitration proceeding under this Article XV. Any Dispute Party
may bring an action in the Delaware Court of Chancery or another court of
competent jurisdiction to compel arbitration of any Dispute after the procedure
under Section 15.2 is exhausted; provided, that to the fullest extent permitted
by Law, each Dispute Party hereby waives and relinquishes any right under the
Act or otherwise to compel the resolution of any substantive issues regarding a
Dispute in the Delaware Court of Chancery or any other court, or to request any
other relief from the Delaware Court of Chancery or any other court except as
specifically set forth in this Article XV.
 
15.2 Executive Mediation. In the event of any Dispute, upon written request of
any Dispute Party, such Dispute shall immediately be referred to one
representative of the executive management designated by each Dispute Party in
respect of such Dispute who is authorized to settle such Dispute. Such
representatives shall promptly meet in a good faith effort to resolve such
Dispute. If the representatives designated by the relevant Dispute Parties
pursuant to this Section 15.2 do not resolve such Dispute within ten (10)
Business Days after such written request, such Dispute shall be exclusively and
finally resolved by binding arbitration in accordance with the provisions and
procedures set forth in Section 15.3.
 
15.3 Arbitration. The arbitration shall be administered by the American
Arbitration Association (the “AAA”) under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrators may be entered in any court of
competent jurisdiction. In connection with any proceedings concerning the
recognition or enforcement of the arbitral award, each Dispute Party consents to
personal jurisdiction and venue in the federal and state courts in Denver,
Colorado, and waives any objection that it otherwise might have as to whether
these courts are a sufficiently convenient forum.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 51

--------------------------------------------------------------------------------



(a) The arbitration shall be conducted before a panel of three arbitrators, each
of whom shall be fluent in English, have experience in the mining industry, and
be neutral and independent of the parties (the “Arbitration Panel”). The
claimant or claimants shall appoint one arbitrator in the demand for
arbitration, and the respondent or respondents shall appoint one arbitrator in
the answer to the demand for arbitration. The third arbitrator shall be selected
by the two arbitrators so appointed; provided, however, if the two arbitrators
so appointed fail to select the third arbitrator within thirty (30) days after
the date on which the last of such two arbitrators are appointed, then the third
arbitrator shall be appointed by the AAA. The third arbitrator, regardless of
how selected, shall chair the Arbitration Panel. Once the arbitrators are
impaneled, if (i) an arbitrator withdraws after a challenge, (ii) an arbitrator
dies, or (iii) an arbitrator otherwise resigns or is removed, then such
arbitrator shall be replaced within thirty (30) days by the applicable party or
arbitrators in accordance with this Section 15.3(a).
 
(b) The place of arbitration shall be Denver, Colorado. The arbitration shall be
conducted in English; provided that any Dispute Party, at its cost, may provide
for the translation of the arbitration proceeding into a language other than
English.
 
(c) Unless the Arbitration Panel orders an earlier date, not less than 30 days
before the beginning of the evidentiary hearing, each Dispute Party shall submit
to the other Dispute Party the documents, in English, that it intends to use in
the arbitration and a list of the witnesses whom the Dispute Party intends to
call at the hearing. Each Dispute Party or its legal counsel shall have the
right to examine witnesses and to cross-examine the witnesses of the opposing
party.
 
(d) To the extent reasonably possible, the Arbitration Panel shall issue its
final award within six months after the date on which the third arbitrator is
designated. The decision of the Arbitration Panel shall be final and binding.
The award shall be in the form of written findings of fact and the conclusions
of law upon which the decision is based. The award shall not include any
indirect, incidental, special, consequential, or punitive damages. Each Dispute
Party shall bear its own costs, expenses, and attorneys’ fees incurred in
connection with the arbitration. The claimant or claimants and the respondent or
respondents shall each be responsible for one-half of the arbitrators’ fees.
 
(e) Notwithstanding the pendency of any arbitration, the obligations of the
Dispute Parties under each Project Document shall remain in full force and
effect; provided, however, that no Dispute Party shall be considered in default
under any Project Document (except for defaults in respect of the payment of
money) during the pendency of an arbitration specifically relating to such
default.
 
(f) The arbitrators have no authority to make any ruling, finding or award that
does not conform to the terms and conditions of any Project Document as
interpreted under the Law chosen by the parties to such Project Document as the
Law pursuant to which such Project Documents is to be governed by, interpreted
or construed, without regard to any conflicts of Law provision or rule that
would cause the application of the laws of any jurisdiction other than such
jurisdiction, including in each case any applicable statute of limitations. The
Arbitration Panel shall have no authority to award exemplary, punitive, special,
indirect, or consequential damages, but shall otherwise have the power to order
any remedy available at law or in equity under the law chosen by the parties for
such Project Document that is not prohibited by the terms and provisions of the
Project Documents.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 52

--------------------------------------------------------------------------------


ARTICLE XVI
GENERAL PROVISIONS
 
16.1 Entire Agreement; Successors and Assigns. This Agreement (together with the
Exhibits hereto) contain, and are intended as, a complete statement of all of
the terms of the agreements among the Members with respect to the matters
provided for herein, and supersede and discharge any previous agreements and
understandings between the Members with respect to those matters. This Agreement
shall be binding upon and inure to the benefit of the Members and their
respective successors and permitted assigns. In the event of any conflict
between this Agreement and any Exhibit attached hereto, the terms of this
Agreement shall control.
 
16.2 Governing Law; Language. This Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without regard to any
choice or conflicts of law provision or rule that would cause the application of
the Laws of any jurisdiction other than the State of Delaware. This Agreement
has been negotiated and executed by the Parties in English. In the event any
translation of this Agreement is prepared for convenience or any other purpose,
the provisions of the English version shall govern.
 
16.3 Force Majeure. Except for any obligation to make payments when due
hereunder, the obligations of a Member or the Manager shall be suspended to the
extent and for the period that performance is prevented by any event of Force
Majeure. The Member or Manager affected by the Force Majeure shall promptly give
notice to the other Member of the suspension of performance, stating therein the
nature of the suspension, the reasons therefor, and the expected duration
thereof. The affected Member or Manager shall resume performance as soon as
reasonably possible. During the period of suspension the obligations of the
Members to advance funds pursuant to Section 9.2 shall be reduced to levels
consistent with Operations.
 
16.4 Confidentiality. Each Member and Manager will keep confidential and not
use, reveal, provide or transfer to any third party any Confidential Information
it obtains or has obtained concerning the Company, except (a) to the extent that
disclosure to a third party is required by Law; (b) information that, at the
time of disclosure, is generally available to the public (other than as a result
of a breach of this Agreement or any other confidentiality agreement to which
such Person is a party or of which it has knowledge), as evidenced by generally
available documents or publications; (c) information that was in its possession
prior to disclosure (as evidenced by appropriate written materials) and was not
acquired directly or indirectly from the Company; (d) to the extent disclosure
is necessary or advisable, to its or the Company’s employees, consultants or
advisors for the purpose of carrying out their duties hereunder; (e) to banks or
other financial institutions or agencies or any independent accountants or legal
counsel or investment advisors employed by the Manager, the Company or any
Member, to the extent disclosure is necessary or advisable to obtain financing;
(f) to the extent necessary, disclosure to third parties to enforce this
Agreement; (g) to a Member or Manager or to their respective Affiliates; or (h)
to the extent a Member or Manager determines in good faith that disclosure is
required for such Member or Manager or any of its Affiliate to comply with their
respective disclosure obligations under the Exchange Act or other Laws or any
listing or trading agreement concerning their respective publicly traded
securities (in which case of this clause (h) the disclosing party will use
commercially reasonable efforts to advise the other parties prior to making such
disclosure); provided, however, that in each case of disclosure pursuant to
clause (d), (e) or (g), the Persons to whom disclosure is made agree to be bound
by this confidentiality provision. The obligation of each Member and Manager not
to disclose Confidential Information except as provided herein shall not be
affected by the termination of this Agreement or the replacement of the Manager
or any Member.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 53

--------------------------------------------------------------------------------



16.5 Headings. The subject headings of the Articles, Sections and Subsections of
this Agreement and the Paragraphs and Subparagraphs of the Exhibits to this
Agreement are included for purposes of convenience only, and shall not affect
the construction or interpretation of any of its provisions.
 
16.6 Notices. All notices and other communications hereunder shall be in writing
and shall be delivered personally, telecopied (if receipt of which is confirmed
by the Person to whom sent), or sent by internationally recognized overnight
delivery service to the Dispute Parties, the Members, the Manager or the
Representatives, at their respective addresses set forth in the books and
records of the Company. Notice shall be deemed given and received upon receipt,
if delivered personally, by overnight delivery service or by telecopy, or on the
third Business Day following mailing, if mailed, except that notice of a change
of address shall not be deemed given and received until actually received.
 
16.7 Severability. If at any time any covenant or provision contained herein is
deemed in a final ruling of a court or other body of competent jurisdiction to
be invalid or unenforceable, such covenant or provision shall be considered
divisible and such covenant or provision shall be deemed immediately amended and
reformed to include only such portion of such covenant or provision as such
court or other body has held to be valid and enforceable; and the Parties agree
that such covenant or provision, as so amended and reformed, shall be valid and
binding as though the invalid or unenforceable portion had not been included
herein.
 
16.8 Amendment; Waiver. No provision of this Agreement may be amended or
modified except by an instrument or instruments in writing signed by all of the
Members and designated as an amendment or modification. No waiver by any Member
of any provision of this Agreement shall be valid unless in writing and signed
by the Member making such waiver and designated as a waiver. No failure or delay
by any Member or Manager in exercising any right, power, or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof or the exercise of any other right, power, or remedy preclude any
further exercise thereof or the exercise of any other right, power, or remedy.
No waiver of any provision hereof shall be construed as a waiver of any other
provision.
 
16.9 Further Assurances. Each Party agrees to take from time to time such
actions and execute such additional instruments as may be reasonably necessary
or convenient to implement and carry out the intent and purpose of this
Agreement.

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 54

--------------------------------------------------------------------------------



16.10 No Benefit to Others. Except as expressly set forth herein, the
representations, warranties, covenants, and agreements contained in this
Agreement are for the sole benefit of the Parties and their respective
successors and permitted assigns, and they shall not be construed as conferring
and are not intended to confer any rights, remedies, obligations, or liabilities
on any other Person, unless such Person is expressly stated herein to be
entitled to any such right, remedy, obligation, or liability.
 
16.11 Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
 
16.12 Rules of Construction. The Members agree that they have been represented
by counsel during the negotiation, preparation, and execution of this Agreement
and, therefore, waive the application of any Law or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the Party drafting such agreement or document. In the event of any
conflict between the terms of this Agreement and the terms of the Contribution
Agreement, the terms of this Agreement shall control; provided, that no conflict
shall exist or be deemed to exist where one agreement contains matters (e.g.
representations, conditions precedent, etc.) not contained in the other.
 
16.13 Currency. All references to “dollars” or “$” herein shall mean lawful
currency of the U.S.
 
16.14 Project Lease. The Members acknowledge and agree that neither Member nor
the Company shall interfere with the terms of the Project Lease, including the
requirement to pay periodic payments or advance payments thereunder and the
obligation to pay royalties under the Exxon Assignment.
 
16.15 Survival of Terms and Conditions. The following Sections shall survive the
dissolution, liquidation and termination of the Company, any Transfer of a
Membership Interest or other interest in the Company to the full extent
necessary for their enforcement and the protection of the Member, Manager or
other person in whose favor they run: Sections 3.5, 3.8, 5.4, 5.5, 5.7, 9.3,
11.2, 11.3, 11.4, 11.5 and 11.6, the second sentence of Section 7.3, and
Articles XV and XVI.
 
[Signatures on Next Page]

AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC – Page 55

--------------------------------------------------------------------------------


The parties hereto have executed this Agreement to be effective as of the
Execution Date.
 
NEVADA MOLY, LLC,
a Delaware limited liability company
   
By:
/s/ Bruce D. Hansen
 
Bruce D. Hansen,
 
Chief Executive Officer
   
POS-MINERALS CORPORATION
   
By:
/s/ MK Kim
 
MK Kim, President


SIGNATURE PAGE TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC

--------------------------------------------------------------------------------



EXHIBIT B
ACCOUNTING PROCEDURE
 
The financial and accounting procedures to be followed by the Manager and any of
its Affiliates to whom the performance of any such financial and other
procedures are delegated in accordance with Section 7.6(b) of the Agreement are
set forth in this Exhibit B; provided, that as set forth in Section 7.6(b) of
the Agreement, nothing herein shall relieve the Manager of its obligation to
cause all charges to the Business Account and all financial and accounting
procedures performed by any Affiliate of the Manager to be in accordance with
this Exhibit B. References in this Accounting Procedure to the Manager shall be
deemed to be references collectively to the Manager and its Affiliates.
References in this Accounting Procedure to Paragraphs, Subparagraphs and
Articles are to those located in this Accounting Procedure unless it is
expressly stated that they are references to the Agreement.
 
ARTICLE I
GENERAL PROVISIONS
 
1.1 General Accounting Records. The Manager shall maintain detailed and
comprehensive cost accounting records in accordance with this Accounting
Procedure, including general ledgers, supporting and subsidiary journals,
invoices, checks and other customary documentation, sufficient to provide a
record of revenues and expenditures and periodic statements of financial
position and the results of operations for managerial, tax, regulatory or other
financial reporting purposes. Such records shall be retained for the duration of
the period allowed the Members for audit or the period necessary to comply with
tax or other regulatory requirements. The records shall reflect all obligations,
advances and credits of the Members.
 
1.2 Bank Accounts. The Manager shall maintain one or more separate bank accounts
for the payment of all expenses and the deposit of all cash receipts for the
Company.
 
1.3 Statements and Billings. The Manager shall prepare statements and make
Monthly Capital Calls pursuant to Notices of Capital Requirements as provided in
Article IX of the Agreement. Payment of any such capital contributions by any
Member, including the Manager, shall not prejudice such Member’s right to
protest or question the correctness thereof pursuant to the procedure set forth
in Section 9.4 of the Agreement.
 
1.4 Employee Matters. All employees engaged in Operations (“Project Employees”),
whether full or part time, may, in the discretion of the Manager, be employees
of General Moly, the Manager, an Affiliate of the Manager and/or the Company;
provided, that the Manager shall use commercially reasonable best efforts to
cause wages paid with respect to Operations to Project Employees (other than
Project Employees with a title of General Manager or above) to be treated as
“W-2 wages” of the Company for purposes of Section 199 of the Code and the
related Treasury Regulations (including establishing reporting relationships,
policies and procedures and making reasonable amendments to benefit plans) to
the extent the Manager can do so without causing General Moly, the Manager, any
Affiliate of the Manager or the Company to incur significant additional
administrative, operational or other costs or liabilities, unless POS-Minerals
agrees to make a capital contribution to the Company to fund the additional
administrative, operational or other costs or liabilities incurred by reason of
such action. A majority of the Project Employees shall devote all of their time
to the Project. The Manager shall establish all guidelines pertaining to the
employment of the Project Employees, including guidelines pertaining to the term
of office or employment, resignation, removal and compensation of such Project
Employees; provided, that, unless otherwise approved by the Representatives of
the other Member, the salaries and wages of the Project Employees included in
Employee Costs shall be reasonably customary for the industry, taking into
account the duties to be performed by the Project Employee, the seniority of the
Project Employee, and the location where Operations are to be performed by such
Project Employee. The Manager shall recruit, select, employ, promote, terminate,
supervise, direct, train and assign the duties of all Project Employees, and may
change or replace any such Project Employee at any time, in each case in the
sole discretion of the Manager.
 
EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 1

--------------------------------------------------------------------------------



1.5 Termination of Company. The Company shall not be relieved from any
obligations or liabilities under this Exhibit B to reimburse the Manager for
costs incurred with respect to the Company to the extent permitted hereunder, or
to pay the Manager all or any Administrative Charge, in each case accruing prior
to the effective date of the termination of the Company. In connection with the
liquidation of the assets of the Company, such reimbursement and payment shall
be made prior to the distribution of any amounts to any Member in respect of its
Membership Interest, and to the extent the net assets of the Company are
insufficient to make any such reimbursement or payment, such reimbursement and
payment obligations shall be Continuing Obligations and the Manager shall be
entitled to call additional capital contributions from the Members pursuant to
Section 9.2 of the Agreement notwithstanding the dissolution of the Company.
Upon the termination of the Company, the Manager shall not be relieved from any
of its accounting and financial reporting obligations hereunder.
 
ARTICLE II
CHARGES TO BUSINESS ACCOUNT
 
Subject to the limitations hereinafter set forth, the Manager shall charge the
Business Account with the following:
 
2.1 Rentals, Royalties and Other Payments. All property acquisition and holding
costs, filing fees, license fees, costs of permits and assessment work, delay
rentals, production royalties, including any required advances, periodic
payments and advance royalties, costs and royalties under the Exxon Assignment
and the Project Lease, and all other payments made by the Manager which are
necessary to acquire or maintain title to the Assets.
 
2.2 Labor and Employee Benefits. Any Employee Costs to the extent incurred with
respect to the Project Employees (including the allocable portion of any such
Employee Costs applicable to Project Employees who are temporarily assigned to
the Project or who are not exclusively devoted to the Project). Notwithstanding
anything contained herein to the contrary, no Employee Costs may be reimbursed
to the Manager to the extent such Employee Costs are also included in Manager
Reported G&A Costs. To the extent any Project Employees are assigned part time
to other projects of the Manager, the Employee Costs of such Project Employees
shall be allocated to the Project based on a reasonable calculation by the
Manager of the number of hours such Project Employee devotes to the Project in
relation to the number of hours such Project Employee devotes to such other
projects. As used herein, “Employee Costs” means any all of the following costs
with respect to the employees of the Manager, without duplication:

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 2

--------------------------------------------------------------------------------



(a) salaries and wages;
 
(b) payroll taxes and other assessments imposed by any Governmental Authority
that are applicable to salaries, wages, bonuses and incentive compensation
chargeable under this Paragraph 2.2, including all penalties, except those
resulting from the fraud, willful misconduct or gross negligence of the Manager;
 
(c) the cost of holiday, vacation, sickness and disability benefits, and other
customary allowances applicable to salaries and wages chargeable under this
Paragraph 2.2. Such costs may be charged on a “when and as paid basis” or by
“percentage assessment” on the amount of salaries and wages. If percentage
assessment is used, the rate shall be applied to wages or salaries excluding
overtime and bonuses. Such rate shall be based on the cost experience of the
Manager and it shall be periodically adjusted at least annually to ensure that
the total of such charges does not exceed the actual cost thereof to the
Manager;
 
(d) the cost of established plans for Project Employees’ group life insurance,
medical, dental, hospitalization, pension, savings, retirement, stock options,
stock grants, stock purchase, thrift, bonuses or incentives, severance pay,
employee assistance programs, cafeteria plan benefits, dependent care, health
care flexible spending and other benefit plans and programs of a like nature
applicable to salaries and wages chargeable under this Paragraph 2.2, provided
that the plans are limited to the extent feasible to those offered to the
employees of the Manager generally;
 
(e) reasonable out-of-pocket costs of all meals, travel, hotel accommodations,
and entertainment expenses, and reasonable, identifiable costs of vehicles
(including depreciation and amortization and operating costs); and
 
(f) the cost of workers’ compensation insurance.
 
2.3 Materials, Equipment and Supplies. The cost of materials, equipment and
supplies (herein called “Material”) purchased from unaffiliated third parties or
furnished by the Manager or any Member as provided in Article III of this
Exhibit B. The Manager shall purchase or furnish only so much Material as may be
required for immediate use in efficient and economical Operations. The Manager
shall also maintain inventory levels of Material at reasonable levels to avoid
unnecessary accumulation of surplus stock.
 
2.4 Equipment and Facilities Furnished by Manager. The cost of machinery,
equipment and facilities owned by the Manager and used in Operations or used to
provide support or utility services to Operations charged at rates commensurate
with the actual costs of ownership and operation of such machinery, equipment
and facilities. Such rates shall include costs of maintenance, repairs, other
operating expenses, insurance, taxes, depreciation and interest at a rate not to
exceed ten percent (10%) per annum. Such rates shall not exceed the average
commercial rates currently prevailing in the vicinity of the Operations.

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 3

--------------------------------------------------------------------------------



2.5 Transportation. Reasonable transportation costs incurred in connection with
the transportation of employees and material necessary for the Operations.
 
2.6 Contract Services and Utilities. The cost of contract services and utilities
procured from consultants and other outside sources, other than services
described in Paragraphs 2.9 and 2.13. If contract services are performed by the
Manager or an Affiliate thereof, the cost charged to the Business Account shall
not be greater than that for which comparable services and utilities are
available in the open market within the vicinity of the Operations.
 
2.7 Insurance Premiums. Net premiums paid for insurance required to be carried
for Operations for the protection of the Manager and the Members. When the
Operations are conducted in an area where the Manager or the Company, as
applicable, may self-insure for Workmen’s Compensation or Employer’s Liability
under state law, the Manager may elect to include such risks in its
self-insurance program and shall charge its costs or the Company’s costs, as
applicable, of self-insuring such risks to the Business Account provided that
such charges shall not exceed published manual rates.
 
2.8 Damages and Losses. All costs in excess of insurance proceeds necessary to
repair or replace damage or losses to any Assets resulting from any cause other
than the fraud, willful misconduct or gross negligence of the Manager. The
Manager shall furnish the Management Committee with written notice of damages or
losses as soon as practicable after a report thereof has been received by the
Manager.
 
2.9 Legal and Regulatory Expense. Except as otherwise provided in Paragraph
2.13, all legal and regulatory costs and expenses incurred in or resulting from
the Operations or necessary to protect or recover the Assets of the Company. All
attorney’s fees and other legal costs to handle, investigate and settle
litigation or claims, including the cost of legal services provided by the
Manager’s legal staff, and amounts paid in settlement of such litigation or
claims. 
 
2.10 Audit. Cost of annual audits under Section 9.4(a) of the Agreement.
 
2.11 Taxes. All taxes of every kind and nature assessed or levied upon or in
connection with the Assets, the Transfer of the Assets to the Company (not
including in connection with the contribution of the Contributed Assets pursuant
to the Contribution Agreement) and the production of Products or Operations,
provided, that no taxes determined based on the income of any particular Member
(e.g. income or franchise taxes) shall be included. For the avoidance of doubt
and in accordance with Section 4.2(a) of the Contribution Agreement, any Taxes
(as defined in the Contribution Agreement) arising out of, with respect to or in
connection with the contribution of the Contributed Assets shall be the
liability of General Moly and shall be paid for by General Moly.
 
2.12 District and Camp Expense (Field Supervision and Camp Expenses). The costs
of maintaining and operating an office (or if approved by Representatives of the
other Member, more than one office) (herein individually or collectively called
the “Project Office”) for the Project, including the cost of maintaining
adequate office space at the Project Office for POS-Minerals pursuant to Section
7.2(q) of the Agreement, and all necessary camps, including housing facilities
for Project Employees and overnight accommodations for representatives of
POS-Minerals pursuant to Section 7.2(q) of the Agreement. The expense for the
Project Office shall include depreciation or a fair monthly rental in lieu of
depreciation of the investment. To the extent the Manager or its Affiliates are
required to utilize any additional facilities or properties of the Manager
(excluding the Manger’s its principal office, which is covered by the
Administrative Charge), the total of such charges for such facilities or
properties shall be apportioned to the Business Account based on a reasonable
estimate of the amount of time such facilities or properties are utilized for
the Operations, as compared to the amount of time such facilities or properties
are utilized for other projects or operations of the Manager.

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 4

--------------------------------------------------------------------------------



2.13 Administrative Charge.
 
(a) Administrative Charge. Within thirty (30) days after the end of each
calendar quarter or portion thereof during the term of the Company, the Manager
shall charge the Business Account the Administrative Charge for the previous
quarter to reimburse the Manager for its principal business office overhead and
general and administrative expenses incurred in support of the Project. Within
five (5) Business Days after a written request by any Representative to the
Manager, the Manager shall supply to such Representative a calculation of any
Administrative Charge to the Business Account, along with reasonable supporting
documentation. The Administrative Charge shall, unless otherwise agreed by
Representatives holding all of the Voting Interests, be in lieu of any other
management fee payable to the Manager for performing its duties hereunder (other
than the reimbursement of expenses for the Project from the Business Account as
provided in this Exhibit B):
 
(b) Calculation of Administrative Charge. The “Administrative Charge” for any
calendar quarter or portion thereof shall equal the product of: (i) a ratio, (A)
the numerator of which equals the Project Employee Costs for such calendar
quarter, and (B) the denominator of which equals the Aggregate Employee Costs
for such calendar quarter; multiplied by (ii) Manager Reported G&A Costs for
such calendar quarter; provided, that the Administrative Charge for any partial
calendar quarter during the term of the Company shall be calculated by
multiplying the amount calculated in clauses (i) and (ii) above by a fraction,
the numerator of which is the number of days in such calendar quarter during
which the Company was in existence, and the denominator of which equals the
aggregate number of days in such calendar quarter. As used herein, the following
terms have the meanings indicated:
 
(i) “Project Employee Costs” mean, for a particular calendar quarter, the
aggregate consolidated Employee Costs incurred with respect to the Project
Employees for such quarter.
 
(ii) “Aggregate Employee Costs” mean, for a particular calendar quarter, the
aggregate consolidated Employee Costs incurred by the Manager and its Affiliates
for such quarter.

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 5

--------------------------------------------------------------------------------



(iii) “Manager Reported G&A Costs” means, for a particular calendar quarter, (A)
the aggregate consolidated general and administrative costs incurred by the
Manager and its Affiliates for such quarter as reported by General Moly (or its
successor entity) (I) in its quarterly report on Form 10-Q filed with the U.S.
Securities and Exchange Commission for the quarters ending March 31, June 30 and
September 30 of any year and (II) in its annual report on Form 10-K filed with
the U.S. Securities and Exchange Commission for the quarter ending December 31
of any year, minus (B) the amount of any indirect marketing costs, investor
relation costs or board of directors costs included within the general and
administrative costs described in clause (A) above.
 
(c) Manager Reported G&A Costs. Manager Reported G&A Costs, including the
following Manager Reported G&A Costs, are specifically covered by the
Administrative Charge, and notwithstanding anything in this Exhibit B to the
contrary, shall not be separately charged by the Manager to the Business
Account:
 
(i) administrative supervision, accounting, auditing, data processing and
information systems, the maintenance and establishment of the foregoing systems,
human resource administration, billing, record keeping, and governance and
internal controls in accordance with Law applicable to the Company and the
Manager, provided, that the direct cost of any data processing and information
systems, including the incremental cost of any hardware or software and the
maintenance thereof at the Project Office shall not be a Covered Cost;
 
(ii) the services of tax counsel and tax administrative employees for all tax
matters, except for professional fees and other charges directly relating to the
preparation of tax returns and K-1s, or other tax matters specifically relating
to the LLC or the allocation of income, gain, deduction, expense and other items
to all of the Members (including any tax litigation, investigations,
administrative actions or similar proceedings); and
 
(iii) lease, rentals, depreciation and similar charges for principal
administrative office space; and
 
(iv) all of the following that are incurred at the principal office or in
connection with the performance of the services included as Covered Costs as set
forth in Subparagraph 2(b)(i) above:
 
(1) records storage space, and routine office supplies, including forms,
stationary, ledgers, paper, files and other consumables;
 
(2) cleaning and maintenance service at the principal office and conveniences
provided for employees at the principal office, such as coffee, water, etc.;
 
(3) computer hardware and software, including computer storage space, copy and
telecopy machines, telephone and communications equipment, mobile communications
equity utilized by administrative staff, office furniture, and other office
equipment; and

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 6

--------------------------------------------------------------------------------



(4) long distance telephone and internet communication services, and utilities,
such as electricity, natural gas, water and waste disposal at the principal
office.
 
(d) The Management Committee shall annually review the Administrative Charge and
the calculation thereof, and shall negotiate in good faith to amend the
methodology used to determine the Administrative Charge if the amount of the
Administrative Charge is inequitable to the Company or the Manager.
 
2.14 Environmental Compliance Fund. Costs of reasonably anticipated
Environmental Compliance that, on a Program basis, shall be determined by the
Management Committee and shall be based on proportionate contributions in an
amount sufficient to establish a fund, that through successive proportionate
contributions during the life of the Company, will pay for ongoing Environmental
Compliance conducted during Operations and that will aggregate the reasonably
anticipated costs of mine closure, post-Operations Environmental Compliance and
Continuing Obligations. The Manager shall invest such amounts on behalf of the
Members as provided in Section 7.2(u) of the Agreement.
 
2.15 Other Expenditures. Any reasonable direct expenditure, other than
expenditures that are covered by the foregoing provisions, incurred by the
Manager for the necessary and proper conduct of Operations.
 
ARTICLE III
BASIS OF CHARGES TO BUSINESS ACCOUNT
 
3.1 Purchases. Material purchased and services procured from third parties shall
be charged to the Business Account by the Manager at invoiced cost, including
applicable transfer taxes, less all discounts taken. If any Material is
determined to be defective or is returned to a vendor for any other reason, the
Manager shall credit the Business Account when an adjustment is received from
the vendor.
 
3.2 Material Furnished by the Manager or a Member. Any Material furnished by the
Manager from its stocks shall be priced on the following basis:
 
(a) New Material: New Material transferred from the Manager or Member shall be
priced F.O.B. the nearest reputable supply store or railway receiving point,
where like Material is available, at the current replacement cost of the same
kind of Material, exclusive of any available cash discounts, at the time of the
transfer (herein called, “New Price”).
 
(b) Used Material.
 
(1) Used Material in sound and serviceable condition and suitable for reuse
without reconditioning shall be priced as follows:
 
a) Used Material transferred by the Manager shall be priced at seventy-five
percent (75%) of the New Price;

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 7

--------------------------------------------------------------------------------



b) Used Material distributed to either Member shall be priced (i) at
seventy-five percent (75%) of the New Price if such Material was originally
charged to the Business Account as new Material, or (ii) at sixty-five percent
(65%) of the New Price if such Material was originally charged to the Business
Account as good used Material at seventy-five percent (75%) of the New Price.
 
(2) Other used Material which, after reconditioning will be further serviceable
for original function as good secondhand Material, or which is serviceable for
original function but not substantially suitable for reconditioning shall be
priced at fifty percent (50%) of the New Price. The cost of any reconditioning
shall be borne by the transferee.
 
(3) All other Material, including junk, shall be priced at a value commensurate
with its use or at prevailing prices. Material no longer suitable for its
original purpose but usable for some other purpose shall be priced on a basis
comparable with items normally used for such other purposes.
 
(c) Obsolete Material. Any Material which is serviceable and usable for its
original function, but its condition is not equivalent to that which would
justify a price as provided above shall be priced by the Management Committee.
Such price shall be set at a level which will result in a charge to the Business
Account equal to the value of the service to be rendered by such Material.
 
3.3 Premium Prices. Whenever Material is not readily obtainable at published or
listed prices because of national emergencies, strikes or other unusual
circumstances over which the Manager has no control, the Manager may charge the
Business Account for the required Material on the basis of the Manager’s direct
cost and expenses incurred in procuring such Material and making it suitable for
use. The Manager shall give written notice of the proposed charge to the Company
prior to the time when such charge is to be billed to the Members, whereupon any
Member shall have the right, by notifying the Manager within ten (10) days of
the delivery of the notice from the Manager, to furnish at the usual receiving
point all or part of its proportionate share, based on Percentage Interests, of
Material suitable for use and acceptable to the Manager.
 
3.4 Warranty of Material Furnished by the Manager or Members. Neither the
Manager nor any Member warrants the Material furnished beyond any dealer’s or
manufacturer’s warranty and no credits shall be made to the Business Account for
defective Material until adjustments are received by the Manager from the
dealer, manufacturer or their respective agents.
 
ARTICLE IV
DISPOSAL OF MATERIAL
 
4.1 Disposition Generally. The Manager shall have no obligation to purchase any
surplus Material from the Company. The Management Committee shall determine the
disposition of major items of surplus Material, provided the Manager shall have
the right to dispose of normal accumulations of junk and scrap Material either
by sale or by distributing such Material to the Members as provided in Paragraph
4.2.

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 8

--------------------------------------------------------------------------------



4.2 Distribution to Members. Any Material to be distributed to the Members shall
be made in proportion to their respective Percentage Interests, and
corresponding credits shall be made to the Business Account on the basis
provided in Paragraph 3.2.
 
4.3 Sales. Sales of Material to third parties shall be credited to the Business
Account at the net amount received. Any damages or claims by the Purchaser shall
be charged back to the Business Account if and when paid.
 
4.4 Marketing Costs. The Manager shall not cause its own marketing costs for
Product received by its as Member to be charged to the Business Account.
 
ARTICLE V
INVENTORIES
 
5.1 Periodic Inventories, Notice and Representations. At reasonable intervals,
inventories shall be taken by the Manager, which shall include all such Material
as is ordinarily considered controllable by operators of mining properties and
the expense of conducting such periodic inventories shall be charged to the
Business Account. The Manager shall give written notice to the Members of its
intent to take any inventory at least thirty (30) days before such inventory is
scheduled to take place. A Member shall be deemed to have accepted the results
of any inventory taken by the Manager if the Member fails to be represented at
such inventory.
 
5.2 Reconciliation and Adjustment of Inventories. Reconciliation of inventory
with charges to the Business Account shall be made, and a list of overages and
shortages shall be furnished to the Management Committee within six (6) months
after the inventory is taken. Inventory adjustments shall be made by the Manager
to the Business Account for overages and shortages, but the Manager shall be
held accountable to the Company only for shortages due to lack of reasonable
diligence.

EXHIBIT B TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
ACCOUNTING PROCEDURE – Page 9

--------------------------------------------------------------------------------



EXHIBIT C
 
TAX MATTERS
 
ARTICLE I
EFFECT OF THIS EXHIBIT
 
This Exhibit shall govern the relationship of the Members and the Company with
respect to tax matters and the other matters addressed herein. Except as
otherwise indicated, capitalized terms used in this Exhibit C shall have the
meanings given to them in the Agreement. In the event of a conflict between this
Exhibit C and the other provisions of the Agreement, the terms of this Exhibit C
shall control.
 
ARTICLE II
TAX MATTERS PARTNER
 
2.1 Designation of Tax Matters Partner. The Manager is hereby designated the tax
matters partner (the “TMP”) as defined in Section 6231(a)(7) of the Code and
shall be responsible for, make elections for, and prepare and file any federal
and state tax returns or other required tax forms following approval of the
Management Committee. In the event of any change in Manager, the Member serving
as Manager (or, if neither Member is serving as Manager, the Member with the
largest Percentage Interest) at the end of a taxable year shall continue as TMP
with respect to all matters concerning such year unless the TMP for that year is
required to be changed pursuant to applicable Treasury Regulations. The TMP and
the other Member shall use reasonable best efforts to comply with the
responsibilities outlined in this Article II and in Sections 6221 through 6233
of the Code (including any Treasury Regulations promulgated thereunder) and in
doing so shall incur no liability to any other party.
 
2.2 Notice. Each Member shall furnish the TMP with such information (including
information specified in Section 6230(e) of the Code) as the TMP may reasonably
request to permit the TMP to file tax returns on behalf of the Company and to
provide the Internal Revenue Service with sufficient information to allow proper
notice to the Members in accordance with Section 6223 of the Code. The TMP shall
keep each Member informed of all administrative and judicial proceedings for the
adjustment at the partnership level of partnership items in accordance with
Section 6223(g) of the Code.
 
2.3 Inconsistent Treatment of Tax Item. If an administrative proceeding
contemplated under Section 6223 of the Code has begun, and the TMP so requests,
each Member shall notify the TMP of its treatment of any partnership item on its
federal income tax return that is inconsistent with the treatment of that item
on the partnership return.
 
2.4 Extensions of Limitation Periods. The TMP shall not enter into any extension
of the period of limitations as provided under Section 6229 of the Code without
first giving reasonable advance notice to the other Member of such intended
action.
 
2.5 Requests for Administrative Adjustments. Neither Member shall file, pursuant
to Section 6227 of the Code, a request for an administrative adjustment of
partnership items for any taxable year of the Company without first notifying
the other Member. If the other Member agrees with the requested adjustment, the
TMP shall file the request for administrative adjustment on behalf of the
Company. If consent is not obtained within thirty (30) days after notice from
the proposing Member, or within the period required to timely file the request
for administrative adjustment, if shorter, either Member, including the TMP, may
file that request for administrative adjustment on its own behalf.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 1

--------------------------------------------------------------------------------



2.6 Judicial Proceedings. Either Member intending to file a petition under
Section 6226, 6228 or other sections of the Code with respect to any partnership
item, or other tax matters involving the Company, shall notify the other Member
of such intention and the nature of the contemplated proceeding. If the TMP is
the Member intending to file such petition, such notice shall be given within a
reasonable time to allow the other Member to participate in the choosing of the
forum in which such petition will be filed. If both Members do not agree on the
appropriate forum, then the appropriate forum shall be decided in accordance
with Section 7.2 of the Agreement. If a deadlock results, the Management
Committee shall choose the forum. If either Member intends to seek review of any
court decision rendered as a result of a proceeding instituted under the
preceding part of this Paragraph, such Member shall notify the other Member of
such intended action.
 
2.7 Settlements. The TMP shall not bind the other Member to a settlement
agreement without first obtaining the written consent of any such Member. Either
Member who enters into a settlement agreement for its own account with respect
to any partnership items, as defined by Section 6231(a)(3) of the Code, shall
notify the other Member of such settlement agreement and its terms within ninety
(90) days from the date of settlement.
 
2.8 Fees and Expenses. The TMP shall not engage legal counsel, certified public
accountants, or others on behalf of the Company without the prior consent of the
Management Committee. Either Member may engage legal counsel, certified public
accountants, or others in its own behalf and at its sole cost and expense. Any
reasonable item of expense, including but not limited to fees and expenses for
legal counsel, certified public accountants, and others which the TMP incurs
(after proper consent by the Management Committee as provided above) in
connection with any audit, assessment, litigation, or other proceeding regarding
any partnership item, shall constitute proper charges to the Business Account
and shall be borne by the Company and funded by capital contributions by the
Members as any other item which constitutes a direct charge to the Business
Account pursuant to the Agreement.
 
2.9 Survival. The provisions of the foregoing paragraphs, including but not
limited to the obligation to fund fees and expenses contained in Paragraph 2.8,
shall survive the termination of the Company or the termination of either
Member’s interest in the Company and shall remain binding on the Members for a
period of time necessary to resolve with the Internal Revenue Service or the
Department of the Treasury any and all matters regarding the federal income
taxation of the Company for the applicable taxable year(s).

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 2

--------------------------------------------------------------------------------



ARTICLE III
TAX ELECTIONS AND ALLOCATIONS
 
3.1 Partnership Tax Status. It is understood and agreed that the Members intend
to create a partnership for United States federal and state income tax purposes,
and, unless otherwise agreed to hereafter by both Members, no Member shall take
any action to change the status of the Company as a partnership under Treas.
Regs. § 1.7701-3 or similar provision of state law. It is understood and agreed
that the Members intend to create a partnership for federal and state income tax
purposes only. The Manager shall file with the appropriate office of the
Internal Revenue Service a partnership income tax return for the Company. The
Members recognize that the Agreement may be subject to state income tax
statutes. The Manager shall file with the appropriate offices of the state
agencies any required partnership state income tax returns. Each Member agrees
to furnish to the TMP any information it may have relating to the Operations as
shall be required for proper preparation of such returns. The Manager shall
furnish to the other Member for its review and comment a copy of each proposed
income tax return (including all schedules and supporting work papers) at least
two weeks prior to the date the return is filed. The Manager shall promptly
(and, in any event, within 30 days) provide to the other Member all information
reasonably requested by such other Member for purposes of calculating estimated
tax payments and preparing tax return extensions.
 
3.2 Tax Elections. The Company shall make the following elections for purposes
of all partnership income tax returns:
 
(a) To use the accrual method of accounting.
 
(b) Pursuant to the provisions at Section 706(b)(1) of the Code, to use as its
taxable year the year ended December 31. In this connection, Nevada Moly
represents that its taxable year is the year ending December 31 and POS-Minerals
represents that its taxable year is the year ending December 31.
 
(c) To deduct currently all development expenses to the extent possible under
Section 616 of the Code.
 
(d) Unless the Members unanimously agree otherwise, to compute the allowance for
depreciation in respect of all depreciable Assets using the maximum accelerated
tax depreciation method and the shortest life permissible or, at the election of
the Manager, using the units of production method of depreciation.
 
(e) To treat advance royalties as deductions from gross income for the year paid
or accrued to the extent permitted by law.
 
(f) To adjust the basis of property of the Company with respect to a Member
under Section 754 of the Code at the request of either Member.
 
(g) To amortize over the shortest permissible period all organizational
expenditures and business start-up expenses under Sections 195 and 709 of the
Code.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 3

--------------------------------------------------------------------------------



Any other election required or permitted to be made by the Company under the
Code or any state tax law shall be made as determined by the Management
Committee.
 
Each Member shall elect under Section 617(a) of the Code to deduct currently all
exploration expenses. Each Member reserves the right to capitalize its share of
development and/or exploration expenses of the Company in accordance with
Section 59(e) of the Code, provided that a Member’s election to capitalize all
or any portion of such expenses shall not affect the Member’s Capital Account.
 
3.3 Allocations to Members. Allocations for Capital Account purposes shall be in
accordance with the following:
 
(a) Except as otherwise provided in this Paragraph 3.3, all items of income,
gain, loss, deduction and credit shall be determined on a separate basis, and
each such item shall be allocated among the Members in accordance with their
respective Percentage Interests. For the avoidance of doubt, during the period
from the Execution Date through the Third Contribution Installment Date,
allocations shall be made in accordance with Percentage Interests even though
the relative capital contributions of the Members through that date have not
been in proportion to Percentage Interests.
 
(b) In the event of a revaluation in accordance with Treas. Regs.
§ 1.704-1(b)(2)(iv)(f), the amount of the adjustment to the Adjusted Properties
shall be allocated, first, to cause the Members’ Capital Account balances to be
in proportion to the Members’ Percentage Interests and, second, to the Members
in proportion to the Members’ Percentage Interests.
 
(c) Gains and losses on the sale of all or substantially all the Assets of the
Company (including any distribution in kind of all or substantially all the
Assets of the Company to the Members) shall be allocated so that, to the extent
possible, the Members’ resulting Capital Account balances are in the same ratio
as their relative Percentage Interests (“Balance Capital Accounts”) after taking
into account such sale; provided, that in circumstances where either the Third
Contribution Installment or the Catch-Up Contribution are not yet due, or any
capital contribution is due and not yet paid, for purposes of determining
Capital Account balances each Member shall be deemed to have made the Unpaid
Contribution Amount (as defined below) immediately prior to the time such
allocations are made. In making the allocations under this Subparagraph 3.3(c),
to the extent necessary to Balance Capital Accounts, gain and loss shall be
calculated on an asset-by-asset basis, and any property contributed by a Member
shall be treated as a separate asset from the property contributed by or created
with funds contributed by the other Member. If the Company does not have
sufficient items of gain and loss to Balance Capital Accounts, the liquidator
may take other actions, as it determines are reasonably appropriate, to Balance
Capital Accounts, including reallocating items among the Members in such year or
prior years to the extent amended tax returns for the Company can be filed. The
“Unpaid Contribution Amount” shall mean, for each Member, (i) with respect to
POSCO, if the Third Contribution Conditions have not yet been satisfied and the
Third Contribution Deadline has not yet occurred, the amount of the Third
Contribution Installment and the Catch-Up Contribution (each determined based
upon the circumstances then existing) and (ii) any other capital contribution
that is then due and owing by such Member but has not been paid.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 4

--------------------------------------------------------------------------------



(d) The gross income (calculated after deduction of cost of goods sold)
attributable to sales of NMO Product shall be allocated to Nevada Moly. The
gross income (calculated after deduction of cost of goods sold) attributable to
sales of POS-M Product shall be allocated to POS-Minerals.
 
(e) Deductions for depletion (to the extent of the amount of such deductions
that would have been determined for Capital Account purposes if only cost
depletion were allowable for federal income tax purposes) shall be allocated to
the Members in accordance with their respective Percentage Interests. Any
remaining depletion deduction shall be allocated to the Members (i) first by
calculating for each Member a hypothetical percentage depletion amount based
upon the gross income attributable to the Member’s share of Products determined
under Section 10.1 of the Agreement and upon reasonable allocations of costs and
expenses, (ii) then by determining the aggregate percentage depletion deduction
available to the Company, (iii) then by apportioning the Company’s percentage
depletion deduction in accordance with the Members’ respective hypothetical
percentage depletion deduction, and (iv) if the Company’s aggregate percentage
depletion deduction is less than or greater than the sum of the Members’
hypothetical percentage depletion deductions, then to the extent the Members can
determine the amount of such shortfall or excess attributable to the actions or
arrangements of each Member, the shortfall or excess shall be borne in such
portion to such amounts, and otherwise the shortfall or excess shall be borne in
proportion to the Members hypothetical percentage depletion amounts.
 
(f) Any recapture of exploration expenses under Section 617(b)(1)(A) of the
Code, and any disallowance of depletion under Section 617(b)(1)(B) of the Code,
shall be borne by the Members in the same manner as the related exploration
expenses were allocated to, or claimed by, them.
 
(g) If the Members’ Percentage Interests change during any taxable year of the
Company, the distributive share of items of income, gain, loss and deduction of
each Member shall be determined in any manner (1) permitted by Section 706 of
the Code, and (2) agreed by both Members. If the Members cannot agree on a
method, the method shall be determined by the TMP in consultation with the
Company’s tax advisers, with preference given to the interim
closing-of-the-books method except where application of that method would result
in undue administrative expense in relationship to the amount of the items to be
allocated.
 
(h) “Nonrecourse deductions,” as defined by Treas. Regs. § 1.704-2(b)(1) shall
be allocated between the Members in proportion to their Percentage Interests.
 
(i) On the distribution by the Company of any property other than money, (i) the
distributed property shall be deemed to have been sold on the date of the
distribution at its fair market value (which, in the case of a distribution of
Products, shall be based upon the Spot Price) on that date (ii) gain or loss
from the deemed sale shall be allocated to the Members’ Capital Accounts as if
the distributed property had actually been sold at such fair market value, and
(iii) Members’ Capital Accounts shall be reduced by an amount equal to the fair
market value of the property so distributed.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 5

--------------------------------------------------------------------------------



(j) If POS-Minerals makes a capital contribution pursuant to Paragraph 1.4 of
Exhibit B, all deductions funded with such capital contribution shall be
allocated to POS-Minerals.
 
3.4 Regulatory Allocations. Notwithstanding the provisions of Paragraph 3.3 to
the contrary, the following special allocations shall be given effect for
purposes of maintaining the Members’ Capital Accounts.
 
(a) If either Member unexpectedly receives any adjustments, allocations, or
distributions described in Treas. Regs. § 1.704-1(b)(2)(ii)(d)(4),
§ 1.704-1(b)(2)(ii)(d)(5) or § 1.704-1(b)(2)(ii)(d)(6), which result in a
deficit Capital Account balance, items of income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Capital Account deficit
of such Member as quickly as possible. For the purposes of this
Subparagraph 3.4(a), each Member’s Capital Account balance shall be increased by
the sum of (i) the amount such Member is obligated to restore pursuant to any
provision of the Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treas. Regs. §§
1.704-2(g)(1) and 1.704-2(i)(5).
 
(b) If there is a net decrease in partnership minimum gain for a taxable year of
the Company, each Member shall be allocated items of income and gain for that
year equal to that Member’s share of the net decrease in partnership minimum
gain, all in accordance with Treas. Regs. § 1.704-2(f). If, during a taxable
year of the Company, there is a net decrease in partner nonrecourse debt minimum
gain, any Member with a share of that partner nonrecourse debt minimum gain as
of the beginning of the year shall be allocated items of income and gain for the
year (and, if necessary, for succeeding years) equal to that partner’s share of
the net decrease in partner nonrecourse debt minimum gain, all in accordance
with Treas. Regs. § 1.704-2(i)(4). Pursuant to Treas. Regs. § 1.704-2(i)(1),
deductions attributable to “partner nonrecourse liability” shall be allocated to
the Member that bears the economic risk of loss for such liability (or is
treated as bearing such risk).
 
(c) If the allocation of deductions to either Member would cause such Member to
have a deficit Capital Account balance at the end of any taxable year of the
Company (after all other allocations provided for in this Article III have been
made and after giving effect to the adjustments described in Subparagraph
3.4(a)), such deductions shall instead be allocated to the other Member.
 
(d) Items of Company loss, deduction and expenditures described in Section
705(a)(2)(B) of the Code which are attributable to any nonrecourse debt of the
Company and are characterized as partner nonrecourse deductions under Treas.
Regs. §1.704-2(i) shall be allocated to the Members’ Capital Accounts in
accordance with said Treas. Regs. § 1.704-2(i).

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 6

--------------------------------------------------------------------------------



(e) To the extent that an adjustment to the adjusted tax basis of any Company
asset pursuant to Section 734(b) or 743(b) of the Code is required pursuant to
Treas. Regs. § 1.704-1(b)(2)(iv)(m)(2) or § 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as the result of a distribution to
a Member in complete liquidation of its Membership Interest, the amount of such
adjustment to Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event Treas.
Regs. § 1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such
distribution was made in the event Treas. Regs. § 1.704-1(b)(2)(iv)(m)(4)
applies.
 
3.5 Curative Allocations. The allocations set forth in Paragraph 3.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations. It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of income,
gain, loss or deduction pursuant to this Paragraph. Therefore, notwithstanding
any other provisions of this Article III (other than the Regulatory
Allocations), the Manager shall, in a manner approved by the Management
Committee, make such offsetting special allocations of income, gain, loss or
deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all items
were allocated pursuant to Paragraph 3.3 without regard to Paragraph 3.4.
 
3.6 Tax Allocations. Except as otherwise provided in this Paragraph 3.6, items
of taxable income, deduction, gain and loss shall be allocated in the same
manner as the corresponding item is allocated for book purposes under Paragraphs
3.3, 3.4 and 3.5 of the corresponding item determined for Capital Account
purposes.
 
(a) Recapture of tax deductions arising out of a disposition of property shall,
to the extent consistent with the allocations for tax purposes of the gain or
amount realized giving rise to such recapture, be allocated to the Members in
the same proportions as the recaptured deductions were originally allocated or
claimed.
 
(b) To the extent required by Section 704(c) of the Code, income, gain, loss,
and deduction (including depreciation, depletion and amortization) with respect
to property contributed to the Company by a Member and with respect to property
revalued in accordance with Treas. Regs. § 1.704-1(b)(2)(iv)(f) (collectively
referred to as “Adjusted Properties”) shall be allocated between the Members so
as to take account of the variation between the adjusted tax basis of the
Adjusted Property to the Company and its fair market value at the time of
contribution or revaluation in accordance with the provisions of Sections 704(b)
and 704(c) of the Code and Treas. Regs. § 1.704-3(b)(1). Any income, gain, loss
or deduction attributable to an Adjusted Property (exclusive of such items
allocated to eliminate the difference between the adjusted tax basis and the
fair market value in accordance with the preceding sentence) shall be allocated
in the same manner as such gain or loss would be allocated under Paragraph 3.3.
To the extent that allocations of tax items are required pursuant to
Section 704(c) of the Code to be made other than in accordance with the
allocations under Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for
Capital Account purposes, allocations under this Paragraph 3.6(b) shall be made
in accordance with the method available under Treas. Regs. § 1.704-3 which, in
the reasonable judgment of the TMP, most closely approximates the allocations
set forth in Paragraphs 3.3, 3.4 and 3.5.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 7

--------------------------------------------------------------------------------



(c) Depletion deductions with respect to contributed property shall be
determined without regard to any portion of the property’s basis that is
attributable to precontribution expenditures by Nevada Moly that were
capitalized under Code Sections 616(b), 59(e) and 291(b). Deductions
attributable to precontribution expenditures by Nevada Moly shall be calculated
under such Code Sections as if Nevada Moly continued to own the depletable
property to which such deductions are attributable, and such deductions shall be
reported by the Company and shall be allocated solely to Nevada Moly
 
(d) The Members understand the allocations of tax items set forth in this
Paragraph 3.6, and agree to report consistently with such allocations for
federal and state tax purposes.
 
ARTICLE IV
CAPITAL ACCOUNTS; LIQUIDATION
 
4.1 Capital Accounts.
 
(a) A separate Capital Account shall be established and maintained by the TMP
for each Member. Such Capital Account shall be increased by (i) the amount of
money contributed by the Member to the Company, (ii) subject to Paragraph
4.1(b), the fair market value of property contributed by the Member to the
Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Code Section 752) and
(iii) allocations to the Member under Paragraphs 3.3, 3.4 and 3.5 of Company
income and gain (or items thereof), including income and gain exempt from tax;
and shall be decreased by (iv) the amount of money distributed to the Member by
the Company, (v) the fair market value of property distributed to the Member by
the Company (net of liabilities secured by such distributed property and that
the Member is considered to assume or take subject to under Code Section 752),
(vi) allocations to the Member under Paragraphs 3.3, 3.4 and 3.5 of expenditures
of the Company not deductible in computing its taxable income and not properly
chargeable to a Capital Account, and (vii) allocations of Company loss and
deduction (or items thereof), excluding items described in (vi) above and
percentage depletion to the extent it exceeds the adjusted tax basis of the
depletable property to which it is attributable.
 
(b) The Members agree that the Contributed Assets shall have a fair market value
of Eight Hundred Fifty Million Dollars ($850,000,000) (the “Contributed Assets
Value”) and that Nevada Moly’s Capital Account shall be credited by the
Contributed Assets Value.
 
(c) In the event that the Capital Accounts of the Members are computed with
reference to the book value of any Asset which differs from the adjusted tax
basis of such Asset, then the Capital Accounts shall be adjusted for
depreciation, depletion, amortization and gain or loss as computed for book
purposes with respect to such Asset in accordance with Treas. Regs.
§ 1.704-1(b)(2)(iv)(g).

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 8

--------------------------------------------------------------------------------



(d) In the event any interest in the Company is transferred in accordance with
the terms of the Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest, except
as provided in Treas. Regs. § 1.704-1(b)(2)(iv)(1).
 
(e) In the event property, other than money, is distributed to a Member, the
Capital Accounts of the Members shall be adjusted to reflect the manner in which
the unrealized income, gain, loss and deduction inherent in such property (that
has not been reflected in the Capital Accounts previously) would be allocated
among the Members if there was a taxable disposition of such property for the
fair market value of such property (taking Section 7701(g) of the Code into
account) on the date of distribution. For this purpose the fair market value of
the property shall be determined as set forth in Subparagraph 4.2(a) below.
 
(f) For purposes of maintaining the Capital Accounts, the Company’s deductions
with respect to contributed property in each year for (i) depletion, (ii)
deferred development expenditures under Section 616(b) of the Code attributable
to pre-contribution expenditures, (iii) amortization under Section 291(b) of the
Code attributable to pre-contribution expenditures, and (iv) amortization under
Section 59(e) of the Code attributable to pre-contribution expenditures shall be
the amount of the corresponding item determined for tax purposes pursuant to
Subparagraph 3.6(c); multiplied by the ratio of (A) the book value at which the
contributed property is recorded in the Capital Accounts to (B) the adjusted tax
basis of the contributed property (including basis resulting from capitalization
of pre-contribution development expenditures under Sections 616(b), 291(b), and
59(e) of the Code).
 
(g) In the event the Management Committee designates a Supplemental Business
Arrangement area within the Area of Interest as described in Section 10.13 of
the Agreement, the Management Committee shall appropriately segregate Capital
Accounts to reflect that designation and shall make such other modifications to
the Agreement as are appropriate to reflect the manner of administering Capital
Accounts in accordance with the terms of this Exhibit C; provided that,
notwithstanding this Subparagraph 4.1(g), only one Capital Account shall be
maintained for each Member for purposes of complying with Treas. Regs.
§ 1.704-1(b)(2)(iv).
 
(h) The foregoing provisions, and the other provisions of the Agreement relating
to the maintenance of Capital Accounts and the allocations of income, gain,
loss, deduction and credit, are intended to comply with Treas. Regs.
§ 1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Treasury Regulation. In the event the Management Committee shall determine
that it is prudent to modify the manner in which the Capital Accounts, or any
debits or credits thereto, are computed in order to comply with such Treasury
Regulation, the Management Committee may make such modification, provided that
it is not likely to have a material effect on the amount distributable to either
Member upon liquidation of the Company pursuant to Paragraph 4.2.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 9

--------------------------------------------------------------------------------



(i) Upon the occurrence of an event described in Treas. Regs.
§ 1.704-1(b)(2)(iv)(f)(5) (including any adjustment to the Members’ Percentage
Interests pursuant to Section 5.2(a), 5.2(b) or 5.2(c) of the Agreement), if
either (A) the Members so agree or (B) the Members’ Capital Account balances are
not in proportion to the Members’ Percentage Interests, the Capital Accounts
shall be restated in accordance with Treas. Regs. § 1.704-1(b)(2)(iv)(f) to
reflect the manner in which unrealized income, gain, loss or deduction inherent
in the assets of the Company (that has not been reflected in the Capital
Accounts previously) would be allocated among the Members if there were a
taxable disposition of such assets for their fair market values, as determined
in accordance with Subparagraph 4.2(a). For purposes of Paragraph 3.3, a Member
shall be treated as contributing the portion of the book value of any property
that is credited to the Member’s Capital Account pursuant to the preceding
sentence. Following a revaluation pursuant to this Subparagraph 4.1(i), the
Members’ shares of depreciation, depletion, amortization and gain or loss, as
computed for tax purposes, with respect to property that has been revalued
pursuant to this Subparagraph 4.1(i) shall be determined in accordance with the
principles of Code Section 704(c) as applied pursuant to Subparagraph 3.6(b).
 
4.2 Liquidation. In the event the Company is dissolved pursuant to Section 11.3
of the Agreement then, notwithstanding any other provision of the Agreement to
the contrary, the following steps shall be taken (after taking into account any
transfers of Capital Accounts pursuant to Sections 5.2, 6.4, or 6.5 of the
Agreement):
 
(a) The Capital Accounts of the Members shall be adjusted to reflect any gain or
loss which would be realized by the Company and allocated to the Members
pursuant to the provisions of Article III of this Exhibit C if the Assets had
been sold at their fair market value at the time of liquidation. The fair market
value of the Assets shall be determined by agreement of both Members provided,
however, that in the event that the Members fail to agree on the fair market
value of any Asset, its fair market value shall be determined by a nationally
recognized independent engineering firm or other qualified independent party
approved by both Members.
 
(b) After making the foregoing adjustments and/or contributions, and after
taking into account all allocations under Article III, including Subparagraph
3.3(c) and giving effect to all sales or distributions of production through the
date of the final distribution, all remaining Assets shall be distributed to the
Members in proportion to their respective Percentage Interests at such time;
provided that, if, at the time of the distribution under this Subparagraph
4.2(b) there is an Unpaid Contribution Amount with respect to any Member, then
for purposes of making the distributions under this Subparagraph 4.2(b) (i) each
Member shall be treated as having made a capital contribution to the Company
equal to such Member’s Unpaid Contribution Amount, (ii) the aggregate proceeds
available for distribution shall be deemed to include any such Unpaid
Contribution Amount(s), and (iii) each Member with an Unpaid Contribution Amount
shall be treated as receiving, as a part of the distribution under this
Subparagraph 4.2(b) but prior to any other distribution of assets, an amount
equal to such Member’s Unpaid Contribution Amount, and the remaining assets to
be distributed to such Member shall be adjusted accordingly, and provided
further that, if the Company was dissolved upon an election by POS-Minerals
pursuant to Section 11.1(b) of the Agreement, the amount distributable to
POS-Minerals under Section 4.1(c)(iii) of the Agreement shall be distributed to
POS-Minerals and thereafter the remaining Assets shall be distributed to Nevada
Moly. Unless otherwise expressly agreed by both Members, with respect to any
asset distributed in kind, each Member shall receive an undivided interest in
such Asset in equal to the Member’s portion of the total distributions made
pursuant to this Subparagraph 4.2(b) at the time of distribution. Assets
distributed to the Members shall be deemed to have a fair market value equal to
the value assigned to them pursuant to Subparagraph 4.2(a) above.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 10

--------------------------------------------------------------------------------



(c) All distributions to the Members in respect of their Capital Accounts shall
be made in accordance with the time requirements of Treas. Regs.
§§ 1.704-1(b)(2)(ii)(b)(2) and (3).
 
4.3 Deemed Terminations. Notwithstanding the provisions of Paragraph 4.2, if the
“liquidation” of the Company results from a deemed termination under Section
708(b)(1)(B) of the Code, then (i) Subparagraphs 4.2(a) and (b) shall not apply,
(ii) the Company shall be deemed to have contributed its assets to a new
partnership in exchange for an interest therein, and immediately thereafter,
distributing interests therein to the purchasing party and the non-transferring
Members in proportion to their interests in the Company in liquidation thereof,
(iii) the new partnership shall continue pursuant to the terms of the Agreement
and this Exhibit C.
 
4.4 Withholding. To the extent the Company is required by applicable law or any
tax treaty to withhold or to make tax payments on behalf of or with respect to
any Member (including, by way of example and not limitation, any withholding
required by Section 1446 of the Code), the Company shall withhold amounts from
distributions to Members and make such tax payments as so required. The amount
of such payments shall constitute an advance by the Company to such Member and
shall be repaid to the Company by reducing the amount of the current or next
succeeding distributions that would otherwise have been made to such Member or,
if such distributions are not sufficient for that purpose, such Member shall pay
to the Company the amount of such insufficiency.
 
ARTICLE V
SALE OR ASSIGNMENT
 
The Members agree that if either one of them makes a sale or assignment of its
Membership Interest, and such sale or assignment causes a termination under
Section 708(b)(1)(B) of the Code, the terminating Member shall indemnify the
non-terminating Member and save it harmless on an after-tax basis for any
increase in taxes to the non-terminating Member caused by the termination of the
Company.

EXHIBIT C TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
TAX MATTERS – Page 11

--------------------------------------------------------------------------------


 
EXHIBIT D
 
INSURANCE
 
The Manager shall, at all times while conducting Operations, comply fully with
the applicable worker’s compensation laws and purchase protection for the
Company and the Members, as additional insureds, comparable to that provided
under commercially available standard insurance policies (subject to normal
exclusions) for (i) comprehensive public liability and property damage with
combined primary limits of One Million Dollars ($1,000,000) for bodily injury
and property damage; (ii) automobile insurance with combined primary limits of
One Million Dollars ($1,000,000); and (iii) adequate and reasonable insurance
against risk of fire and other risks ordinarily insured against in similar
operations, subject to varying levels of loss prevention. The Manager shall have
no right to permit the Company to self-insure for the insurance provided under
clauses (i), (ii) and (iii) above. Each Member may self-insure or purchase for
its own account such additional excess insurance as it deems necessary.

EXHIBIT D TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
INITIAL PROGRAM AND BUDGET – Page 1

--------------------------------------------------------------------------------



EXHIBIT F
 
MAJOR PERMITS


Permit/Approval
 
Granting Agency
Plan of Operations/Record of Decisions
 
U.S. Bureau of Land Management
Explosives Permit
 
U.S. Bureau of Alcohol, Tobacco and Firearms
EPA Hazardous Waste ID Number
 
U.S. Environmental Protection Agency
Air Quality Permit
 
NV Division of Environmental Protection/Bureau of Air Pollution Control
Reclamation Permit
 
NV Division of Environmental Protection/Bureau of Mining Regulation and
Reclamation
Water Pollution Control Permit
 
NV Division of Environmental Protection/Bureau of Mining Regulation and
Reclamation
Solid Waste Class III Landfill Waiver
 
NV Division of Environmental Protection/Bureau of Solid Waste


EXHIBIT F TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
MAJOR PERMITS – Page 1

--------------------------------------------------------------------------------



EXHIBIT H
 
EXAMPLE CALCULATION OF CATCH-UP CONTRIBUTION

 
Initial _ Catch – Up _ Contribution = PMPIx 
NMC 
 – PMC
 
NMPI
 

PMPI = Percentage Interest of POS-Minerals

NMC =
Nevada Moly capital contributions through Third Contribution Installment Date
(including the Contributed Assets Value reduced by the Third Installment Value
Adjustment but excluding Excess Nevada Moly Contribution)

NMPI = Percentage Interest of Nevada Moly
PMC = POS-Minerals capital contributions through Third Contribution Installment
Date


For example, if
PMPI = 20%
NMC = $850 million
NMPI = 80%
PMC = $170 million


Initial _ Catch – Up _ Contribution = 20%x
$850,000,000 
 – $170,000,000
 
80%
 

Initial _ Catch – Up _ Contribution = $42,500,000



Additional _ Catch – Up _ Contribution = PMPIx 
NMC + ENMC
 – (PMC + Initial _ Catch – Up _ Contribution)
 
NMPI
 



ENMC = Excess Nevada Moly Contribution


For example, if
ENMC = $7.5 million


Additional Catch −Up Contribution = 20% x
$850,000,000 + $7,500,000
 − ($170,000,000 + $42,500,000)
 
80%
 

Additional _ Catch −Up _ Contribution = $1,875,000
 
EXHIBIT H TO AMENDED AND RESTATED LLC AGREEMENT OF EUREKA MOLY, LLC;
EXAMPLE CALCULATION OF CATCH-UP CONTRIBUTION – Page 1

--------------------------------------------------------------------------------

